EXHIBIT 10.1

NOTES PURCHASE AGREEMENT

NOTES PURCHASE AGREEMENT (this “Agreement”), dated as of September 25, 2009, by
and among Forbes Energy Services LLC, a Delaware limited liability company (the
“Company”), and Forbes Energy Capital Inc., a Delaware corporation (“Forbes
Inc.” and, together with Company, the “Issuers”), C.C. Forbes, LLC, a Delaware
limited liability company (“C.C. Forbes”), TX Energy Services, LLC, a Delaware
limited liability company (“TX Energy”), Superior Tubing Testers, LLC, a
Delaware limited liability company (“Superior Tubing”), Forbes Energy
International, LLC, a Delaware limited liability company (“Forbes Energy”),
Forbes Energy Services Ltd., a company formed under the laws of Bermuda
(“Parent” and, collectively with C.C. Forbes, TX Energy, Superior Tubing, Forbes
Energy and Parent, the “Guarantors”), and Goldman, Sachs & Co. (the “Buyer”).

WHEREAS:

A. The Issuers and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the 1933 Act, and Regulation D promulgated thereunder.

B. The Issuers have authorized the issuance and sale of up to $20,000,000 in
aggregate principal amount of their First Lien Floating Rate Notes due 2014 (the
“Notes”), which Notes shall be issued pursuant to and in accordance with the
terms of an indenture (the “Indenture”), to be dated as of the Closing Date (as
defined below), by and among the Issuers, the Guarantors and a financial
institution, as trustee (the “Trustee”) to be named in the Indenture, in
substantially the form attached hereto as Exhibit A.

C. The Buyer wishes to purchase, and the Issuers wish to sell, upon the terms
and conditions stated in this Agreement, $20,000,000 in aggregate principal
amount of Notes, in substantially the form attached hereto as Exhibit B (as
amended or modified from time to time, collectively, the “Notes”), issued
pursuant to and by the provisions of the Indenture.

D. All capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Indenture.

E. Each Guarantor and each future Domestic Subsidiary of Parent, the Issuers and
the Guarantors will fully and unconditionally guarantee the Notes, as set forth
in the Indenture (the “Note Guarantees”).

F. The Notes and the Note Guarantees will be secured by a first priority
security interest in substantially all of the tangible and intangible assets of
the Issuers and the Guarantors (other than Excluded Collateral) and will also be
secured by a pledge of the stock of Parent’s Domestic Subsidiaries and 65% of
the Company’s Foreign Subsidiaries (the “Collateral”), as evidenced by the
Collateral Agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Issuers and the Buyer hereby agree as follows:

 

  1. PURCHASE AND SALE OF NOTES.

a. Purchase of the Notes. On the basis of the representations, warranties,
agreements and covenants herein contained and subject to the satisfaction (or
waiver) of the conditions set forth in Sections 5(a) and 6(a) below, at the
closing (the “Closing”) the Issuers shall issue and sell to the Buyer, and the
Buyer shall purchase from the Issuers, the Notes at an aggregate purchase price
(the “Purchase Price”) of $20,000,000.

b. Closing. The date and time of the Closing (the “Closing Date”) shall be 10:00
a.m., New York City time, on the second Business Day following satisfaction (or
waiver) of the closing conditions set forth in Sections 5(a) and 6(a) below (or
such other date as is mutually agreed to by the Issuers and the Buyer). The
Closing shall occur on the Closing Date at the offices of Proskauer Rose LLP,
1585 Broadway, New York, New York 10036.

c. Form of Payment. On the Closing Date, (i) the Buyer shall pay the Purchase
Price (less any amounts withheld pursuant to Section 4(f)) to or at the
direction of the Issuers by wire transfer of immediately available funds in
accordance with the Issuers’ written wire instructions, and (ii) the Issuers
shall deliver or caused to be delivered to the Buyer the Notes (for the account
of the Buyer as the Buyer shall instruct), duly executed on behalf of the
Issuers and registered in the name of the Buyer or its designee.

 

  2. BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants that:

a. No Public Sale or Distribution. The Buyer is acquiring the Notes for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in a manner that would violate the 1933 Act;
provided, however, that by making the representations herein, the Buyer does not
agree to hold any of the Notes for any minimum or other specific term and
reserves the right to dispose of the Notes at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act. The
Buyer is acquiring the Notes hereunder in the ordinary course of its business.
The Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Notes. As used in this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

b. Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the 1933 Act.

c. Reliance on Exemptions. The Buyer understands that the Notes are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Issuers are relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Notes.

 

- 2 -



--------------------------------------------------------------------------------

d. Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and constitutes a legal, valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, fraudulent conveyance, fraudulent transfer or other similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

e. No General Solicitation or Advertising; No Brokers. The Buyer acknowledges
that it is not purchasing the Notes as a result of any general solicitation or
general advertising, as such terms are used in Regulation D under the 1933 Act,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising. No one has represented Buyer in connection
with the purchase and sale of Notes in such a manner as to impose any liability
on the Issuers or the Guarantors.

f. Transfer or Resale. The Buyer understands that: (i) the Notes have not been
and will not be registered under the 1933 Act or any state securities laws; and
(ii) if the Buyer decides to offer, sell or otherwise transfer any of the Notes,
such Notes may be offered, sold or otherwise transferred only (A) to the
Issuers; (B) outside the United States in accordance with Regulation S under the
1933 Act and in compliance with local laws; or (C) within the United States
(1) in accordance with the exemption from registration under the 1933 Act
provided by Rule 144A thereunder, if available, and in compliance with any
applicable state securities laws, (2) in accordance with the exemption from
registration under the 1933 Act provided by Rule 144 thereunder, if available,
and in compliance with any applicable state securities laws, or (3) in another
transaction that does not require registration under the 1933 Act or applicable
state securities laws.

g. Legend. The Buyer understands that upon the original issuance thereof, and
until such time as the same is no longer required under applicable requirements
of the 1933 Act or applicable state securities laws, the certificates or other
instruments representing the Notes shall bear a legend setting forth the
restrictions on transfer referred to in Section 2(f), and that the Issuers will
make a notation on their records and give instructions to the Trustee in order
to implement the restrictions on transfer set forth and described herein.

 

  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Issuers and the Guarantors jointly and severally represent and warrant to
the Buyer that as of the date hereof and as of the Closing Date (except if
another date is specified):

a. Organization and Qualification. Each of Parent, the Issuers and their
“Subsidiaries” (which for purposes of this Agreement means any joint venture or
entity in which the Issuers, directly or indirectly, own capital stock or hold
an equity or similar interest) is an entity duly organized and validly existing
and in good standing under the laws of its jurisdiction of organization or
formation, and has the requisite power and authorization to own its properties
and to carry on its business as now being conducted. Each of Parent, the Issuers
and their

 

- 3 -



--------------------------------------------------------------------------------

Subsidiaries (other than Forbes Energy Services Mexico S. de R.L. de C.V. and
Forbes Energy Services Mexico Servicios de Personal S. de R.L. de C.V., each of
which is registered before the Mexican Public Registry of Commerce) is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, operations, results
of operations, prospects or condition (financial or otherwise) of Parent, the
Issuers and their Subsidiaries, taken as a whole, or on the transactions
contemplated hereby or in the other Transaction Documents (as defined below) or
by the agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Issuers and the Guarantors to
perform their obligations under the Transaction Documents. Parent and the
Issuers have no Subsidiaries except as set forth on Schedule 3(a).

b. Authorization; Enforcement; Validity. Each of the Issuers and the Guarantors
has the requisite power and authority to enter into and perform its obligations
under this Agreement, the Indenture, the Notes, the Note Guarantees and the
Collateral Agreements (collectively, the “Transaction Documents”), and each of
the other agreements entered into in connection with the transactions
contemplated by this Agreement, and to issue and guarantee the Notes, as
applicable, in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Issuers and the Guarantors and the
consummation by the Issuers and the Guarantors of the transactions contemplated
hereby and thereby, including, without limitation, the issuance and guarantee of
the Notes, as applicable, and the granting of a security interest in the
Collateral, have been duly authorized by the Board of Directors, Board of
Managers or applicable governing body of the Issuers and the Guarantors, as
applicable, and no further filing, consent, or authorization is required by the
Issuers or the Guarantors, or their respective shareholders, members or other
equity holders. This Agreement has been, and the other Transaction Documents
will be on the Closing Date, duly executed and delivered by the Issuers and the
Guarantors, and this Agreement constitutes, and on the Closing Date the other
Transaction Documents will constitute, the legal, valid and binding obligations
of the Issuers and the Guarantors, enforceable against each Issuer and Guarantor
executing and delivering the same in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
fraudulent conveyance, fraudulent transfer or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

c. Issuance of Securities. The issuance of the Notes and the Note Guarantees is
and will be free from all taxes, liens and charges with respect to the issue
thereof.

d. No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Issuers and the Guarantors and the consummation by the Issuers
and the Guarantors of the transactions contemplated hereby and thereby will not
(i) result in a violation of the certificate of incorporation, by-laws or other
organizational documents of the Issuers or the Guarantors, or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which

 

- 4 -



--------------------------------------------------------------------------------

Parent, the Issuers or any of their Subsidiaries is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Toronto Stock Exchange (the “Principal Market”)) applicable to Parent,
the Issuers or any of their Subsidiaries or by which any property or asset of
Parent, the Issuers or any of their Subsidiaries is bound or affected (the
“Applicable Laws”), except any such violations, breaches, conflicts or defaults
that would not, individually or in the aggregate reasonably be expected to have
a Material Adverse Effect.

e. Consents. Except for filings under United States or Canadian securities laws
or Toronto Stock Exchange rules and regulations and filings with respect to
liens or security interests in Collateral, the Issuers and the Guarantors are
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for them to execute, deliver
or perform any of their obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof.

f. Acknowledgment Regarding Buyer’s Purchase of Securities. The Issuers and the
Guarantors acknowledge and agree that the Buyer is acting solely in the capacity
of arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that that the Buyer is not
(i) an officer or director of either of the Issuers or (ii) an “affiliate” (as
defined in Rule 144) of either of the Issuers or any of the Guarantors. The
Issuers and the Guarantors further acknowledge that the Buyer is not acting as a
financial advisor or fiduciary of the Issuers, the Guarantors or any of their
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by the Buyer or any of its representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Buyer’s purchase of the Notes. The Issuers and the
Guarantors further represent to the Buyer that their decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Issuers and the Guarantors.

g. No General Solicitation; Placement Agent’s Fees. None of the Issuers, the
Guarantors or any of their Subsidiaries or affiliates, nor any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Notes, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising. Other than
Jefferies & Company, Inc., the fees and other compensation of which shall be the
sole responsibility of the Issuers and the Guarantors, the Issuers and the
Guarantors have not engaged any placement agent or other agent in connection
with the sale of the Notes.

h. No Integrated Offering. None of the Issuers, the Guarantors or any of their
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Notes or the Note Guarantees under the 1933 Act or
cause this offering of the Notes and the Note Guarantees to be integrated

 

- 5 -



--------------------------------------------------------------------------------

with prior offerings by the Issuers or the Guarantors for purposes of the 1933
Act or any applicable equityholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Issuers or the Guarantors
are listed or designated. None of the Issuers, the Guarantors or their
Subsidiaries or affiliates, nor any Person acting on its or their behalf, will
take any action or steps referred to in the preceding sentence that would
require registration of any of the Notes or the Note Guarantees under the 1933
Act or cause the offering of the Notes and the Note Guarantees to be integrated
with other offerings.

i. No Registration. Assuming the accuracy of the representations of the Buyer
contained in Section 2 hereof and its compliance with the agreements set forth
therein, it is not necessary in connection with the offer, sale and delivery of
the Notes and the Note Guarantees in the manner contemplated by this Agreement
to register the Notes or the Note Guarantees under the 1933 Act or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended (the “TIA”).

j. SEC Documents; Financial Statements. The Issuers and the Guarantors have
filed all reports, schedules, forms, statements and other documents required to
be filed by them with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act,” and all of the
foregoing and such other information as may have been filed with or furnished to
the SEC by the Issuers and the Guarantors on or prior to the date hereof,
including all amendments and exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein,
being hereinafter collectively referred to as the “SEC Documents”). As of their
respective dates, and after giving effect to any amendments thereto filed prior
to the date hereof, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, after giving effect to any amendments thereto filed
prior to the date hereof, the financial statements included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. After giving effect to any amendments thereto filed prior to the date
hereof, such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Issuers and the Guarantors as of the dates thereof and the
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited statements, to normal year-end audit adjustments). No
other information provided by or on behalf of the Issuers, the Guarantors or
their Subsidiaries to the Buyer which is not included in the SEC Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made when taken as a whole with all
SEC Documents and other information provided to Buyer, not misleading.

 

- 6 -



--------------------------------------------------------------------------------

k. Absence of Certain Changes. Except for the general economic and energy
industry decline and as reflected in the SEC Documents, since December 31, 2008,
there has been no material adverse change and no material adverse development in
the business, assets, properties, operations, condition (financial or
otherwise), results of operations or prospects of Parent, the Issuers or their
Subsidiaries. Since December 31, 2008, none of Parent, the Issuers or any of
their Subsidiaries has (i) declared or paid any dividends or distributions
(other than to Parent, the Issuers or their Subsidiaries), or (ii) sold any
material assets outside of the ordinary course of business. None of Parent, the
Issuers or any of their Subsidiaries has taken any steps to seek protection
pursuant to any bankruptcy law, nor does Parent, the Issuers or any of their
Subsidiaries have any knowledge or reason to believe that their creditors intend
to initiate involuntary bankruptcy proceedings or any knowledge of any fact
which would reasonably lead a creditor to do so. Parent, the Issuers and their
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be, Insolvent (as defined below). For purposes of this
Section 3(m), “Insolvent” means, with respect to any Person (i) the present fair
saleable value of such Person’s assets is less than the amount required to pay
such Person’s total Indebtedness (as defined in Section 3(v)), (ii) such Person
is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

l. No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Parent, the Issuers or their Subsidiaries
or their respective business, properties, prospects, operations or financial
condition, that would be required to be disclosed by Parent, the Issuers or
their Subsidiaries under applicable securities laws which has not been publicly
announced.

m. Conduct of Business; Regulatory Permits. None of Parent, the Issuers or their
Subsidiaries is in violation of any term of or in default under its charter,
certificate of incorporation, bylaws, or other organizational documents. None of
Parent, the Issuers or any of their Subsidiaries is in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to them, and none of them will conduct their business in violation of
any of the foregoing except where the violation would not have, individually or
in the aggregate, a Material Adverse Effect. Parent, the Issuers and their
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, and none of Parent, the Issuers or any such Subsidiary has received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit, except where the failure to possess such
certificates, authorizations or permits or the revocation or modification of
such certificates, authorizations or permits would not have, individually or in
the aggregate, a Material Adverse Effect.

n. Foreign Corrupt Practices. None of Parent, the Issuers or any of their
Subsidiaries, or, to the knowledge of the Issuers, any director, officer,
employee, agent or other Person acting on behalf of them, has (i) used any
corporate funds for any unlawful contribution,

 

- 7 -



--------------------------------------------------------------------------------

gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

o. Money Laundering. The operations of Parent, the Issuers and their
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving Parent, the Issuers or any of their Subsidiaries with
respect to the Money Laundering Laws is pending or, to the Issuers’ knowledge,
threatened.

p. OFAC. None of Parent, the Issuers or any of their Subsidiaries, or, to the
knowledge of the Issuers, any of their directors, officers, employees, agents or
affiliates, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department.

q. Sarbanes-Oxley Act. Except for the identification of control deficiencies
that constitute material weaknesses in the design and operation of the Issuers’
and the Guarantors’ internal control over financial reporting in connection with
the preparation of the Issuers’ and the Guarantors’ combined financial
statements for the years ended December 31, 2006 and 2007 and their consolidated
financial statements for the year ended December 31, 2008, and for the interim
periods in such years and in the year ending December 31, 2009 (the “Identified
Deficiencies”), which are being addressed by the Parent, the Issuers and their
Subsidiaries, as applicable, there is and has been no failure on the part of
Parent, the Issuers and their Subsidiaries, or their directors, officers or
managers, in their capacities as such, to comply in all material respects with
any applicable provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”).

r. Internal Accounting and Disclosure Controls. Except for the Identified
Deficiencies, Parent, the Issuers and their Subsidiaries maintain a system of
internal accounting controls designed to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is or will be compared with
the existing assets and liabilities at reasonable intervals and appropriate
action is or will be taken with respect to any difference (taking into account
that most of the equipment of the Company and its Subsidiaries was acquired
within the preceding two years and was appropriately recorded at the time of
acquisition). Except for the Identified Deficiencies, Parent, the Issuers and
their Subsidiaries maintain disclosure controls and procedures (as such term is
defined in Rule 13a-14 under the 1934 Act) that are effective in ensuring that
information

 

- 8 -



--------------------------------------------------------------------------------

required to be disclosed in the reports filed or submitted under the 1934 Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed in to ensure that information required to be disclosed in
the reports that filed or submitted under the 1934 Act is accumulated and
communicated to management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure. Except as set forth in the
SEC Documents, none of Parent, the Issuers or any of their Subsidiaries has
received any notice or correspondence from any accountant relating to any
potential material weakness in any part of their system of internal accounting
controls.

s. Transactions With Affiliates. Except as set forth or not required to be
disclosed in the SEC Documents or the 8-K Filing, none of the officers or
directors, or to the knowledge of the Issuers, employees of Parent, the Issuers
or their Subsidiaries is presently a party to any transaction with Parent, the
Issuers or any of their Subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Issuers or any Guarantor, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

t. Capitalization and other Stock Matters. All of the issued and outstanding
equity interests of Parent, the Issuers and their Subsidiaries have been duly
authorized and validly issued, are fully paid and non-assessable, and were not
issued in violation of, and are not subject to, any preemptive or similar
rights. All of the outstanding shares of capital stock or other equity interests
of each of the Subsidiaries are owned, directly or indirectly, by Parent, free
and clear of all liens, security interests, mortgages, pledges, charges,
equities, claims or restrictions on transferability or encumbrances of any kind,
other than those imposed by the Securities Act and the securities or “Blue Sky”
laws of certain domestic or foreign jurisdictions and Permitted Liens as defined
in the Indenture attached hereto as Exhibit A. Except as described in the SEC
Documents, employee stock options of Parent and the right of holders of Class B
shares of Parent to convert such Class B shares to common shares of Parent at
any time, there are no outstanding (i) options, warrants or other rights to
purchase from Parent, the Issuers or any of their Subsidiaries, (ii) agreements,
contracts, arrangements or other obligations of Parent, the Issuers or any of
their Subsidiaries to issue or (iii) other rights to convert any obligation into
or exchange any securities for, in the case of each of clauses (i), (ii) and
(iii), shares of capital stock of or other ownership or equity interests in the
Issuers or any of their Subsidiaries.

u. Indebtedness and Other Contracts. Except as set forth in the SEC Documents
and giving effect to the transactions contemplated hereby, none of Parent, the
Issuers or any of their Subsidiaries (i) has any outstanding Indebtedness,
(ii) is a party to any contract, agreement or instrument, the violation of
which, or default under which, by the other party(ies) to such contract,
agreement or instrument would result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the

 

- 9 -



--------------------------------------------------------------------------------

aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of management, has or is expected to have a Material Adverse
Effect. Except as set forth on Schedule 3(u), no consent or waiver has been
granted to Parent, the Issuers or any of their Subsidiaries pursuant to any
contract agreement, indenture or instrument relating to any Indebtedness.

v. Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to their
knowledge, threatened against or affecting Parent, the Issuers or any of their
Subsidiaries, or any of their officers or directors in their capacities as such,
whether of a civil or criminal nature of otherwise, which, if adversely
determined, could have a Material Adverse Effect.

w. Insurance. Parent, the Issuers and each of their Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management believes to be prudent and customary in the
businesses in which they are engaged. None of Parent, the Issuers or any such
Subsidiary has been refused any insurance coverage sought or applied for and
none of them has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

x. Employee Relations. None of Parent, the Issuers or any of their Subsidiaries
is a party to any collective bargaining agreement or employ any member of a
union. Parent, the Issuers and their Subsidiaries believe that their relations
with their employees are good. No executive officer (as defined in Rule 501(f)
of the 1933 Act) of Parent, an Issuer or any of their Subsidiaries has given
notice that such officer intends to leave or otherwise terminate such officer’s
employment. No executive officer of Parent, either Issuer or any of their
Subsidiaries is, or is expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject Parent, the Issuers or any of their Subsidiaries to any
liability with respect to any of the foregoing matters. Parent, the Issuers and
their Subsidiaries are in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
such noncompliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

y. Title. Each of Parent, the Issuers and their Subsidiaries has good and
marketable title to all real property owned by it and good title to all personal
property owned by it, in each case free and clear of all liens, encumbrances and
defects except such as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property, and
except for Permitted Liens. Any real property and facilities held under lease by
Parent, the Issuers or any of their Subsidiaries are held by them under valid,
subsisting and enforceable leases, except where the lack of validity,
subsistence or enforceability would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

- 10 -



--------------------------------------------------------------------------------

z. Intellectual Property Rights. Parent, the Issuers and their Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, original works of authorship, trade secrets and other
intellectual property rights and all applications related thereto (“Intellectual
Property Rights”) necessary to conduct their respective businesses as now
conducted. None of such Intellectual Property Rights have expired or been
terminated or abandoned, or are expected to expire or be terminated or
abandoned, except where such expiration, termination or abandonment would not
have a Material Adverse Effect. None of Parent, the Issuers or any of their
Subsidiaries has any knowledge of any infringement by them of Intellectual
Property Rights of others. There is no claim, action or proceeding being made or
brought, or to their knowledge, being threatened, against Parent, the Issuers or
any of their Subsidiaries regarding their Intellectual Property Rights, which,
if adversely determined, could have a Material Adverse Effect. Parent, the
Issuers and their Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. Parent, the Issuers and their Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights.

aa. Environmental Laws. Parent, the Issuers and their Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

bb. Tax Status. The Parent, the Issuers and each of their Subsidiaries
(i) except with respect to any existing valid extension of time to file, have
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which they are subject,
except where the failure to make any such filing would not have a Material
Adverse Effect, (ii) have paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) have set aside on their books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no

 

- 11 -



--------------------------------------------------------------------------------

unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of Parent, the Issuers and their Subsidiaries
know of no basis for any such claim.

cc. Independent Accountants. PricewaterhouseCoopers LLP, who certified the
consolidated financial statements of Parent as of December 31, 2008, are
independent public accountants within the meaning of the 1933 Act.

dd. Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Parent, the Issuers or their Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed in the SEC Documents and is not so disclosed and that otherwise would
be reasonably likely to have a Material Adverse Effect.

ee. Investment Company. None of Parent, the Issuers or any of their Subsidiaries
is or, after giving effect to the offering and sale of the Notes and the
application of the proceeds thereof, will become, an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

ff. Compliance With ERISA. None of Parent, the Issuers and their Subsidiaries
has maintained or contributed to, or had any obligation to contribute to (or
borne any liability with respect to), any “employee benefit plan,” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), except for a company-sponsored 401(k) plan. None of
Parent, the Issuers and their Subsidiaries has incurred, and no event has
occurred and no condition or circumstance exists that could result, directly or
indirectly, in, any unsatisfactory liability (including, without limitation, any
indirect, contingent or secondary liability) under Title IV of ERISA or
Section 412 of the Internal Revenue Code of 1986, as amended (the “Code”), or
Section 302 of ERISA arising in connection with any employee benefit plan
covered or previously covered by Title IV of ERISA or such sections of the Code
or ERISA.

gg. Manipulation of Price. None of Parent, the Issuers and their Subsidiaries,
and to their knowledge no one acting on their behalf, has (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of Parent, the Issuers or any of their
Subsidiaries to facilitate the sale or resale of any of the Notes, (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the Notes or any of the Issuers’ 11% Senior Secured Notes due 2015 other than in
connection with their initial issuance and in connection with the recent
repurchase of 11% Senior Secured Notes due 2015 as referred to in the SEC
Documents, or (iii) other than in connection with the initial issuance of the
Issuers’ 11% Senior Secured Notes due 2015 and the issuance of the Notes, paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of Parent, the Issuers or any of their
Subsidiaries.

hh. Margin Rules. Neither the issuance, sale and delivery of the Notes nor the
application of the proceeds thereof will violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System or any other regulation of such
Board of Governors.

 

- 12 -



--------------------------------------------------------------------------------

ii. No Violation or Default. None of Parent, the Issuers or any of their
Subsidiaries is in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its property or
assets are subject, except for any such default that could not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect.

jj. Disclosure. The Issuers and the Guarantors confirm that neither they nor any
other Person acting on their behalf have provided the Buyer or its agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information; following the filing of the 8-K
Filing (as defined below) with the SEC, Parent and the Issuers confirm that the
Buyer will not be in possession of any material, non-public information
concerning them, their business and the transactions contemplated by the
Transaction Documents. The Issuers and the Guarantors understand and confirm
that the Buyer will rely on the foregoing representations in effecting
transactions in securities of Parent, the Issuers and their Subsidiaries. Other
than third quarter operating performance, disclosure of which is not yet
required, no event or circumstance has occurred or information exists with
respect to Parent, the Issuers or any of their Subsidiaries or their respective
businesses, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement but which has not been so publicly announced or disclosed.

kk. No Financing Statements. As of the Closing Date, after giving effect to the
sale of the Notes and the application of the proceeds thereof, except with
respect to Permitted Liens, there will be no currently effective financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien on, or security interest in, any assets or property of Parent, the
Issuers or any of their Subsidiaries or any rights thereunder.

ll. Collateral.

(i) Upon delivery to the Collateral Agent of the certificates or instruments
representing or evidencing the Collateral in accordance with the Collateral
Agreements and, in the case of Collateral not constituting certificated
securities or instruments, the filing of Uniform Commercial Code financing
statements in the appropriate filing office, the Collateral Agent will obtain a
valid and perfected security interest in such Collateral, subject only to
Permitted Liens, to the extent that a security interest in such Collateral may
be perfected by such filings.

(ii) Upon filing by the Collateral Agent of (A) financing statements, (B) any
filings required with the United States Patent and Trademark Office and (C) any
filings required with the United States Copyright Office, the Collateral Agent
will obtain valid and perfected security interests in the Collateral, subject
only to Permitted Liens, to the extent that a security interest in such
Collateral may be perfected by such filings.

 

- 13 -



--------------------------------------------------------------------------------

(iii) The Mortgages will be effective to grant a legal and valid mortgage lien
on all of the mortgagor’s right, title and interest in each of the properties
mortgaged thereunder. When the Mortgages are duly recorded in the proper
recorders’ offices or appropriate public records and the mortgage recording fees
and taxes in respect thereof are paid and compliance is otherwise had with the
formal requirements of state or local law applicable to the recording of real
estate mortgages generally, the Collateral Agent will obtain a valid, perfected
and enforceable security interest in the related property, subject only to the
encumbrances and exceptions to title expressly set forth in the commitments for
mortgage title insurance and except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, fraudulent conveyance, fraudulent
transfer, or other similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

(iv) All information certified by the Chief Financial Officer of the Company in
the Perfection Certificate dated as of the Closing Date and delivered by such
officer on behalf of the Company will be true and correct in all material
respects as of the Closing Date.

 

  4. COVENANTS.

a. Best Efforts. Each party shall use its best efforts timely to satisfy each of
the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.

b. Form D and Blue Sky. The Issuers and the Guarantors agree to file a Form D
with respect to the Notes and the Note Guarantees as required under Regulation D
and to provide a copy thereof to the Buyer promptly after such filing. The
Issuers and the Guarantors shall, on or before the Closing Date, take such
action as is necessary in order to obtain an exemption for or to qualify the
Notes and the Note Guarantees for sale to the Buyer pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyer on or prior to the Closing
Date. The Issuers and the Guarantors shall make all filings and reports relating
to the offer and sale of the Notes and the Note Guarantees required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

c. Use of Proceeds. The Issuers will use the proceeds from the sale of the Notes
to refinance the outstanding Indebtedness under the credit agreement, dated as
of April 10, 2008, among the Company, as Guarantor, C.C. Forbes, TX Energy,
Superior Tubing, as Borrowers and Citibank, N.A., as lender.

d. Fees and Expenses.

(i) The Issuers and the Guarantors shall be responsible for the payment of any
placement agent’s fees or commissions, financial advisory fees, or broker’s
commissions relating to or arising out of the transactions contemplated hereby,
including, without limitation, any fees or commissions payable to Jefferies &
Company, Inc. The Issuers and the Guarantors shall pay, and hold the Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim

 

- 14 -



--------------------------------------------------------------------------------

relating to any such payment. In addition to the foregoing, whether or not the
transactions contemplated in this Agreement are consummated or this Agreement is
terminated, the Issuers and the Guarantors agree to pay the Buyer or its
designee(s) for all reasonable costs and expenses incurred in connection with
the transactions contemplated by the Transaction Documents (including all
reasonable legal fees and disbursements in connection therewith, documentation
and implementation of the transactions contemplated by the Transaction Documents
and due diligence in connection therewith), which amount may be withheld by the
Buyer from the Purchase Price at the Closing.

(ii) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Issuers and the Guarantors
shall pay or cause to be paid all costs and expenses incident to the performance
of their obligations hereunder, including without limitation, all fees, costs
and expenses incident to the preparation, issuance, execution, authentication
and delivery of the Notes, including any expenses of the Trustee.

e. Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York Time, on the first Business Day following the date of this
Agreement, the Issuers and the Guarantors shall cause Parent to issue a press
release and file a Current Report on Form 8-K with the SEC, and a comparable
filing in Canada, describing the terms of the transactions contemplated by the
Transaction Documents, in a form reasonably acceptable to the Buyer (provided
that the Parent shall be authorized to give final clearance, with advice of
counsel, to the press release or Current Report on Form 8-K and the related
Canadian filing) and satisfying the requirements of the 1934 Act, and attaching
the material Transaction Documents (including, without limitation, this
Agreement, the form of Indenture, and the form of the Notes) as exhibits to such
filing (including all such filed exhibits and the related Canadian filing, the
“8-K Filing”). Buyer hereby approves inclusion of its name in the 8-K Filing and
in a similar Form 8-K to be filed in connection with the Closing. Parent, the
Issuers and their Subsidiaries shall not, and shall cause their respective
officers, directors, employees and agents not to, provide the Buyer with any
material, non-public information regarding Parent, the Issuers and their
Subsidiaries from and after the filing of the 8-K Filing with the SEC without
the express written consent of the Buyer. In the event of a breach of the
foregoing covenant, in addition to any other remedy provided herein or in the
Transaction Documents, Parent and the Issuers will cooperate with the Buyer to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such material, non-public information, as soon as reasonably
practicable. Subject to the foregoing, none of Parent, the Issuers or their
Subsidiaries shall issue any press release or any other public statements with
respect to the transactions contemplated hereby, except as required by
applicable law and regulations, provided that the Buyer shall be consulted in
connection therewith and shall be given a reasonable opportunity to review and
comment on any such filing or release prior to its release and/or filing.
Without the prior written consent of the Buyer, none of Parent, the Issuers or
any of their Subsidiaries or affiliates shall disclose the name of the Buyer in
any filing, announcement, release or otherwise without the prior written consent
of the Buyer except, based on advice of counsel, as required by United States or
Canadian securities laws or the rules and regulations of the Toronto Stock
Exchange.

f. Conduct of Business. The business of Parent, the Issuers and their
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

 

- 15 -



--------------------------------------------------------------------------------

g. General Solicitation. None of Parent, the Issuers, any of their Subsidiaries,
any of their affiliates (as defined in Rule 501(b) under the 1933 Act) or any
person acting on behalf of any of them will solicit any offer to buy or offer or
sell the Notes by means of any form of general solicitation or general
advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

h. Integration. None of Parent, the Issuers, any of their Subsidiaries, any of
their affiliates (as defined in Rule 501(b) under the 1933 Act), or any person
acting on behalf of any of them, will sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the 1933
Act) which will be integrated with the sale of the Notes or the Note Guarantees
in a manner which would require the registration under the 1933 Act of the Notes
or the Note Guarantees or require equityholder approval under the rules and
regulations of the Principal Market, and the Issuers and the Guarantors will
take all action that is appropriate or necessary to assure that subsequent
offerings of other securities will not be integrated for purposes of the 1933
Act or the rules and regulations of the Principal Market with the issuance of
the Notes and the Note Guarantees contemplated hereby.

 

  5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

a. Closing Date. The obligation of the Issuers hereunder to issue and sell the
Notes to the Buyer at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Issuers’ sole benefit and may be waived by the Issuers at
any time in their sole discretion by providing the Buyer with prior written
notice thereof:

(i) The Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Issuers. Each of the Transaction
Documents shall be in form and substance satisfactory to the Issuers.

(ii) The Buyer shall have delivered to the Issuers, or at their direction, the
Purchase Price (less any amounts withheld pursuant to Section 4(f)) for the
Notes at the Closing by wire transfer of immediately available funds pursuant to
the wire instructions provided by the Issuers.

(iii) The representations and warranties of the Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

 

- 16 -



--------------------------------------------------------------------------------

(iv) No injunction, restraining order or order of any nature by a governmental
authority shall have been issued as of the Closing Date that would prevent or
materially interfere with the transactions contemplated hereby; and no stop
order suspending the qualification or exemption from qualification of any of the
Notes in any jurisdiction shall have been issued and no proceeding for that
purpose shall have been commenced or, to the knowledge of the Buyer, be pending
or contemplated as of the Closing Date.

(v) The parties shall have coordinated the pay off of the outstanding balance of
the credit agreement, dated as of April 10, 2008, among the Company, as
Guarantor, C.C. Forbes, TX Energy, Superior Tubing, as Borrowers and Citibank,
N.A., as lender, with a portion of the proceeds of the sale of the Notes and
dealt with outstanding letters of credit thereunder in a manner satisfactory to
the parties.

 

  6. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

a. Closing Date. The obligation of the Buyer hereunder to purchase the Notes at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Buyer’s sole benefit and may be waived by the Buyer at any time in its sole
discretion by providing the Issuers with prior written notice thereof:

(i) The Issuers and the Guarantors shall have executed and delivered to the
Buyer (i) each of the Transaction Documents and (ii) the Notes (for the account
of the Buyer as the Buyer shall instruct) being purchased by the Buyer at the
Closing pursuant to this Agreement. Each of the Transaction Documents shall be
in form and substance satisfactory to the Buyer.

(ii) The Buyer shall have received the opinion of Winstead PC, the Issuers’
outside counsel, dated as of the Closing Date, in substantially the form of
Exhibit C attached hereto, and such local counsel opinions as the Buyer may
reasonably request.

(iii) The Issuers and the Guarantors shall have delivered to the Buyer a
certificate evidencing the formation and good standing of each of Parent, the
Issuers and the Guarantors in such entity’s jurisdiction of formation issued by
the Secretary of State (or comparable office) of such jurisdiction, as of a date
within five days of the Closing Date and “bring down” certificates dated the
Closing Date.

(iv) The Issuers and the Guarantors shall have delivered to the Buyer
certificates evidencing their qualification as foreign entities in good standing
issued by the Secretary of State (or comparable office) of each jurisdiction in
which they conduct business and are required to so qualify, as of a date within
five days of the Closing Date and “bring down” certificates dated the Closing
Date.

 

- 17 -



--------------------------------------------------------------------------------

(v) The Issuers and the Guarantors shall have delivered to the Buyer a
certificate executed by the Secretary of each of the Issuers and the Guarantors,
and dated as of the Closing Date, in the form attached hereto as Exhibit D.

(vi) The representations and warranties of the Issuers and the Guarantors shall
be true and correct in all material respects (except for those representations
and warranties that are qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Issuers and the Guarantors shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Issuers at or prior to the Closing Date. The Buyer shall
have received a certificate, executed by the Chief Executive Officer and
principal financial or accounting officer of each of the Issuers and the
Guarantors, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer in the form attached
hereto as Exhibit E.

(vii) The Issuers and the Guarantors shall have delivered a certificate of
solvency, dated as of the Closing Date, executed by the principal financial or
accounting officer of each of the Issuers and the Guarantors, in the form
attached hereto as Exhibit F.

(viii) The Issuers and the Guarantors shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the
issuance and sale of the Notes and the Note Guarantees.

(ix) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have occurred any downgrading, nor shall any
public notice have been given of (A) any intended downgrading or (B) any review
or possible change that does not indicate an improvement in the rating accorded
any securities of or guaranteed by the Issuers by any “nationally recognized
statistical rating organization,” as such term is defined for purposes of Rule
436(g)(2) under the 1933 Act.

(x) Lien searches shall have been completed showing clean title on at least 95%
of the assets of Parent, the Issuers and their Domestic Subsidiaries (including
Buyer holding title on at least 95% of such assets with respect to which
perfection requires possession of title) other than any light trucks and other
noncommercial passenger motor vehicles and those assets located Mexico, lien
perfection for which will be effected as soon as reasonably practicable
(provided that such lien search reports will show liens in favor of Citibank,
N.A., which liens will be discharged with a portion of the proceeds of the sale
of the Notes, and liens in favor of the collateral agent for the holders of the
Issuers’ 11% Senior Secured Notes due 2015).

 

- 18 -



--------------------------------------------------------------------------------

(xi) FTI Consulting or another firm satisfactory to Buyer shall have completed a
review of the Issuers’ accounting, which review shall conclude that the Issuers
are engaged in the process of remedying the material deficiencies noted in prior
accountants’ reports and that for each of fiscal years 2007 and 2008 and the
twelve months ended June 30, 2009, the Issuers’ revenue and EBITDA are no less
than 85% of the amounts last reported for such periods prior to the date hereof.

(xii) The Issuers shall have delivered the following to the Collateral Agent
(with a copy to Buyer):

(A) such financing statements as Buyer or the Collateral Agent may reasonably
request to perfect the security interests granted by the Transaction Documents;

(B) if the same are certificated, all certificates evidencing any of the pledged
securities, accompanied by undated stock or other powers duly executed in blank;

(C) such short form security agreements relating to Collateral consisting of
patents, copyrights or trademarks as Buyer or the Collateral Agent may
reasonably request together with intellectual property searches showing no liens
other than Permitted Liens;

(D) certified copies of UCC lien search results, listing all effective financing
statements that name as debtor either of the Issuers or any Guarantor filed in
the prior five years to perfect an interest in any assets thereof, together with
copies of such financing statements, which, except as otherwise agreed in
writing by the Buyer or in respect of which the Buyer shall have received an
acknowledgement acceptable to the Buyer, shall cover any of the Collateral,
which results, except as otherwise agreed to in writing by the Buyer, shall not
show any such Liens except for Permitted Liens and Liens in favor of Citibank,
N.A. (which will be discharged with a portion of the proceeds of the sale of the
Notes);

(E) for each Premises, (x) mortgagee’s title insurance policies in favor of the
Collateral Agent, insuring that title to such property is marketable and that
the interests created by the Mortgage thereon constitute valid Liens thereon
free and clear of all Liens, defects and encumbrances other than Permitted Liens
together with customary endorsements, coinsurance and reinsurance; and (y) the
most recent survey of such Premises, together with either (1) an updated survey
certification in favor of the Collateral Agent from the applicable surveyor
stating that, based on a visual inspection of the property and the knowledge of
the surveyor, there has been no change in the facts depicted in the survey or
(2) an affidavit from the Issuers and the Guarantors stating that there has been
no change sufficient for the title insurance company to remove all standard
survey exceptions and issue the customary endorsements;

 

- 19 -



--------------------------------------------------------------------------------

(F) fully executed counterparts of the Mortgage Documents, in form and substance
reasonably satisfactory to Buyer and Collateral Agent, which Mortgage Documents
shall cover the real and personal property relating to the Issuers’ and
Guarantors’ locations to be listed on a schedule to one of the Collateral
Documents;

(G) the Collateral Agent, Buyer and Buyer’s counsel shall be satisfied that,
concurrent with the purchase of the Notes hereunder by the Buyer, (1) the Lien
granted to the Collateral Agent, for the benefit of the Buyer, in the collateral
described above is a first priority Lien; and (2) no Lien exists on any of the
collateral described above other than (x) the Lien created in favor of the
Collateral Agent, for the benefit of the Buyer, pursuant to a Collateral
Document, (y) Permitted Liens, and (z) Liens in favor of Citibank, N.A., which
will be discharged with a portion of the proceeds of the sale of the Notes; and

(H) such other documents, searches, abstracts of title, reports, policies,
surveys, opinions and certificates as the Collateral Agent or Buyer may
reasonably require.

(xiii) Buyer shall have received substantially contemporaneously with the
Closing, a copy of the receipt of a payoff letter and lien releases from
Citibank, N.A.

(xiv) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent jurisdiction that would, as of
the Closing Date, render impossible the issuance or sale of the Notes or the
issuance of the Notes Guarantee; and no injunction or order of any federal,
state or foreign court shall have been issued that would, as of the Closing
Date, prevent the issuance or sale of the Notes or the issuance of the Notes
Guarantee.

(xv) The Issuers and the Guarantors shall have delivered to the Buyer such other
documents relating to the transactions contemplated by this Agreement as the
Buyer or its counsel may reasonably request.

 

  7. TERMINATION.

In the event that the Closing shall not have occurred on or before 90 days from
the date hereof due to the Issuers’ or the Buyer’s failure to satisfy the
conditions set forth in Sections 5 and 6 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party. Notwithstanding the foregoing, the Issuers and the Guarantors may
terminate this Agreement, without liability of any party to any other party,
after 45 days from the date hereof if (a) the Buyer is not complying with
Section 4(a), or (b) the Buyer is not prepared to purchase the Notes for any
reason other than the failure of the Issuers and the Guarantors to comply with
Section 4(a), including, without limitation, failure to fully cooperate with

 

- 20 -



--------------------------------------------------------------------------------

the Buyer and its representatives to satisfy the condition set forth in
Section 6(a)(x).

 

  8. MISCELLANEOUS.

a. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

b. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

c. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

e. Entire Agreement; Amendments. This Agreement and the sections titled
“Confidentiality,” “Expenses” and “Exclusivity” of the Preliminary Investment
Term Sheet dated August 14, 2009 between the Issuers and the Buyer (the
“Surviving Term Sheet Sections”) supersedes and, after their execution and
delivery, the other Transaction Documents,

 

- 21 -



--------------------------------------------------------------------------------

this Agreement and the Surviving Term Sheet Sections will supersede, all other
prior oral or written agreements between the Buyer, the Issuers, the Guarantors,
their affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the Surviving Term Sheet Sections
contain and, after their execution and delivery, the other Transaction
Documents, this Agreement, the Surviving Term Sheet Sections and the instruments
referenced herein and therein will contain, the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, none of the Issuers, the Guarantors,
or Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be amended other
than by an instrument in writing signed by the Issuers and, if prior to the
Closing Date, Buyer, and if on or after the Closing Date, the holders of at
least a majority in aggregate principal amount of the Notes. No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought or, in the case of the Notes, in accordance with
Section 9 of the Indenture.

f. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Issuers or the Guarantors:

 

 

Forbes Energy Services LLC

Forbes Energy Capital Inc.

3000 South Business Highway 281

Alice, Texas 78332

  Telephone:    (361) 664-0549   Facsimile:    (713) 481-8344   Attention:   
Mel Cooper, Chief Financial Officer   Copy to:     

Winstead PC

600 Town Center One, Suite 1450

Lake Robbins Drive

The Woodlands, Texas 77380

  Telephone:    (281) 681-5930   Facsimile:    (281) 681-5901   Attention:    R.
Clyde Parker, Jr.

If to the Buyer:

 

 

Goldman, Sachs & Co.

One New York Plaza

New York, New York 10004

 

Telephone:

Facsimile:

Attention:

  

(212) 357-1978

(212) 482-3820

Daniel H. Lee

 

- 22 -



--------------------------------------------------------------------------------

 

Copy to:

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

 

Telephone:

Facsimile:

Attention:

  

(212) 969-3580

(212) 969-2900

Ian Blumenstein

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party.

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of the Notes. The Issuers and the Guarantors shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of Buyer or the holders of at least a majority of the aggregate
principal amount of the Notes issued hereunder. The Buyer may assign some or all
of its rights hereunder without the consent of the Issuers or the Guarantors, in
which event such assignee shall be deemed to be the Buyer hereunder with respect
to such assigned rights.

h. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

i. Survival. Unless this Agreement is terminated under Section 7, the
representations and warranties of the Issuers and the Guarantors and the Buyer
contained in Sections 2 and 3 and the agreements and covenants set forth in
Sections 4 and 9 shall survive the Closing and delivery and exercise of the
Notes, as applicable.

j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

k. Indemnification. (i) In consideration of the Buyer’s execution and delivery
of the Transaction Documents and acquiring the Notes thereunder and in addition
to all of the Issuers’ other obligations under the Transaction Documents, the
Issuers and the Guarantors shall jointly and severally defend, protect,
indemnify and hold harmless the Buyer and each other holder of the Notes and all
of their stockholders, partners, members, officers, directors, employees and
direct or indirect investors (collectively, the “Indemnitees”), as

 

- 23 -



--------------------------------------------------------------------------------

incurred, from and against any and all actions, causes of action, suits, claims,
losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Issuers in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Issuers contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Issuers) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Notes, or (iii) any
disclosure made by the Buyer pursuant to Section 4(h). To the extent that the
foregoing undertaking by the Issuers may be unenforceable for any reason, the
Issuers shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel reasonably acceptable to the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel with the fees and expenses of not more than one counsel for such
Indemnitee to be paid by the indemnifying party, if, in the reasonable opinion
of the Indemnitee, the representation by such counsel of the Indemnitee and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnitee and any other party represented by such
counsel in such proceeding. Legal counsel referred to in the proviso to the
immediately preceding sentence shall be selected by the Buyer. The Indemnitee
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities. The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnitee, which consent shall not be
unreasonably withheld conditioned or delayed, consent to entry of any judgment
or enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all

 

- 24 -



--------------------------------------------------------------------------------

rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Indemnitee under this Section 9(k), except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

l. Buyer Representation. Notwithstanding anything herein to the contrary, the
Buyer represents that the condition set forth in Section 6(a)(xi) has been
satisfied in all respects.

m. Remedies. The Buyer shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Issuers and the Guarantors
recognize that in the event that they fail to perform, observe or discharge any
or all of their obligations under the Transaction Documents, any remedy at law
may prove to be inadequate relief to the Buyer. The Issuers and the Guarantors
therefore agree that the Buyer shall be entitled to seek temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages and without posting a bond or other security.

[Signature Page Follows]

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer, the Issuers and the Guarantors have each caused
their respective signature page to this Notes Purchase Agreement to be duly
executed as of the date first written above.

 

ISSUERS: FORBES ENERGY SERVICES LLC By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   President and Chief Executive Officer FORBES
ENERGY CAPITAL INC. By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   President and Chief Executive Officer

[Signature Page to Notes Purchase Agreement]



--------------------------------------------------------------------------------

GUARANTORS: C.C. FORBES, LLC By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   President and Chief Executive Officer TX ENERGY
SERVICES, LLC By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   President and Chief Executive Officer SUPERIOR
TUBING TESTERS, LLC By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   President and Chief Executive Officer FORBES
ENERGY SERVICES LTD. By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   President and Chief Executive Officer FORBES
ENERGY INTERNATIONAL, LLC By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   President and Chief Executive Officer

[Signature Page to Notes Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: GOLDMAN, SACHS & CO. By:   /s/ Gauvar Seth Name:   Gauvar Seth Title:  
Managing Director

[Signature Page to Notes Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBITS Exhibit A    Form Indenture Exhibit B    Form of Note Exhibit C    Form
of Outside Company Counsel Opinion Exhibit D    Form of Secretary’s Certificate
Exhibit E    Form of Officer’s Certificate Exhibit F    Form of Solvency
Certificate SCHEDULES Schedule 3(a)    Subsidiaries Schedule 3(u)    Consents or
Waivers



--------------------------------------------------------------------------------

Schedule 3(a) Subsidiaries

Forbes Energy Services LLC (Issuer)

Forbes Energy Capital Inc. (Issuer)

C.C. Forbes, LLC

TX Energy Services, LLC

Superior Tubing Testers, LLC

Forbes Energy International, LLC

Forbes Energy Services México, S. de R.L. de C.V.

Forbes Energy Services México Servicios de Personal, S. de R.L. de C.V.



--------------------------------------------------------------------------------

Schedule 3(u) Consents or Waivers

Consent and Waiver under Credit Agreement dated March 30, 2009, between
Citibank, N.A., the Issuers and the Guarantors.

Third Amendment to Credit Agreement dated May 15, 2009, among Citibank, N.A.,
the Issuers and the Guarantors.

Third Supplemental Indenture dated February 6, 2009, among Wells Fargo Bank,
National Association, as trustee, the Issuers and the Guarantors.



--------------------------------------------------------------------------------

Exhibit A

 

 

 

 

FORBES ENERGY SERVICES LLC

FORBES ENERGY CAPITAL INC.

AND EACH OF THE GUARANTORS PARTY HERETO

FIRST PRIORITY FLOATING RATE NOTES DUE 2014

 

 

INDENTURE

Dated as of                     , 2009

 

 

WILMINGTON TRUST FSB,

as Trustee and Collateral Agent

 

 

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture

Act Section

   Indenture Section

310(a)(1)

   7.10

      (a)(2)

   7.10

      (a)(3)

   N.A.

      (a)(4)

   N.A.

      (a)(5)

   7.10

      (b)

   7.10

      (c)

   N.A.

311(a)

   7.11

      (b)

   7.11

      (c)

   N.A.

312(a)

   2.05

      (b)

   13.03

      (c)

   13.03

313(a)

   7.06

      (b)(1)

   N.A.

      (b)(2)

   7.06; 7.07

      (c)

   7.06; 13.02

      (d)

   7.06

314(a)

   13.02; 13.05

      (b)

   13.02

      (c)(1)

   13.04

      (c)(2)

   13.04

      (c)(3)

   N.A.

      (d)

   N.A.

      (e)

   13.05

      (f)

   N.A.

315(a)

   7.01

      (b)

   7.05; 13.02

      (c)

   7.01

      (d)

   7.01

      (e)

   6.10

316(a) (last sentence)

   2.09

      (a)(1)(A)

   6.04

      (a)(1)(B)

   6.02

      (a)(2)

   N.A.

      (b)

   6.06; 9.02

      (c)

   2.12

317(a)(1)

   6.07

      (a)(2)

   6.08

      (b)

   2.04

318(a)

   13.01

      (b)

   N.A.

      (c)

   13.01

 

N.A. means not applicable.

* This Cross Reference Table is not part of this Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

 

ARTICLE 1

DEFINITIONS AND INCORPORATION

BY REFERENCE

 

Section 1.01    Definitions.    1 Section 1.02    Other Definitions.    27
Section 1.03    Incorporation by Reference of TIA.    28 Section 1.04    Rules
of Construction.    28

 

ARTICLE 2

THE NOTES

 

Section 2.01    Form and Dating.    29 Section 2.02    Execution and
Authentication.    29 Section 2.03    Registrar and Paying Agent.    30 Section
2.04    Paying Agent to Hold Money in Trust.    30 Section 2.05    Holder Lists.
   31 Section 2.06    Transfer and Exchange.    31 Section 2.07    Replacement
Notes.    43 Section 2.08    Outstanding Notes.    43 Section 2.09    Treasury
Notes.    43 Section 2.10    Temporary Notes.    44 Section 2.11   
Cancellation.    44 Section 2.12    Defaulted Interest.    44 Section 2.13   
Persons Deemed Owners.    44

 

ARTICLE 3

REDEMPTION AND PURCHASE

 

Section 3.01    Notices to Trustee.    45 Section 3.02    Election to Redeem;
Selection of Notes to Be Redeemed or Purchased.    45 Section 3.03    Notice of
Redemption.    45 Section 3.04    Effect of Notice of Redemption.    47 Section
3.05    Deposit of Redemption or Purchase Price.    47 Section 3.06    Notes
Redeemed or Purchased in Part.    47 Section 3.07    Optional Redemption.    47
Section 3.08    No Mandatory Redemption.    48 Section 3.09    Offer to Purchase
by Application of Excess Proceeds From Asset Sales or Excess Cash Flow.    48

 

i



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS

 

Section 4.01    Payments on Notes.    50 Section 4.02    Maintenance of Office
or Agency.    51 Section 4.03    Taxes.    51 Section 4.04    Stay, Extension
and Usury Laws.    51 Section 4.05    Maintenance of Insurance.    51 Section
4.06    Compliance Certificate.    52 Section 4.07    New Parent.    52 Section
4.08    Limited Liability Company or Corporate Existence.    53 Section 4.09   
Restrictions on Activities of Capital.    53 Section 4.10    Offer to Repurchase
Upon Change of Control.    53 Section 4.11    Asset Sales.    55 Section 4.12   
Excess Cash Flow Offer.    57 Section 4.13    Restricted Payments.    58 Section
4.14    Incurrence of Indebtedness and Issuance of Preferred Stock.    61
Section 4.15    Limitation on Capital Expenditures.    65 Section 4.16    Liens.
   66 Section 4.17    Dividend and Other Payment Restrictions Affecting
Subsidiaries.    67 Section 4.18    Transactions with Affiliates.    68 Section
4.19    Business Activities.    70 Section 4.20    Additional Guarantees.    70
Section 4.21    Designation of Restricted and Unrestricted Subsidiaries.    70
Section 4.22    Payments for Consent.    71 Section 4.23    Impairment and
Location of Security Interest.    71 Section 4.24    Real Estate Mortgages and
Filings.    72 Section 4.25    Disposal Well Mortgages and Filings    73 Section
4.26    Leasehold Mortgages and Filings; landlord Waivers.    74 Section 4.27   
Other Collateral.    74 Section 4.28    Reports.    74

 

ARTICLE 5

SUCCESSORS

 

Section 5.01    Merger, Consolidation, or Sale of Assets.    76 Section 5.02   
Successor Corporation Substituted.    77

 

ARTICLE 6

DEFAULTS AND REMEDIES

 

Section 6.01    Events of Default.    78 Section 6.02    Acceleration.    80
Section 6.03    Other Remedies.    80 Section 6.04    Waiver of Past Defaults.
   80 Section 6.05    Control by Majority.    81 Section 6.06    Limitation on
Suits.    81

 

ii



--------------------------------------------------------------------------------

Section 6.07    Rights of Holders of Notes to Receive Payment.    82
Section 6.08    Collection Suit by Trustee or Collateral Agent.    82 Section
6.09    Trustee May File Proofs of Claim.    82 Section 6.10    Priorities.   
83 Section 6.11    Undertaking for Costs.    83 Section 6.12    Willful Event of
Default.    84

 

ARTICLE 7

TRUSTEE

 

Section 7.01    Duties of Trustee.    84 Section 7.02    Rights of Trustee.   
85 Section 7.03    Individual Rights of Trustee.    86 Section 7.04    Trustee’s
Disclaimer.    86 Section 7.05    Notice of Defaults.    86 Section 7.06   
Reports by Trustee to Holders of the Notes.    86 Section 7.07    Compensation
and Indemnity.    87 Section 7.08    Replacement of Trustee.    88 Section 7.09
   Successor Trustee by Merger, etc.    89 Section 7.10    Eligibility;
Disqualification.    89 Section 7.11    Preferential Collection of Claims
Against Issuers.    89 Section 7.12    Trustee in Other Capacities; Collateral
Agent and Paying Agent.    89

 

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

Section 8.01    Option to Effect Legal Defeasance or Covenant Defeasance.    90
Section 8.02    Legal Defeasance and Discharge.    90 Section 8.03    Covenant
Defeasance.    90 Section 8.04    Conditions to Legal or Covenant Defeasance.   
91 Section 8.05    Deposited Money and Government Securities to be Held in
Trust; Other Miscellaneous Provisions.    92 Section 8.06    Repayment to
Company.    93 Section 8.07    Reinstatement.    93

 

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 9.01    Without Consent of Holders of Notes.    94 Section 9.02    With
Consent of Holders of Notes.    94 Section 9.03    Compliance with TIA.    95
Section 9.04    Revocation and Effect of Consents.    95 Section 9.05   
Notation on or Exchange of Notes.    96 Section 9.06    Trustee to Sign
Amendments, etc.    96

 

iii



--------------------------------------------------------------------------------

ARTICLE 10

SATISFACTION AND DISCHARGE

 

Section 10.01    Satisfaction and Discharge.    97 Section 10.02    Application
of Trust Money.    98

 

ARTICLE 11

GUARANTEES

 

Section 11.01    Guarantee.    98 Section 11.02    Limitation on Guarantor
Liability.    99 Section 11.03    Execution and Delivery of Guarantee.    100
Section 11.04    Guarantors May Consolidate, etc., on Certain Terms.    100
Section 11.05    Releases.    101

 

ARTICLE 12

COLLATERAL AND SECURITY

 

Section 12.01    Grant of Security Interests; Intercreditor Agreement.    102
Section 12.02    Recording and Opinions.    103 Section 12.03    Release of
Collateral.    104 Section 12.04    Specified Releases of Collateral.    104
Section 12.05    Release upon Satisfaction or Defeasance of all Outstanding
Obligations.    105 Section 12.06    Form and Sufficiency of Release.    106
Section 12.07    Purchaser Protected.    106 Section 12.08    Authorization of
Actions to be Taken by the Collateral Agent Under the Collateral Agreements.   
106 Section 12.09    Authorization of Receipt of Funds by the Trustee Under the
Collateral Agreements.    106 Section 12.10    Replacement of Collateral Agent.
   107

 

ARTICLE 13

MISCELLANEOUS

 

Section 13.01    TIA Controls.    107 Section 13.02    Notices.    107 Section
13.03    Communication by Holders of Notes with Other Holders of Notes.    108
Section 13.04    Certificate and Opinion as to Conditions Precedent.    109
Section 13.05    Statements Required in Certificate or Opinion.    109 Section
13.06    Rules by Trustee and Agents.    109 Section 13.07    No Personal
Liability of Directors, Officers, Employees and Stockholders.    109 Section
13.08    Acts of Holders    110 Section 13.09    Governing Law.    110 Section
13.10    No Adverse Interpretation of Other Agreements.    110 Section 13.11   
Successors.    110 Section 13.12    Severability.    110 Section 13.13   
Counterpart Originals.    111 Section 13.14    Table of Contents, Headings, etc.
   111

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    FORM OF NOTE    A-1 EXHIBIT B    FORM OF CERTIFICATE OF TRANSFER   
B-1 EXHIBIT C    FORM OF CERTIFICATE OF EXCHANGE    C-1 EXHIBIT D    FORM OF
CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR    D-1 EXHIBIT E   
FORM OF NOTATION OF GUARANTEE    E-1 EXHIBIT F    FORM OF SUPPLEMENTAL INDENTURE
   F-1

 

v



--------------------------------------------------------------------------------

INDENTURE dated as of                     , 2009 among Forbes Energy Services
LLC, a Delaware limited liability company (including any and all successors
thereto, the “Company”), as co-issuer of the First Priority Floating Rate Notes
due 2014 (the “Notes”), Forbes Energy Capital Inc., a Delaware corporation
(including any and all successors thereto, “Capital” and together with the
Company as co-issuers of the Notes, the “Issuers”), as co-issuer of the Notes,
the Guarantors (as defined herein) and Wilmington Trust FSB and any and all
successors thereto, as trustee (in such capacity, the “Trustee”) and as
collateral agent (in such capacity, the “Collateral Agent”).

The Issuers are executing this Indenture for the purpose of refinancing and
replacing their revolving credit facility with Citibank, N.A., with a credit
facility evidenced by the Notes. Each of the Issuers, the Guarantors, the
Trustee and the Collateral Agent agree as follows for the benefit of each other
and for the equal and ratable benefit of the Holders (as defined) of the Notes:

ARTICLE 1

DEFINITIONS AND INCORPORATION

BY REFERENCE

Section 1.01 Definitions.

“144A Global Note” means the Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“Acquired Debt” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person (regardless
of the form of the applicable transaction by which such Person became a
Subsidiary) or expressly assumed in connection with the acquisition of assets
from any such Person, whether or not such Indebtedness is incurred in connection
with, or in contemplation of, such other Person merging with or into, or
becoming a Restricted Subsidiary of, such specified Person or of such
Indebtedness being incurred in connection with the acquisition of assets; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

Acquired Debt will be deemed to be incurred on the date the acquired Person
becomes a Subsidiary or the date of the related acquisition of assets from such
Person.

“Additional Notes” means Notes (other than the Initial Notes) issued after the
Issue Date under this Indenture in accordance with Sections 2.01, 2.02 and 4.14
hereof, as part of the same class as the Initial Notes.



--------------------------------------------------------------------------------

“Adjusted Capital Expenditures” means, for any period, Capital Expenditures and
Capital Lease Obligations incurred by any New Parent, the Parent, the Company
and their Restricted Subsidiaries during such period, but excluding in each case
(i) any such expenditure made to restore, replace or rebuild property to the
condition of such property immediately prior to any damage, loss, destruction or
condemnation of such property, to the extent such expenditure is made with
insurance proceeds, condemnation awards or damage recovery proceeds relating to
any such damage, loss, destruction or condemnation, (ii) any such expenditure
constituting reinvestment of the Net Proceeds of any Asset Sale permitted by
this Indenture and (iii) any Capital Expenditures made or deemed to be made
resulting from the acquisition of property or assets by any New Parent, the
Parent, the Company or any of their Restricted Subsidiaries the consideration
for which acquisition was Equity Interests (other than Disqualified Stock) of
any New Parent, the Parent, the Company or any of their Restricted Subsidiaries
otherwise permitted by this Indenture.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.

“Applicable LIBOR Rate” means for each interest period with respect to the
Notes, the rate determined by the Issuers (written notice of such rate to be
sent to the Trustee on the date of determination thereof) equal to the greater
of (a) 4.0% or (b) the applicable British Bankers’ Association LIBOR rate for
deposits in U.S. dollars for a period of six months as reported by any generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such interest period; provided, that, if
no such British Bankers’ Association LIBOR rate is available to the Issuers, the
Applicable LIBOR Rate for the relevant interest period shall instead be the rate
at which Goldman, Sachs & Co. or one of its affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
for a period of six months as of approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such interest period, in amounts equal
to $1.0 million. If such rate is not available at such time for any reason, then
the Applicable LIBOR Rate for the relevant interest period shall be equal to
that for the prior interest period.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

“Asset Sale” means:

(1) the sale, lease, conveyance or other voluntary disposition of any assets or
rights; provided that the sale, lease, conveyance or other disposition of all or
substantially

 

2



--------------------------------------------------------------------------------

all of the assets of any of (a) any New Parent and its Restricted Subsidiaries
taken as a whole, (b) the Parent and its Restricted Subsidiaries taken as a
whole or (c) the Company and its Restricted Subsidiaries taken as a whole will,
in each case, be governed by Section 4.10 hereof, and/or Section 5.01 hereof,
and not by Section 4.11 hereof; and

(2) the issuance or sale of Equity Interests in any of any New Parent’s, the
Parent’s or the Company’s Restricted Subsidiaries or the sale of Equity
Interests in any of their Subsidiaries; provided that, for the avoidance of
doubt, the sale of Equity Interests of the Ultimate Parent will be governed by
Section 4.10 and Article 5 of this Indenture and not by Section 4.11 of this
Indenture.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $25,000;

(2) any transaction or transactions in an amount per transaction in excess of
$25,000, whether or not related, occurring in the same fiscal year that
involves, in the aggregate, assets having a Fair Market Value of less than
$500,000 (for the avoidance of doubt, the maximum Fair Market Value of assets
that may be excluded from the definition of “Asset Sales” in reliance on this
clause (2) shall not exceed $500,000 in any fiscal year);

(3) a transfer of assets, including, with respect to Restricted Subsidiaries,
Equity Interests, between or among the any New Parent, Parent, the Company and
their Restricted Subsidiaries;

(4)(a) an issuance of Equity Interests by a Restricted Subsidiary of any New
Parent, the Parent or the Company to any New Parent, the Parent, the Company or
to a Restricted Subsidiary of the Company, any New Parent or the Parent or
(b) the issuance of Equity Interests of the Company to the Parent or of the
Company or the Parent to any New Parent;

(5) the sale or lease of products, services or accounts receivable in the
ordinary course of business and any sale or other disposition of damaged,
worn-out or obsolete assets in the ordinary course of business;

(6) the sale or other disposition of cash or Cash Equivalents;

(7) a Restricted Payment that is permitted in accordance with Section 4.13 or a
Permitted Investment;

(8) any trade or exchange by any New Parent, the Parent, the Company and their
Restricted Subsidiaries of equipment or other assets for equipment or other
assets owned or held by another Person, provided that (a) the Fair Market Value
of the assets traded or exchanged by such New Parent, the Parent, the Company or
such Restricted Subsidiary (together with any cash or Cash Equivalents) is
reasonably equivalent to the

 

3



--------------------------------------------------------------------------------

Fair Market Value of the assets (together with any cash or Cash Equivalents) to
be received by such New Parent, the Parent, the Company or such Restricted
Subsidiary and (b) the assets to be received by the Company or such Restricted
Subsidiary are (i) not current assets, (ii) not Excluded Collateral, and
(iii) used or useful in a Permitted Business in which the Issuers and their
Restricted Subsidiaries are engaged as of the Issue Date; and

(9) the sale of up to $8.0 million of assets in connection with the
sale-leaseback transaction contemplated by the Issuers on the Issue Date, or any
substitute transaction involving a similar amount of equipment, provided that
such sale-leaseback transaction is consummated within six months of the Issue
Date.

“Attributable Debt” means, in respect of a sale and leaseback transaction, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such sale
and leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the board of directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Business Day” means any day other than a Saturday, Sunday, or any day on which
banks in Houston, Texas or in New York, New York are authorized or required by
law, regulation or executive order to close, provided that, solely with respect
to determining the Applicable LIBOR Rate, Business Day shall not include any day
on which the banks in London are authorized or required by law, regulation or
executive order to close or on which dealings in the U.S. dollar deposits are
not carried on in the London interbank market.

 

4



--------------------------------------------------------------------------------

“Capital” has the meaning set forth in the preeamble hereto.

“Capital Expenditures” means for any period all direct or indirect (by way of
acquisition of securities of a Person or the expenditure of cash or the transfer
of property or the incurrence of Indebtedness) expenditures in respect of the
purchase or other acquisition of fixed or capital assets determined in
conformity with GAAP.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” means:

(1) United States dollars;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than six
months from the date of acquisition;

(3) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of $500.0
million and a Thomson Bank Watch Rating of “B” or better;

 

5



--------------------------------------------------------------------------------

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types set forth in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

(5) commercial paper having one of the two highest ratings obtainable from
Moody’s Investors Service, Inc. or Standard & Poor’s Ratings Services and, in
each case, maturing within six months after the date of acquisition;

(6) deposits available for withdrawal on demand with any commercial bank not
meeting the qualifications specified in clause (3) above, provided all deposits
referred to in this clause (6) are made in the ordinary course of business and
do not exceed $2.0 million in the aggregate at any one time; and

(7) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds set forth in clauses (1) through (7) of this
definition.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of any of (a) any New Parent and its Subsidiaries taken as a whole, (b) the
Parent and its Subsidiaries taken as a whole or (c) the Company and its
Subsidiaries taken as a whole, in any such case, to any “person” (as that term
is used in Section 13(d) of the Exchange Act) other than the Permitted Holders;

(2) the adoption of a plan relating to the liquidation or dissolution of any New
Parent, the Parent or the Company;

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person, other than a
Permitted Holder, becomes the Beneficial Owner, directly or indirectly, of more
than 35% of the Voting Stock of any New Parent, the Parent or the Company,
measured by voting power rather than number of shares;

(4) the consummation of the first transaction (including, without limitation,
any merger or consolidation) the result of which is that any Person other than a
Permitted Holder becomes the Beneficial Owner, directly or indirectly, of more
of the Voting Stock of any New Parent, the Parent or the Company (measured by
voting power rather than number of shares) than is at the time Beneficially
Owned by the Permitted Holders in the aggregate; or

(5) after an initial public offering of any New Parent, the Parent or the
Company, the first day on which a majority of the members of the Board of
Directors of any New Parent, the Parent or the Company, as the case may be, are
not Continuing Directors.

For the avoidance of doubt, a Change of Control will not be deemed to have
occurred solely as a result of the formation of and the transfer of ownership of
any Equity Interests of the Company or the Parent to any New Parent; provided
that none of the events set forth in paragraphs (1) through (5) above has
occurred.

 

6



--------------------------------------------------------------------------------

“Clearstream” means Clearstream Banking, S.A.

“Collateral” means collateral as such term is defined in the Security Agreement,
all property mortgaged under the Mortgages and any other property, whether now
owned or hereafter acquired, upon which a Lien securing the Obligations under
this Indenture, the Collateral Agreements, the Notes or the Note Guarantees is
granted or purported to be granted under any Collateral Agreement; provided,
however, that “Collateral” shall not include any Excluded Collateral.

“Collateral Agent” means the party named as the collateral agent for the Holders
of Notes in this Indenture until a successor replaces it in accordance with the
provisions of this Indenture and thereafter means any such successor.

“Collateral Agreements” means, collectively, the Intercreditor Agreement, the
Security Agreement, each Mortgage and each other instrument creating Liens in
favor of the Collateral Agent as required by this Indenture, in each case, as
the same may be in force from time to time.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Issue
Date or issued after the Issue Date, and includes, without limitation, all
series and classes of such common stock.

“Company” has the meaning set forth in the preeamble hereto.

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

(1) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with an Asset Sale,
to the extent such losses were deducted in computing such Consolidated Net
Income; plus

(2) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries and Permitted Tax Distributions for such period, to the
extent that such provision for taxes and Permitted Tax Distributions were
deducted in computing such Consolidated Net Income; plus

(3) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

(4) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; minus

 

7



--------------------------------------------------------------------------------

(5) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business.

in each case, on a consolidated basis and determined in accordance with GAAP, it
being understood that for any reference period that includes time prior to the
date of formation of the Company and the reorganization that results in the
Guarantors on the Issue Date becoming Subsidiaries of the Company, such amounts
shall be determined on a combined rather than a consolidated basis in accordance
with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation, amortization and other non-cash expenses of, a
Restricted Subsidiary of any New Parent, the Parent or the Company will be added
to Consolidated Net Income to compute Consolidated Cash Flow of any New Parent,
the Parent or the Company, as the case may be, only to the extent that a
corresponding amount would be permitted at the date of determination to be
dividended to any New Parent, the Parent or the Company, as the case may be, by
such Restricted Subsidiary without prior governmental approval (that has not
been obtained), and without direct or indirect restriction pursuant to the terms
of its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to that Restricted
Subsidiary or its stockholders.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated or combined basis, determined in
accordance with GAAP; provided that:

(1) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;

(2) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders; and

(3) the cumulative effect of a change in accounting principles will be excluded.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of any New Parent, the Parent or the Company who:

(1) was a member of such Board of Directors of the Parent or the Company on the
Issue Date or was a member of any New Parent’s Board of Directors; or

 

8



--------------------------------------------------------------------------------

(2) was nominated for election or appointed or elected to the Board of Directors
of any New Parent, the Parent or the Company with the approval of a majority of
the Continuing Directors who were members of the Board of Directors of any New
Parent, the Parent or the Company at the time of such nomination or election.

“Corporate Trust Office of the Trustee” will be the address of the Trustee
specified in Section 13.02 hereof or such other address as to which the Trustee
may give notice to the Company.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Sections 2.01, 2.02 and 2.06 hereof,
substantially in the form of Exhibit A hereto except that such Note shall not
bear the Global Note Legend and shall not have the “Schedule of Exchanges of
Interests in the Global Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Disposal Well Assets” means all rights, titles, interests and estates in and to
any and all salt water disposal wells, including property and equipment of
whatever nature, together with all fixtures and improvements pertaining thereto,
in each case that is now owned or hereafter acquired and used, held for use or
useful in connection with the provision of salt water disposal services
(excluding rental equipment or other personal property).

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Notes mature. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require any New
Parent, the Parent or the Company to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that any New
Parent, the Parent or the Company may not repurchase or redeem any such Capital
Stock pursuant to such provisions unless such repurchase or redemption complies
with Section 4.13 hereof. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Indenture will be the maximum
amount that any New Parent, the Parent, the Company and their Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

 

9



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Restricted Subsidiary of any New Parent, the
Parent or the Company that is not a Foreign Subsidiary.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.

“Excess Cash Flow” means, for any period, Consolidated Cash Flow for such
period, adjusted as follows:

(1) minus the cash portion of Fixed Charges (net of interest income) and the
cash portion of any related financing fees with respect to such period;

(2) minus Permitted Tax Distributions made or to be made or the cash portion of
all federal, state, local and foreign income taxes and franchise or margin taxes
paid or payable (without duplication) by any New Parent and its Restricted
Subsidiaries, the Parent and its Restricted Subsidiaries or the Company and its
Restricted Subsidiaries during such period;

(3) minus all Capital Expenditures made or committed to be made during such
period by any New Parent and its Restricted Subsidiaries, the Parent and its
Restricted Subsidiaries or the Company and its Restricted Subsidiaries; and

(4) minus or plus, respectively, any net increase or decrease in Working Capital
from the beginning to the end of such period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Collateral” means:

(1) undocumented interests in real property with respect to which an Issuer or
any Guarantor is an owner (which will include salt water disposal wells located
on property owned by third parties for which there are no written leases or that
otherwise are not reasonably susceptible to mortgages, easements or other liens
or rights to access or use), but, subject to the requirements of Section 4.25
hereof, only for so long as such interests are not subject to a valid and
enforceable real property lease;

(2) light trucks and other non-commercial passenger motor vehicles;

(3) rental equipment and leasehold interests in real property with respect to
which the Company or a Guarantor is a tenant or subtenant as set forth in the
Security Agreement;

 

10



--------------------------------------------------------------------------------

(4) the Voting Stock of any Foreign Subsidiary in excess of 65% of the
outstanding Voting Stock of such Foreign Subsidiary;

(5) accounts that are exclusively used for payroll purposes as set forth in the
Security Agreement;

(6) rights under any contracts that contain a valid and enforceable prohibition
on assignment of such rights other than to the extent that any such prohibition
would be rendered ineffective pursuant to any applicable law or principles of
equity, but only for so long as such prohibition exists and is effective and
valid; and

(7) property and assets owned by the Issuers or any Guarantor in which a Lien
may not be granted without governmental approval or consent or in which the
granting of a Lien is prohibited by applicable law but only for so long as the
Issuers or the applicable Guarantor has not obtained such approval or consents.

“Existing Indebtedness” means Indebtedness of the Parent, the Company and their
Subsidiaries in existence on the Issue Date, until such amounts are repaid.

“Fair Market Value” means the value that would be paid by a willing and able
buyer to an unaffiliated willing seller in an arm’s length, free market
transaction for cash not involving distress or necessity of either party,
determined in good faith by the Board of Directors of the Ultimate Parent, or a
duly authorized committee thereof (unless otherwise provided in this Indenture)
as evidenced by a resolution of such Board of Directors or committee.

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary revolving credit borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(1) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date will be given pro forma effect as if
they had occurred on the first day of the four-quarter reference period;

 

11



--------------------------------------------------------------------------------

(2) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(3) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date;

(4) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;

(5) any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and

(6) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made or received pursuant to Hedging Obligations in
respect of interest rates; plus

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(3) any interest on Indebtedness of another Person that is guaranteed by such
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such Person or one of its Restricted Subsidiaries, whether or not such Guarantee
or Lien is called upon; plus

(4) the product of (a) all dividends, whether paid or accrued and whether or not
in cash, on any series of preferred stock of such Person or any of its
Restricted

 

12



--------------------------------------------------------------------------------

Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Ultimate Parent (other than Disqualified Stock) or to any New
Parent, the Parent, the Company or a Restricted Subsidiary of the Company, any
New Parent or the Parent, times (b) a fraction, the numerator of which is one
and the denominator of which is one minus the then current combined federal,
state and local statutory tax rate of such Person, expressed as a decimal, in
each case, determined on a consolidated basis in accordance with GAAP.

“Flow Through Entity” means an entity that is treated as a partnership not
taxable as a corporation, a grantor trust, a disregarded entity, an “S”
corporation or a qualified subchapter “S” subsidiary for U.S. federal income tax
purposes or subject to treatment on a comparable basis for purposes of state,
local or foreign tax law.

“Foreign Subsidiary” means any Restricted Subsidiary of the Company that was not
formed under the laws of the United States or any state of the United States or
the District of Columbia.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“Global Note Legend” means the legend set forth in Section 2.06(h)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and Unrestricted Global Notes deposited with or on behalf of and
registered in the name of the Depositary or its nominee, substantially in the
form of Exhibit A hereto and that bears the Global Note Legend and that has the
“Schedule of Exchanges of Interests in the Global Note” attached thereto, issued
in accordance with Sections 2.01 and 2.06(b)(3) hereof.

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Guarantors” means (1) each Domestic Subsidiary of the Company on the Issue Date
(other than Capital) and (2) each other Domestic Subsidiary of the Company, any
New Parent or the Parent that executes a Note Guarantee in accordance with the
provisions of this Indenture, in each case, together with their respective
successors and assigns until the Note Guarantee of such Person has been released
in accordance with the provisions of this Indenture.

 

13



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Holder” or a “Holder of Notes” means a Person in whose name a Note is
registered.

“IAI Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold to Institutional Accredited Investors.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary whose
total assets, as of that date, are less than $250,000 and whose total revenues
for the most recent 12-month period do not exceed $250,000; provided that a
Restricted Subsidiary will not be considered to be an Immaterial Subsidiary if
it, directly or indirectly, guarantees or otherwise provides direct credit
support for any Indebtedness of an Issuer.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent,

(1) in respect of borrowed money:

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(6) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person.

 

14



--------------------------------------------------------------------------------

“Indenture” means this Indenture, as amended, modified or supplemented from time
to time.

“Indenture Documents” means, collectively, this Indenture, the Notes, the Note
Guarantees and the Collateral Agreements.

“Independent Director” means a member of the Board of Directors of the Ultimate
Parent who qualifies as “independent” within the meaning of the listing
requirements of either the New York Stock Exchange or the Nasdaq Stock Market.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” means the $20,000,000 aggregate principal amount of Notes issued
under this Indenture on the date hereof.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Issue Date, among Wilmington Trust FSB, as Trustee and as Collateral Agent,
Wells Fargo Bank, National Association, as second priority collateral agent, the
Issuers and Guarantors, as the same may be amended, replaced, modified or
supplemented from time to time.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If any New
Parent, the Parent, the Company or any their Subsidiaries sells or otherwise
disposes of any Equity Interests of any direct or indirect Subsidiary of any New
Parent, the Parent or the Company, as the case may be, such that, after giving
effect to any such sale or disposition, such Person is no longer a Subsidiary of
such New Parent, the Parent or the Company, then such New Parent, the Parent or
the Company, as the case may be, will be deemed to have made an Investment on
the date of any such sale or disposition equal to the Fair Market Value of such
New Parent’s, the Parent’s or the Company’s Investments in such Subsidiary that
were not sold or disposed of in an amount determined as provided in
Section 4.13(c) hereof. The acquisition by any New Parent, the Parent, the
Company or any of their Subsidiaries of a Person that holds an Investment in a
third Person will be deemed to be an Investment by such New Parent, the Parent,
the Company or such Subsidiary in such third Person in an amount equal to the
Fair Market Value of the Investments held by the acquired Person in such third
Person in an amount determined as provided in Section 4.13(c) hereof. Except as
otherwise provided in this Indenture, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.

 

15



--------------------------------------------------------------------------------

“Issue Date” means the date on which Notes are first issued under this
Indenture.

“Issuers” has the meaning set forth in the preeamble hereto.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

“Mortgages” means the mortgages, deeds of trust, deeds to secure Indebtedness or
other similar documents granting Liens on any New Parent’s, the Parent’s, the
Company’s and their Domestic Subsidiaries’ Premises, the Leased Premises and/or
the Disposal Well Assets to secure the Notes or the Note Guarantees.

“Net Income” means, with respect to any specified Person for any period, the net
income (loss) of such Person for such period, determined in accordance with GAAP
and before any reduction in respect of preferred stock dividends, minus any
Permitted Tax Distributions made or to be made with respect to such period,
excluding, however:

(1) any gain (but not loss), together with any related provision for taxes on
such gain (but not loss), realized in connection with (a) any Asset Sale or
(b) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries;

(2) any extraordinary gain (but not loss), together with any related provision
for taxes on such extraordinary gain (but not loss);

(3) for all purposes, except with respect to (A) any Restricted Payments
described in the first clause (1) of Section 4.13(a) hereof that would otherwise
be permitted to be made pursuant to the second clause (3) of Section 4.13(a)
hereof, (B) the definition of “Excess Cash Flow” and (C) the associated
application of the Excess Cash Flow Offer covenant contained in Section 4.13
hereof, any non-cash charge or loss from the impairment writedowns or writeoffs
of noncurrent assets required to be made in accordance with GAAP; and

(4) for all purposes, except with respect to (A) any Restricted Payments
described in the first clause (1) of Section 4.13(a) hereof that would otherwise
be permitted to be made pursuant to the second clause (3) of Section 4.13(a)
hereof, (B) the definition of “Excess Cash Flow” and (C) the associated
application of the Excess Cash Flow Offer covenant contained in Section 4.12
hereof, any non-cash item classified as an extraordinary, unusual or
nonrecurring gain, loss or charge, including any non-cash deferred tax expense
related to the effect of recognizing deferred tax items upon a change in tax
status.

 

16



--------------------------------------------------------------------------------

“Net Proceeds” means the aggregate cash proceeds received by any New Parent, the
Parent, the Company or any of their Restricted Subsidiaries in respect of any
Asset Sale (including, without limitation, any cash received upon the sale or
other disposition of any non-cash consideration received in any Asset Sale), net
of (1) the direct costs relating to such Asset Sale, including, without
limitation, legal, accounting and investment banking fees, sales commissions,
recording fees, title transfer fees, title insurance premiums, appraiser fees
and costs incurred in connection with preparing such asset for sale, and any
relocation expenses incurred as a result of the Asset Sale, and taxes paid or
estimated in good faith to be payable as a result of the Asset Sale after taking
into account any available tax credits or deductions and any tax sharing
arrangements, (2) amounts required to be applied to the repayment of
Indebtedness (other than any such Indebtedness comprising Second Priority
Claims) secured by a Lien on the asset or assets that were the subject of such
Asset Sale, and (3) any reserve for adjustment in respect of the sale price of
such asset or assets established in accordance with GAAP or any amount placed in
escrow, until such time as such reserve is reversed or such escrow arrangement
is terminated, in which case Net Proceeds shall include only the amount of the
reserve so reversed or the amount returned to any New Parent, the Parent, the
Company or any of their Restricted Subsidiaries from such escrow arrangement, as
the case may be.

“Non-Recourse Debt” means Indebtedness:

(1) as to which none of any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries (a) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness), (b) is
directly or indirectly liable as a guarantor or otherwise, or (c) constitutes
the lender;

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its Stated
Maturity; and

(3) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of any New Parent, the Parent, the
Company or any of their Restricted Subsidiaries.

“Non-U.S. Person” means a Person who is not a U.S. Person as defined under
Regulation S of the Securities Act.

“Note Guarantee” means the Guarantee by each Guarantor of the Issuers’
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.

“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and the Additional Notes shall be treated as a single class for
all purposes under this Indenture, and unless the context otherwise requires,
all references to the “Notes” shall include the Initial Notes and any Additional
Notes.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

17



--------------------------------------------------------------------------------

“Offering Circular” means the Issuers’ final Offering Circular, dated
February 7, 2008, regarding the issuance and sale of the Second Priority Notes.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice President of such Person.

“Officers’ Certificate” means a certificate signed on behalf of (i) the Company
by one Officer of the Company and (ii) Capital by one Officer of Capital, each
of whom must be the principal executive officer, the principal financial
officer, the treasurer or the principal accounting officer of the Company or
Capital, as applicable, that meets the requirements of Section 13.05 hereof.

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 13.05 hereof.
The counsel may be an employee of or counsel to the Company, any Subsidiary of
the Company or the Trustee.

“Parent” means Forbes Energy Services Ltd., a company organized under the laws
of Bermuda and the parent company of the Issuers.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permitted Affiliate Lease” means a lease for any premises or buildings occupied
by the Company or a Restricted Subsidiary of the Company on the Issue Date that
has been entered into with an Affiliate of the Company, the terms of which were
fully and accurately summarized in all material respects under the caption
“Transactions with Related Persons” in the Offering Circular, and any amendment,
extension or other modification thereto; provided that any such amendment,
extension or modification (1) is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary, as the case may be, than those
that would have been obtained in a comparable transaction by the Company or such
Restricted Subsidiary, as the case may be, with an unrelated Person or, if there
is no such comparable transaction, on terms that are fair and reasonable to the
Company or such Restricted Subsidiary, as the case may be, and reflect an
arms’-length negotiation as determined by the Independent Directors and (2) is
not, in the good faith determination of the Independent Directors or the Board
of Directors of the Ultimate Parent, materially worse for the Holders.

“Permitted Affiliate Store Transactions” means purchases from or returns to the
oil field supply store owned by Alice Environmental Services, LP by any New
Parent, the Parent, the Company or any of their Restricted Subsidiaries, as such
transactions were described under “Transactions with Related Persons” in the
Offering Circular, in each case on terms that are no less favorable to any New
Parent, the Parent, the Company or the relevant Restricted Subsidiary, as the
case may be, than those that would have been obtained in a comparable
transaction by such New Parent, the Parent, the Company or such Restricted
Subsidiary with an unrelated Person or, if there is no such comparable
transaction, on terms that are fair and reasonable to such New Parent the
Parent, the Company or such Restricted Subsidiary and reflect an arms’-length
negotiation as determined by the Independent Directors.

 

18



--------------------------------------------------------------------------------

“Permitted Business” means any business that is the same as or similar,
reasonably related, complementary or incidental to the business in which the
Company and its Restricted Subsidiaries are engaged on the Issue Date.

“Permitted Holders” means (1) John E. Crisp, Charles C. Forbes and Janet L.
Forbes and (2) any Affiliate or family member of a Person set forth in clause
(1) of this definition.

“Permitted Investments” means:

(1) any Investment in any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries;

(2) any Investment in Cash Equivalents;

(3) any Investment by any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries in a Person, if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary of any New Parent, the Parent or
the Company, as the case may be; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
any New Parent, the Parent, the Company or any of their Restricted Subsidiaries;

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 4.11
hereof or any non-cash consideration received in connection with a disposition
of assets excluded from the definition of “Asset Sales”;

(5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Ultimate
Parent;

(6) any Investments received in compromise or resolution of, or upon the
foreclosure, perfection or enforcement of any Lien in favor of any New Parent,
the Parent, the Company or any of their Restricted Subsidiaries, in each case
(a) obligations of trade creditors or customers that were incurred in the
ordinary course of business of any New Parent, the Parent, the Company or any of
their Restricted Subsidiaries, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of any trade creditor
or customer; or (b) litigation, arbitration or other disputes;

(7) Investments represented by Hedging Obligations;

 

19



--------------------------------------------------------------------------------

(8) loans or advances to employees made in the ordinary course of business of
any New Parent, the Parent, the Company or any of their Restricted Subsidiaries
in an aggregate principal amount not to exceed $500,000 at any one time
outstanding;

(9) investments in or repurchases of the Notes; and

(10) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (10) since the date Issue Date that are at the time
outstanding, not to exceed $5.0 million;

provided, however, that the funds invested in Permitted Investments in any New
Parent, the Parent, the Company or any of their Restricted Subsidiaries, will,
in such entity in which the funds are invested, be subject to Section 4.13
hereof.

“Permitted Liens” means:

(1) Liens in favor of the Company or the Guarantors;

(2) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with any New Parent, the Parent, the Company or any
of their Restricted Subsidiaries; provided that such Liens were in existence
prior to the contemplation of such merger or consolidation and do not extend to
any assets other than those of the Person merged into or consolidated with any
New Parent, the Parent, the Company or such Restricted Subsidiary, as the case
may be;

(3) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by any New Parent, the Parent, the Company or any of
their Restricted Subsidiaries; provided that such Liens were in existence prior
to, such acquisition, and not incurred in contemplation of, such acquisition;

(4) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;

(5) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by clause (3) of the second paragraph of Section 4.14 hereof covering only the
assets constructed or acquired with or financed by such Indebtedness;

(6) Liens existing on the Issue Date;

(7) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
accrual or other appropriate provision as is required in conformity with GAAP
has been made therefor;

 

20



--------------------------------------------------------------------------------

(8) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;

(9) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

(10) Liens created for the benefit of (or to secure) the Notes and all other
Obligations under this Indenture, the Collateral Agreements and the Note
Guarantees;

(11) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Indenture; provided, however, that:

(a) the new Lien is limited to all or part of the same property and assets that
secured or, under the written agreements pursuant to which the original Lien
arose, could secure the original Indebtedness (plus improvements and accessions
to such property, or proceeds or distributions thereof); and

(b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (i) the outstanding principal amount, or, if greater,
committed amount, of the original Indebtedness and (ii) an amount necessary to
pay any fees and expenses, including premiums, related to such renewal,
refunding, refinancing, replacement, defeasance or discharge; and

(12) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credit and products and proceeds thereof;

(13) judgment Liens not giving rise to an Event of Default so long as any
appropriate legal proceeding that may have been duly initiated for the review of
such judgment has not been finally terminated or the period within which such
proceeding may be initiated has not expired;

(14) rights of banks to set off deposits against Indebtedness owed to said
banks;

(15) Liens upon specific items of inventory or other goods and proceeds of the
Company or its Restricted Subsidiaries to secure the Company’s or any such
Restricted Subsidiary’s obligations in respect of bankers’ acceptances issued or
created for the account of any such Person to facilitate the purchase, shipment
or storage of such inventory or other goods in the ordinary course of business;

(16) Liens securing Hedging Obligations permitted to be entered into by this
Indenture;

 

21



--------------------------------------------------------------------------------

(17) Liens arising from precautionary Uniform Commercial Code financing
statements in connection with operating leases or consignment of goods; and

(18) Liens incurred in the ordinary course of business of any New Parent, the
Parent, the Company or any of their Restricted Subsidiaries with respect to
obligations that do not exceed $10.0 million at any one time outstanding.

“Permitted Parent Business” means the ownership directly or indirectly by any
New Parent or the Parent of the Equity Interests of the Company, or any New
Parent of the Equity Interests of the Parent, and reasonably related,
complementary or incidental activities.

“Permitted Refinancing Indebtedness” means any Indebtedness of any New Parent,
the Parent, the Company or any of their Restricted Subsidiaries issued in
exchange for, or the net proceeds of which are used to renew, refund, refinance,
replace, defease or discharge other Indebtedness of such New Parent, the Parent,
the Company or any of their Restricted Subsidiaries (other than intercompany
Indebtedness), as the case may be; provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);

(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
renewed, refunded, refinanced, replaced, defeased or discharged;

(3) if the Indebtedness being extended, renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the Notes on
terms at least as favorable, taken as a whole, to the Holders of Notes as those
contained in the documentation governing the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged; and

(4) such Indebtedness is incurred either by such New Parent, the Parent, the
Company or by one of their Restricted Subsidiaries who is the obligor on the
Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased
or discharged.

“Permitted Tax Distributions” means, with respect to each tax year or portion
thereof, that any New Parent, the Parent or the Company qualifies (or any
predecessor in interest qualified) as a Flow Through Entity, the distribution by
such New Parent, the Parent or the Company, as the case may be, to the holders
of its Equity Interests of an amount equal to the product of (x) the amount of
aggregate net taxable income of such New Parent, the Parent or the Company, as
the case may be, allocated to the holders of Equity Interests of such New
Parent, the Parent or the Company, as the case may be, for such period and
(y) the Presumed Tax Rate

 

22



--------------------------------------------------------------------------------

for such period; provided that to the extent that the aggregate net taxable
income of such New Parent, the Parent or the Company, as the case may be, for a
taxable year actually reported to the holders of the Equity Interests is less
than the aggregate net taxable income assumed in calculating such amounts for a
taxable year, the holders of such Equity Interests can return an amount equal to
the product of such shortfall and the Presumed Tax Rate used in such
calculations, or an amount equal to such product shall be deducted from the next
scheduled Permitted Tax Distributions payable to such holders for later years.

For purposes of such computation, it will be assumed that any net operating loss
carryforwards or other carryforwards or tax attributes, such as alternative
minimum tax carryforwards, that arise in any period will be available to offset
taxable income payable in later years (regardless of any change in status as a
Flow Through Entity). Notwithstanding anything to the contrary, for purposes of
clause (b) above, the applicable taxable income or taxes shall not include
taxable income or taxes resulting from any change in the status from a Flow
Through Entity to an entity taxable as a corporation.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock, company, trust, unincorporated organization, limited
liability company or government or other entity.

“Presumed Tax Rate” means 39.6% or, if there is a change in applicable federal,
state or local tax rates, such other rate as the Chief Financial Officer of the
Ultimate Parent certifies in writing to the Trustee to be a reasonable
approximation of the highest, net marginal federal, state and local income
taxation rates payable by the holders of Equity Interests of any New Parent, the
Parent or the Company, as the case may be, or with respect to the aggregate net
taxable income of any New Parent, the Parent or the Company, as the case may be.

“principal” means the principal amount due at maturity of the Notes.

“Private Placement Legend” means the legend set forth in Section 2.06(h)(1)
hereof to be placed on all Notes issued under this Indenture except where
otherwise permitted by the provisions of this Indenture.

“Purchase Agreement” means that certain purchase agreement, dated as of
September 25, 2009, among the Issuers, the Guarantors and Goldman, Sachs & Co.,
pursuant to which the Issuers agreed to issue and sell, and Goldman, Sachs & Co.
agreed to purchase, the Notes.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“QIB Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold to QIBs.

“Redemption Date” means the applicable date or dates set for redemption of Notes
pursuant to Section 3.07 hereof.

 

23



--------------------------------------------------------------------------------

“Redemption Price” means the applicable redemption price for redemption of Notes
pursuant to Section 3.07 hereof.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Global Note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of and registered in the name of the Depositary
or its nominee, issued in a denomination equal to the outstanding principal
amount of the Notes sold in reliance on Rule 903 of Regulation S.

“Responsible Officer,” when used with respect to the Trustee or the Collateral
Agent, means any officer within the Corporate Trust Administration of the
Trustee or the Collateral Agent (or any successor group of the Trustee or
Collateral Agent) or any other officer of the Trustee or Collateral Agent
customarily performing functions similar to those performed by any of the above
designated officers who has responsibility for administration of this Indenture
and also means, with respect to a particular corporate trust matter related to
this Indenture, any other officer to whom such matter is referred because of his
knowledge of and familiarity with the particular subject.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“SEC” means the U.S. Securities and Exchange Commission or any successor
commission or agency.

“Second Priority Claims” means Second Priority Claims, as such term is defined
in the Intercreditor Agreement.

“Second Priority Indenture” means the indenture dated as of February 12, 2008
among the Issuers, the Guarantors and Wells Fargo Bank, National Association, as
trustee.

 

24



--------------------------------------------------------------------------------

“Second Priority Note Repurchase Program” means the Issuers requirement to spend
an aggregate of $2.0 million in cash to repurchase Second Priority Notes during
the first quarter of 2009 and to spend an additional aggregate of $8.0 million
in cash to repurchase Second Priority Notes by the end of the second quarter of
2010, in either case by purchasing Second Priority Notes in the open market or
by a tender offer in compliance with Regulation 14D of the Exchange Act,
pursuant to the Second Priority Indenture.

“Second Priority Notes” means the Issuers’ 11% Senior Secured Notes due 2015,
issued pursuant to the Second Priority Indenture.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement, dated as of the Issue Date,
among the Issuer and the Guarantors in favor of the Collateral Agent, as amended
or supplemented from time to time in accordance with its terms.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Issue
Date.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Issue Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb).

“Ultimate Parent” means, as of any time of determination, any New Parent, the
Parent or the Company, whichever entity is the ultimate parent company at such
time.

“Unrestricted Definitive Notes” means one or more Definitive Notes that do not
and are not required to bear the legend set forth in Section 2.06(h) hereof.

 

25



--------------------------------------------------------------------------------

“Unrestricted Global Notes” means one or more Global Notes that do not and are
not required to bear the legend set forth in Section 2.06(h) hereof.

“Unrestricted Subsidiary” means any Subsidiary of any New Parent, the Parent or
the Company that is designated by the Board of Directors of the Ultimate Parent
as an Unrestricted Subsidiary pursuant to a resolution of such Board of
Directors, but only to the extent that such Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) except as permitted by Section 4.17 hereof, is not party to any agreement,
contract, arrangement or understanding with any New Parent, the Parent, the
Company or any of their Restricted Subsidiaries unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to such
New Parent, the Parent, the Company or such Restricted Subsidiary, as the case
may be, than those that might be obtained at the time from Persons who are not
Affiliates of the Company;

(3) is a Person with respect to which none of any New Parent, the Parent, the
Company or any of their Restricted Subsidiaries has any direct or indirect
obligation (a) to subscribe for additional Equity Interests or (b) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results; and

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of any New Parent, the Parent, the Company or any
of their Restricted Subsidiaries.

“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the
directors, managers or trustees, as applicable, of such Person or that is
convertible into such voting Capital Stock.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Working Capital” means, as of any date, the difference between (x) current
assets, other than cash and cash equivalents, of any New Parent and its
Restricted Subsidiaries, the Parent and its Restricted Subsidiaries or the
Company and its Restricted Subsidiaries for such date and (y)

 

26



--------------------------------------------------------------------------------

current liabilities of any New Parent and its Restricted Subsidiaries, the
Parent and its Restricted Subsidiaries or the Company and its Restricted
Subsidiaries for such date; provided, however, that the amount of accounts
receivable at any date shall be the average of accounts receivable on the last
day of each of the three fiscal months immediately preceding such date.

Section 1.02 Other Definitions.

 

Term

   Defined in
Section

“Affiliate Transaction”

   4.18

“Asset Offer Amount”

   4.11

“Asset Sale Offer”

   4.11

“Authentication Order”

   2.02

“Calculation Date”

   1.01

“Capital”

   Preamble

“Change of Control Offer”

   4.10

“Change of Control Payment”

   4.10

“Change of Control Payment Date”

   4.10

“Collateral Agent”

   Preamble

“Company”

   Preamble

“Covenant Defeasance”

   8.03

“DTC”

   2.03

“Event of Default”

   6.01

“Excess Cash Flow Offer”

   4.12

“Excess Cash Flow Offer Amount”

   4.12

“Excess Proceeds”

   4.11

“incur”

   4.14

“Indemnified Party”

   7.07

“Interest Payment Date”

   Exhibit A

“Issuers”

   Preamble

“Lease” or “Leases”

   4.26

“Leased Premises”

   4.26

“Legal Defeasance”

   8.02

“Notes”

   Preamble

“Offer Amount”

   3.09

“Offer Period”

   3.09

“Offer to Purchase”

   3.09

“Other Collateral”

   4.27

“Paying Agent”

   2.03

“Payment Default”

   6.01

“Permitted Debt”

   4.14

“Premises”

   4.24

“Purchase Date”

   3.09

“Record Date”

   Exhibit A

“Registrar”

   2.03

“Restricted Payments”

   4.13

“Trustee”

   Preamble

 

27



--------------------------------------------------------------------------------

Section 1.03 Incorporation by Reference of TIA.

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

The following TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes;

“indenture security Holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Note Guarantees means the Issuers and the
Guarantors, respectively, and any successor obligor upon the Notes and the Note
Guarantees, respectively.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

Section 1.04 Rules of Construction.

Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) words in the singular include the plural, and in the plural include the
singular;

(5) “will” shall be interpreted to express a command;

(6) provisions apply to successive events and transactions; and

(7) references to sections of or rules under the Securities Act will be deemed
to include substitute, replacement of successor sections or rules adopted by the
SEC from time to time.

 

28



--------------------------------------------------------------------------------

ARTICLE 2

THE NOTES

Section 2.01 Form and Dating.

(a) General. The Notes and the Trustee’s certificate of authentication will be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
will be dated the date of its authentication. The Notes shall be issued in
minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof.

The Issuers may issue Additional Notes from time to time after the Issue Date
provided such issuance and incurrence would then comply with Section 4.14
hereof, and provided that the Issuers may not issue any Additional Notes without
the consent of Holders of a majority in principal amount of the then-outstanding
Notes. The Initial Notes and the Additional Notes shall be treated as a single
class for all purposes under this Indenture, and unless the context otherwise
requires, all references to the “Notes” shall include the Initial Notes and any
Additional Notes.

The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and the Issuers, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

(b) Global Notes. Notes issued in global form will be substantially in the form
of Exhibit A hereto (including the Global Note Legend thereon and the “Schedule
of Exchanges of Interests in the Global Note” attached thereto). Notes issued in
definitive form will be substantially in the form of Exhibit A hereto (but
without the Global Note Legend thereon and without the “Schedule of Exchanges of
Interests in the Global Note” attached thereto). Each Global Note will represent
such of the outstanding Notes as will be specified therein and each shall
provide that it represents the aggregate principal amount of outstanding Notes
from time to time endorsed thereon and that the aggregate principal amount of
outstanding Notes represented thereby may from time to time be reduced or
increased, as appropriate, to reflect exchanges and redemptions. Any endorsement
of a Global Note to reflect the amount of any increase or decrease in the
aggregate principal amount of outstanding Notes represented thereby will be made
by the Trustee or the Custodian, at the direction of the Trustee, in accordance
with instructions given by the Holder thereof as required by Section 2.06
hereof.

(c) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream will be applicable to transfers
of beneficial interests in the Regulation S Global Note that is held by
Participants through Euroclear or Clearstream.

Section 2.02 Execution and Authentication.

At least one Officer of each Issuer must sign the Notes for the Issuers by
manual or facsimile signature.

 

29



--------------------------------------------------------------------------------

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note will nevertheless be valid.

A Note will not be valid until authenticated by the manual signature of the
Trustee. The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.

The Trustee will, upon receipt of a written order of the Issuers signed by an
Officer of each Issuer (an “Authentication Order”), authenticate Notes for
original issue that may be validly issued under this Indenture, including any
Additional Notes. The aggregate principal amount of Notes outstanding at any
time may not exceed the aggregate principal amount of Notes authorized for
issuance by the Issuers pursuant to one or more Authentication Orders, except as
provided in Section 2.07 hereof.

The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.

Section 2.03 Registrar and Paying Agent.

The Issuers will maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”). The Registrar will
keep a register of the Notes and of their transfer and exchange. The Issuers may
appoint one or more co-registrars and one or more additional paying agents. The
term “Registrar” includes any co-registrar and the term “Paying Agent” includes
any additional paying agent. The Issuers may change any Paying Agent or
Registrar without notice to any Holder. The Issuers will notify the Trustee in
writing of the name and address of any Agent not a party to this Indenture. If
the Issuers fail to appoint or maintain another entity as Registrar or Paying
Agent, the Trustee shall act as such. The Trustee will initially act as Paying
Agent and Registrar. The Issuers or any of their Subsidiaries may act as Paying
Agent or Registrar, so long as no Event of Default is continuing.

The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Issuers initially appoint the Trustee to act as Custodian with respect to
the Global Notes.

Section 2.04 Paying Agent to Hold Money in Trust.

The Issuers will require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest on the Notes, and will notify the Trustee of any
default by the Issuers in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Issuers at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent
(if other than the Issuers or a

 

30



--------------------------------------------------------------------------------

Subsidiary) will have no further liability for the money. If the Issuers or a
Subsidiary acts as Paying Agent, it will segregate and hold in a separate trust
fund for the benefit of the Holders all money held by it as Paying Agent. Upon
any bankruptcy or reorganization proceedings relating to the Issuers, the
Trustee will serve as Paying Agent for the Notes.

Section 2.05 Holder Lists.

The Trustee will preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a). If the Trustee is not the Registrar,
the Issuers will furnish to the Trustee at least seven Business Days before each
interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders of Notes and the Issuers shall
otherwise comply with TIA § 312(a).

Section 2.06 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
except as a whole by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes will be exchanged by the Company for
Definitive Notes if:

(1) the Issuers deliver to the Trustee written notice from the Depositary that
it is unwilling or unable to continue to act as Depositary or that it is no
longer a clearing agency registered under the Exchange Act and, in either case,
a successor Depositary is not appointed by the Issuers within 90 days after the
date of such notice from the Depositary;

(2) the Issuers in their sole discretion determine that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and delivers a
written notice to such effect to the Trustee in writing; or

(3) there has occurred and is continuing a Default or Event of Default with
respect to the Notes and the Registrar has received a request from the
Depositary to issue Definitive Notes.

Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee in writing. Global Notes also may be exchanged or replaced, in whole
or in part, as provided in Sections 2.07 and 2.10 hereof. Every Note
authenticated and delivered in exchange for, or in lieu of, a Global Note or any
portion thereof, pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof,
shall be authenticated and delivered in the form of, and shall be, a Global
Note. A Global Note may not be exchanged for another Note other than as provided
in this Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b) or (c) hereof.

 

31



--------------------------------------------------------------------------------

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend. Beneficial interests in any Unrestricted Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers set forth in this Section 2.06(b)(1).

(2) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(1) above, the transferor of such beneficial
interest must deliver to the Registrar either:

(A) both:

(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and

(ii) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase;
or

(B) both:

(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged; and

(ii) instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (i) above;

Upon satisfaction of all of the requirements for transfer or exchange of
beneficial interests in Global Notes contained in this Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Note(s) pursuant to Section 2.06(h)
hereof.

 

32



--------------------------------------------------------------------------------

(c) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) above and the Registrar receives the following:

(1) If the transferee will take delivery in the form of a beneficial interest in
the QIB Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof;

(2) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof;
and

(3) if the transferee will take delivery in the form of a beneficial interest in
the IAI Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable.

(d) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and the Registrar receives the
following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

 

  and, in each such case set forth in this Section 2.06(d), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to this Section 2.06(d) at a time when
an Unrestricted Global Note has not yet been issued, the Company shall issue
and, upon receipt of an Authentication Order in accordance with Section 2.02
hereof, the Trustee shall authenticate one or more Unrestricted Global Notes in
an aggregate principal amount equal to the aggregate principal amount of
beneficial interests transferred pursuant to this Section 2.06(d).

 

33



--------------------------------------------------------------------------------

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(e) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(1) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If in accordance with Section 2.06(a) hereof a beneficial interest in a
Restricted Global Note is to be exchanged for a Restricted Definitive Note or
transferred to a Person who takes delivery thereof in the form of a Restricted
Definitive Note, then, upon receipt by the Registrar of the following
documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Exhibit B hereto, including
the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate to
the effect set forth in Exhibit B hereto, including the certifications in item
(2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) or (C) above, a certificate to the effect set forth in Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3) thereof, if applicable;

(F) if such beneficial interest is being transferred to the Issuers or any of
their Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(G) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,

 

34



--------------------------------------------------------------------------------

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuers shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

(2) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if the Registrar receives the
following:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or

(B) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

and, in each such case set forth in this subparagraph (2), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(3) Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes. If any holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Definitive Note, then, upon satisfaction of the conditions set forth
in Section 2.06(b)(2) hereof, the Trustee will cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(h) hereof, and the Company will execute and the Trustee will
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(3) will
be registered in such name or names and in such authorized denomination or
denominations as the holder

 

35



--------------------------------------------------------------------------------

of such beneficial interest requests through instructions to the Registrar from
or through the Depositary and the Participant or Indirect Participant. The
Trustee will deliver such Definitive Notes to the Persons in whose names such
Notes are so registered. Any Definitive Note issued in exchange for a beneficial
interest pursuant to this Section 2.06(c)(3) will not bear the Private Placement
Legend.

(f) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(1) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (2)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) of this Section 2.06, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable;

(F) if such Restricted Definitive Note is being transferred to the Issuers or
any of their Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(G) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,

 

36



--------------------------------------------------------------------------------

the Trustee will cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the QIB
Global Note, in the case of clause (C) above, the Regulation S Global Note, and
in all other cases, the IAI Global Note.

(2) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if the Registrar
receives the following:

(A) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(c) thereof; or

(B) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (2), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.

(3) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of an Unrestricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Definitive
Notes to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note at any time. Upon receipt of a request
for such an exchange or transfer, the Trustee will cancel the applicable
Unrestricted Definitive Note and increase or cause to be increased the aggregate
principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to Section 2.06(f)(1) or (f)(3) above at a time when an
Unrestricted Global Note has not yet been issued, the Company will issue and,
upon receipt of an Authentication Order in

 

37



--------------------------------------------------------------------------------

accordance with Section 2.02 hereof, the Trustee will authenticate one or more
Unrestricted Global Notes in an aggregate principal amount equal to the
principal amount of Definitive Notes so transferred.

(g) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(g), the Registrar will register the transfer or exchange of
Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder must present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder must provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.06(g).

(1) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) If the transfer will be made pursuant to Rule 144A, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (10) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.

(2) Restricted Definitive Notes to Unrestricted Definitive Notes. Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if the Registrar receives the
following:

(A) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or

(B) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

 

38



--------------------------------------------------------------------------------

and, in each such case set forth in this Section 2.06(g)(2), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

(3) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the written instructions from the
Holder thereof.

(h) Legends. The following legends will appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.

(1) Private Placement Legend.

(A) Except as permitted by subparagraph (B) of this Section 2.06(h), each Global
Note and each Definitive Note (and all Notes issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY U.S. STATE OR NON U.S. SECURITIES LAWS.
NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF
THIS SECURITY, BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT), (B) IT IS A NON-U.S. PURCHASER AND IS ACQUIRING THIS SECURITY IN AN
OFFSHORE TRANSACTION WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES
ACT, OR (C) IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (a)(1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT, AND
(2) AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE
(THE “RESALE RESTRICTION TERMINATION DATE”) WHICH IS ONE YEAR AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUERS OR ANY
AFFILIATE OF THE ISSUERS WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY) ONLY (A) TO THE ISSUERS OR ANY SUBSIDIARY THEREOF, (B) FOR SO
LONG AS THE SECURITIES

 

39



--------------------------------------------------------------------------------

ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A
PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A UNDER THE SECURITIES ACT,
(C) PURSUANT TO OFFERS AND SALES TO NON-U.S. PURCHASERS THAT OCCUR OUTSIDE THE
UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT,
(D) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH
(a)(1),(2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING
THE SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (E) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE
SECURITIES LAWS OF ANY OTHER JURISDICTION, INCLUDING ANY STATE OF THE UNITED
STATES, SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C), (D) OR (F) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A CERTIFICATE
OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY IS
COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.”

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraphs (d), (e)(2), (e)(3), (f)(2), (f)(3), (g)(2) and (g)(3)
of this Section 2.06 (and all Notes issued in exchange therefor or substitution
thereof) will not bear the Private Placement Legend.

(2) Global Note Legend. Each Global Note will bear a legend in substantially the
following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH

 

40



--------------------------------------------------------------------------------

NOTATIONS HEREON AS MAY BE REQUIRED PURSUANT TO SECTION 2.06 OF THE INDENTURE,
(2) THIS GLOBAL NOTE MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO
SECTION 2.06(a) OF THE INDENTURE, (3) THIS GLOBAL NOTE MAY BE DELIVERED TO THE
TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (4) THIS
GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN
CONSENT OF FORBES ENERGY SERVICES LLC OR FORBES ENERGY CAPITAL INC.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE ISSUERS OR THEIR
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

(i) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or the Depositary at the written direction of the Trustee to reflect
such reduction; and if the beneficial interest is being exchanged for or
transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Note, such other Global Note will be
increased accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the written direction of the Trustee to reflect
such increase.

 

41



--------------------------------------------------------------------------------

(j) General Provisions Relating to Transfers and Exchanges.

(1) To permit registrations of transfers and exchanges, the Issuers will execute
and the Trustee will authenticate Global Notes and Definitive Notes upon receipt
of an Authentication Order in accordance with Section 2.02 hereof or at the
Registrar’s request.

(2) No service charge will be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.06, 3.09, 4.10, 4.11 and 9.05
hereof).

(3) The Registrar will not be required to register the transfer of or exchange
of any Note selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part.

(4) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(5) Neither the Registrar nor the Issuers will be required:

(A) to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the day of any
selection of Notes for redemption under Section 3.02 hereof and ending at the
close of business on the day of selection;

(B) to register the transfer of or to exchange any Note selected for redemption
in whole or in part, except the unredeemed portion of any Note being redeemed in
part; or

(C) to register the transfer of or to exchange a Note between a record date and
the next succeeding interest payment date.

(6) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuers may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Issuers shall be affected by
notice to the contrary.

(7) The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.

(8) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

 

42



--------------------------------------------------------------------------------

Section 2.07 Replacement Notes.

If any mutilated Note is surrendered to the Trustee or the Issuers and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuers will issue and the Trustee, upon receipt of an
Authentication Order, will authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Issuers, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of
(i) the Trustee to protect the Trustee and (ii) the Issuers to protect the
Issuers, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced. The Issuers may charge for their
expenses in replacing a Note.

Every replacement Note is an additional obligation of the Issuers and will be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.08 Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated hereunder
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected hereunder in accordance
with the provisions hereof, and those set forth in this Section 2.08 as not
outstanding. Except as set forth in Section 2.09 hereof, a Note does not cease
to be outstanding because the Issuers or an Affiliate of the Issuers holds the
Note; however, Notes held by the Issuers or a Subsidiary of the Issuers shall
not be deemed to be outstanding for purposes of Section 3.07(c) hereof.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Issuers, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes will be
deemed to be no longer outstanding and will cease to accrue interest.

Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuers
or any Guarantor, or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Issuers or any
Guarantor, will be considered as though not outstanding, except that for the
purposes of determining whether the Trustee will be protected in relying on any
such direction, waiver or consent, only Notes that the Trustee knows are so
owned will be so disregarded.

 

43



--------------------------------------------------------------------------------

Section 2.10 Temporary Notes.

Until certificates representing Notes are ready for delivery, the Issuers may
prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes. Temporary Notes will be substantially in the form
of certificated Notes but may have variations that the Issuers consider
appropriate for temporary Notes. Without unreasonable delay, the Issuers will
prepare and the Trustee will authenticate (upon receipt of an Authentication
Order) definitive Notes in exchange for temporary Notes. Holders of temporary
Notes will be entitled to all of the benefits of this Indenture.

Section 2.11 Cancellation.

The Issuers at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent will forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else will cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and will destroy canceled Notes (subject to
the record retention requirement of the Exchange Act). Certification of the
cancellation of all canceled Notes will be delivered to the Issuers. The Issuers
may not issue new Notes to replace Notes that they have paid or that have been
delivered to the Trustee for cancellation.

Section 2.12 Defaulted Interest.

The Issuers will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal, premium, if any, and
interest (without regard to any applicable grace period) from time to time on
demand at the rate equal to 2% per annum in excess of the then applicable
interest rate on the Notes to the extent lawful to the Persons who are Holders
on a subsequent special record date, in each case at the rate provided as set
forth in the Notes and consistent with Section 4.01 hereof. The Issuers will
notify the Trustee in writing of the amount of defaulted interest proposed to be
paid on each Note and the date of the proposed payment. The Issuers will fix or
cause to be fixed each such special record date and payment date; provided that
no such special record date may be less than 10 days prior to the related
payment date for such defaulted interest. At least 15 days before the special
record date, the Issuers (or, upon the written request of the Issuers, the
Trustee in the name and at the expense of the Issuers) will mail or cause to be
sent to Holders a notice that states the special record date, the related
payment date and the amount of such interest to be paid.

All reference to “interest” in this Indenture and the Notes means the Applicable
LIBOR Rate plus 800 basis points, the initial interest rate borne by the Notes,
and any increases in that rate due to defaulted interest, unless this Indenture
states otherwise.

Section 2.13 Persons Deemed Owners.

The Holder of a Note may be treated as its owner for all purposes. Only Holders
have rights under this Indenture and the Notes.

 

44



--------------------------------------------------------------------------------

ARTICLE 3

REDEMPTION AND PURCHASE

Section 3.01 Notices to Trustee.

If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, the Issuers must furnish to the Trustee, at
least 35 days but not more than 60 days before a redemption date (or such
shorter period as may be agreed to by the Trustee, the Issuers and the Holders
of a majority in principal amount of the then-outstanding Notes), an Officers’
Certificate setting forth:

(1) the clause of this Indenture pursuant to which the redemption shall occur;

(2) the Redemption Date;

(3) the principal amount of Notes to be redeemed; and

(4) the Redemption Price.

Section 3.02 Election to Redeem; Selection of Notes to Be Redeemed or Purchased.

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee will select Notes for redemption or purchase
on a pro rata basis (or in the case of Notes issued in global form, based on a
method that most nearly approximates a pro rata selection), by lot or by such
other method as the Trustee considers fair and appropriate, unless otherwise
required by law or applicable stock exchange requirements.

In the event of partial redemption or purchase, the particular Notes to be
redeemed or purchased will be selected, unless otherwise provided herein, not
less than 30 nor more than 60 days prior to the redemption or purchase date (or
such shorter period as may be agreed to by the Trustee and the Holders of a
majority in principal amount of the then-outstanding Notes) by the Trustee from
the outstanding Notes not previously called for redemption or purchase.

The Trustee will promptly notify the Issuers in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected will be in minimum amounts of
$2,000 and integral multiples of $1,000; except that if all of the Notes of a
Holder are to be redeemed or purchased, the entire outstanding amount of Notes
held by such Holder, even if not a multiple of $1,000, shall be redeemed or
purchased. Except as provided in the preceding sentence, provisions of this
Indenture that apply to Notes called for redemption or purchase also apply to
portions of Notes called for redemption or purchase.

Section 3.03 Notice of Redemption.

Subject to the provisions of Section 3.09 hereof, at least 30 days but not more
than 60 days before a redemption date (or such shorter period as may be agreed
to by the Trustee, the Issuers and the Holders of a majority in principal amount
of the then-outstanding Notes), the Issuers will mail or cause to be mailed, by
first class mail or sent electronically, a notice of redemption to each Holder
whose Notes are to be redeemed at its registered address, except that redemption
notices may be mailed more than 60 days prior to a redemption date if the notice
is issued in connection with a defeasance of the Notes or a satisfaction and
discharge of this Indenture pursuant to Articles 8 or 10 hereof.

 

45



--------------------------------------------------------------------------------

The notice will identify the Notes to be redeemed and will state:

(1) the applicable Redemption Date;

(2) the applicable Redemption Price;

(3) if the Notes are being redeemed in part, the portion of the principal amount
of such Notes to be redeemed and that, after the Redemption Date upon surrender
of such Notes, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued upon cancellation of the original Note;

(4) if the Notes are being redeemed in part, the method of the Trustee for
selecting the Notes for redemption, which shall be as follows:

(A) if the relevant Notes are listed on any national securities exchange, in
compliance with the requirements of such exchange on which the Notes are listed;
or

(B) on a pro rata basis, by lot or by such other method as the Trustee considers
fair and appropriate, unless otherwise required by law or applicable stock
exchange requirements;

 

    and in either case, not in parts of $2,000 or less;

(5) the name and address of the Paying Agent;

(6) that Notes called for redemption must be surrendered to the Paying Agent to
collect the applicable Redemption Price;

(7) that, unless the Company defaults in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
applicable Redemption Date;

(8) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

(9) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

At the Issuers’ written request, the Trustee will give the notice of redemption
in the Issuers’ name and at the Issuers’ expense; provided, however, that the
Issuers have delivered to the Trustee, at least 45 days prior to the redemption
date, an Officers’ Certificate requesting that the Trustee give such notice and
setting forth the information (or a shorter period as agreed to by the Trustee)
to be stated in such notice as provided in this Section 3.03 above.

 

46



--------------------------------------------------------------------------------

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is sent in accordance with Section 3.03 hereof, Notes
called for redemption become irrevocably due and payable on the redemption date
at the redemption price. A notice of redemption may not be conditional.

Section 3.05 Deposit of Redemption or Purchase Price.

No later than 10:00 a.m. New York City time on the redemption or purchase date,
the Company will deposit with the Trustee or with the Paying Agent money
sufficient to pay the redemption or purchase price of and accrued interest on
all Notes to be redeemed or purchased on that date. The Trustee or the Paying
Agent will promptly return to the Issuers any money deposited with the Trustee
or the Paying Agent by the Issuers in excess of the amounts necessary to pay the
redemption or purchase price of, and accrued interest on, all Notes to be
redeemed or purchased.

If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest will cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after an interest record date but on or prior to the
related interest payment date, then any accrued and unpaid interest shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Issuers to comply with the preceding paragraph, interest shall be paid on
the unpaid principal, from the redemption or purchase date until such principal
is paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.

Section 3.06 Notes Redeemed or Purchased in Part.

Upon surrender of a Note that is redeemed or purchased in part, the Issuers will
issue and, upon receipt of an Authentication Order, the Trustee will
authenticate for the Holder at the expense of the Issuers a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.

Section 3.07 Optional Redemption.

(a) The Notes shall not be redeemable at the option of the Issuers prior to
                    ,1 2010.

(b) After                     ,1 2010, the Issuers may redeem the Notes, at
their option, in whole or in part, upon not less than 30 nor more than 60 days’
notice (or such shorter period as may be agreed to by the Trustee, the Issuers
and the Holders of a majority in principal amount of the then-outstanding
Notes), at the Redemption Prices (expressed as percentages of principal amount)
set forth below plus accrued and unpaid interest, if any, to the applicable
Redemption Date, if redeemed during the twelve-month period beginning on
                    1 of the years set forth below:

 

 

1 Insert date that is one year from the Issue Date.

 

47



--------------------------------------------------------------------------------

Period

   Percentage  

2010

   103.000 % 

2011

   102.000 % 

2012

   101.000 % 

2013 and thereafter

   100.000 % 

(c) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

Section 3.08 No Mandatory Redemption.

The Issuers are not required to make mandatory redemption or sinking fund
payments with respect to the Notes.

Section 3.09 Offer to Purchase by Application of Excess Proceeds From Asset
Sales or Excess Cash Flow.

In the event that, pursuant to Section 4.11(c) or Section 4.12 hereof, the
Issuers shall be required to commence an Asset Sale Offer or an Excess Cash Flow
Offer (together, an “Offer to Purchase”), they will follow the procedures
specified below and, with respect to an Asset Sale Offer, in Sections 4.11(c),
(d) and (e) and, with respect to an Excess Cash Flow Offer, Section 4.12:

(a) The applicable Offer to Purchase shall be made to all Holders.

(b) The applicable Offer to Purchase will remain open for a period of at least
20 Business Days following its commencement and not more than 30 Business Days,
except to the extent that a longer period is required by applicable law (the
“Offer Period”).

(c) No later than three Business Days after the termination of the applicable
Offer Period (the “Purchase Date”), the Issuers will apply the Excess Proceeds
or the Excess Cash Flow Offer Amount (in either case, the “Offer Amount”) to the
purchase of Notes or, if less than the applicable Offer Amount has been
tendered, all Notes tendered in response to the applicable Offer to Purchase.
Payment for any Notes so purchased will be made in the same manner as interest
payments are made.

(d) If the applicable Purchase Date is on or after a Record Date and on or
before the related Interest Payment Date, any accrued and unpaid interest will
be paid to the Person in whose name a Note is registered at the close of
business on such Record Date, and no additional interest will be payable to
Holders who tender Notes pursuant to the applicable Offer to Purchase.

(e) Upon the commencement of an applicable Offer to Purchase, the Issuers will
send, by first class mail, a notice to the Trustee and each of the Holders. The
notice will contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the applicable Offer to Purchase. The
notice, which will govern the terms of the applicable Offer to Purchase, will
state:

 

48



--------------------------------------------------------------------------------

(1) that the Offer to Purchase is being made pursuant to this Section 3.09 and
either Section 4.11(c) or Section 4.12 hereof and the length of time the Offer
to Purchase will remain open;

(2) the Offer Amount, the purchase price and the Purchase Date;

(3) that any Note not tendered or accepted for payment will continue to accrue
interest;

(4) that, unless the Issuers default in making such payment, any Note accepted
for payment pursuant to the Offer to Purchase will cease to accrue interest
after the Purchase Date;

(5) that Holders electing to have a Note purchased pursuant to an Offer to
Purchase may elect to have Notes purchased in minimum amounts of $2,000 and
integral multiples of $1,000 only;

(6) that Holders electing to have Notes purchased pursuant to any Offer to
Purchase will be required to surrender the Notes, with the form entitled “Option
of Holder to Elect Purchase” attached to the Notes completed, or transfer by
book-entry transfer, to the Issuers, a Depositary, if appointed by the Issuers,
or a Paying Agent at the address specified in the notice at least three days
before the Purchase Date;

(7) that Holders will be entitled to withdraw their election if the Issuers, the
Depositary or the Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, a facsimile transmission or letter (sent in
accordance with Section 13.02 if the Trustee is the Paying Agent) setting forth
the name of the Holder, the principal amount of the Note the Holder delivered
for purchase and a statement that such Holder is withdrawing his election to
have such Note purchased;

(8) that, if the aggregate principal amount of Notes surrendered by holders
thereof exceeds the Offer Amount, the Issuers will select the Notes to be
purchased on a pro rata basis based on the principal amount of Notes surrendered
(with such adjustments as may be deemed appropriate by the Issuers so that only
Notes in minimum amounts of $2,000 and integral multiples of $1,000, will be
purchased); and

(9) that Holders whose Notes were purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

On or before the applicable Purchase Date, the Issuers will, to the extent
lawful, accept for payment, on a pro rata basis, subject to the authorized
denomination requirements, to the extent necessary, the Offer Amount of Notes or
portions thereof tendered pursuant to the applicable Offer to Purchase, or if
less than the Offer Amount has been tendered, all Notes tendered, and will
deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an Officers’ Certificate stating that such Notes or portions
thereof were accepted for payment by the Company in accordance with the terms of
this Section 3.09. The Issuers, the Depositary or the Paying Agent, as the case
may be, will promptly (but in any case not later than

 

49



--------------------------------------------------------------------------------

five days after the Purchase Date) mail or deliver to each tendering Holder an
amount equal to the purchase price of the Notes tendered by such Holder and
accepted by the Issuers for purchase, and the Issuers will promptly issue a new
Note, and the Trustee, upon delivery of an Authentication Order, will
authenticate and mail or deliver (or cause to be transferred by book entry) such
new Note to such Holder, in a principal amount equal to any unpurchased portion
of the Note surrendered. Any Note not so accepted shall be promptly mailed or
delivered by the Issuers to the Holder thereof. The Issuers will publicly
announce the results of the applicable Offer to Purchase on the Purchase Date.

Other than as specifically provided in this Section 3.09, any purchase pursuant
to this Section 3.09 shall be made pursuant to the provisions of Sections 3.01
through 3.06 hereof.

The Issuers will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with each repurchase of Notes
pursuant to an applicable Offer to Purchase. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Section 3.09, Section 4.11 or Section 4.12 of this Indenture, the Issuers will
comply with the applicable securities laws and regulations and will not be
deemed to have breached its obligations under such sections of this Indenture by
virtue of such conflict.

ARTICLE 4

COVENANTS

Section 4.01 Payments on Notes.

The Issuers will pay or cause to be paid the principal of, premium, if any, and
interest on, the Notes on the dates and in the manner provided in this Indenture
and the Notes. Principal, premium, if any, and interest will be considered paid
on the date due if the Paying Agent, if other than the Issuers or a Subsidiary
thereof, holds as of 10:00 a.m. New York City time on the due date money
deposited by the Issuers in immediately available funds and designated for and
sufficient to pay all principal, premium, if any, and interest then due.

Section 4.02 Maintenance of Office or Agency.

The Company will maintain an office or agency (which may be an office of the
Trustee or an affiliate of the Trustee, Registrar or co-registrar) where Notes
may be surrendered for registration of transfer or for exchange and where
notices and demands to or upon the Company in respect of the Notes and this
Indenture may be served. The Company hereby initially appoints the Trustee in
its office or agency for each of said purposes. The Company will give prompt
written notice to the Trustee of the location, and any change in the location,
of such office or agency. If at any time the Company fails to maintain any such
required office or agency or fails to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office of the Trustee. Such office shall initially
be at Wilmington Trust FSB, 246 Goose Lane, Suite 105, Guilford, CT 06437.

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Company will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

 

50



--------------------------------------------------------------------------------

The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03 hereof.

Section 4.03 Taxes.

Any New Parent, the Parent or the Company will pay, and will cause each of their
Subsidiaries to pay, prior to delinquency, all of their respective material
taxes, assessments, and governmental levies except such as are contested in good
faith and by appropriate proceedings or where the failure to effect such payment
is not adverse in any material respect to the Holders of the Notes.

Section 4.04 Stay, Extension and Usury Laws.

Each Issuer and each of the Restricted Subsidiaries of the Company covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, that may affect the covenants or the performance of this Indenture;
and each Issuer and each of the Restricted Subsidiaries of the Company (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Trustee or the Collateral Agent, but will suffer and permit the execution of
every such power as though no such law has been enacted.

Section 4.05 Maintenance of Insurance.

Any New Parent, the Parent or the Company shall maintain insurance (including
appropriate self-insurance) against loss or damage of the kinds that, in the
good faith judgment of the Board of Directors of the Ultimate Parent, is
adequate and appropriate for the conduct of the business of such company and its
Restricted Subsidiaries in a prudent manner, with reputable insurers or with the
government of the United States or an agency or instrumentality thereof, in such
amounts, with such deductibles, and by such methods as shall be customary, in
the good faith judgment of the Board of Directors of the Ultimate Parent, for
companies similarly situated in the industry in which such company and its
Restricted Subsidiaries are engaged.

Section 4.06 Compliance Certificate.

(a) The Issuers and each Guarantor (to the extent that such Guarantor is so
required under the TIA) shall deliver to the Trustee, within 90 days after the
end of each fiscal year (which on the date hereof ends on December 31) after the
date of this Indenture, an Officers’ Certificate stating that a review of the
activities of the Issuers and their Subsidiaries during the preceding fiscal
year has been made under the supervision of the signing Officers with a view to
determining whether the Issuers have kept, observed, performed and fulfilled
their obligations under this Indenture, and further stating, as to each such
Officer signing such certificate, that to the best of his or her knowledge,
based on such review, the Issuers have kept, observed, performed and fulfilled
each and every covenant and obligation contained in this Indenture and is

 

51



--------------------------------------------------------------------------------

not in default in the performance or observance of any of the terms, provisions
and conditions of this Indenture (or, if a Default or Event of Default has
occurred, describing all such Defaults or Events of Default of which he or she
may have knowledge and what action the Issuers are taking or propose to take
with respect thereto) and that to the best of his or her knowledge no event has
occurred and remains in existence by reason of which payments on account of the
principal of or interest, if any, on the Notes is prohibited or if such event
has occurred, a description of the event and what action the Issuers are taking
or propose to take with respect thereto.

(b) So long as any of the Notes are outstanding, the Issuers will deliver to the
Trustee, forthwith upon any Officer becoming aware of any Default or Event of
Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Issuers are taking or propose to take with respect thereto.

Section 4.07 New Parent.

If the owners of the Equity Interests of the Company form one or more new parent
companies to own directly or indirectly Equity Interests of the Company (any
such new parent company, a “New Parent”), then:

(a) such New Parent will be required, pursuant to a supplemental indenture to
(a) become a party to this Indenture at the time any such New Parent becomes the
direct or indirect owner of any such Equity Interests of the Company and
(b) agree to be bound by all applicable provisions of this Indenture, including
but not limited to the covenants set forth under Articles 4 , 5, 12 and 13
hereof;

(b) any Subsidiary of such New Parent that is to become one of its Restricted
Subsidiaries will, unless it has previously done so, guarantee the Notes by
becoming a Guarantor pursuant to a supplemental indenture; and

(c) the Board of Directors of the Company at such time will become the initial
Board of Directors of such New Parent.

Section 4.08 Limited Liability Company or Corporate Existence.

Subject to Article 5 hereof, each of the Issuers shall do or cause to be done
all things necessary to preserve and keep in full force and effect:

(1) its limited liability company or corporate existence, as the case may be,
and the corporate, limited liability company, partnership or other existence of
each of its Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of such Issuer or any
such Subsidiary; and

(2) the rights (charter and statutory), licenses and franchises of such Issuer
and any of its Subsidiaries;

provided, however, that the Issuers shall not be required to preserve any such
right, license or franchise, or the corporate, limited liability company,
partnership or other existence of any of their Subsidiaries, if the Board of
Directors of the Company or the Parent shall determine that the

 

52



--------------------------------------------------------------------------------

preservation thereof is no longer desirable in the conduct of the business of
the Issuers and their Subsidiaries, taken as a whole, and that the loss thereof
would not have a material adverse effect on the Issuers and their Subsidiaries,
taken as a whole.

Section 4.09 Restrictions on Activities of Capital.

Capital shall not hold any material assets, become liable for any material
obligations or engage in any significant business activities; provided that
Capital may be a co-obligor or guarantor with respect to Indebtedness if the
Company is an obligor or guarantor on such Indebtedness and the net proceeds of
such Indebtedness are received by the Company or one or more Guarantors. At any
time after the Company is or becomes a corporation, Capital may consolidate or
merge with or into the Parent, the Company or any Restricted Subsidiary of the
Company.

Section 4.10 Offer to Repurchase Upon Change of Control.

(a) Upon the occurrence of a Change of Control, the Issuers will make an offer
(a “Change of Control Offer”) to each Holder to repurchase all or any part
(equal to minimum amounts of $2,000 and integral multiples of $1,000) of that
Holder’s Notes at a purchase price in cash equal to 101% of the aggregate
principal amount of Notes repurchased plus accrued and unpaid interest, if any,
on the Notes repurchased to the date of purchase, subject to the rights of
Holders on the relevant record date to receive interest due on the relevant
Interest Payment Date that is on or prior to the date of repurchase (the “Change
of Control Payment”). Within ten days following any Change of Control, the
Issuers will mail a notice to each Holder and the Trustee describing the
transaction or transactions that constitute the Change of Control and stating:

(1) that the Change of Control Offer is being made pursuant to this Section 4.10
and that all Notes tendered will be accepted for payment;

(2) the purchase price and the purchase date, which shall be no earlier than
30 days and no later than 60 days from the date such notice is mailed (the
“Change of Control Payment Date”);

(3) that any Note not tendered will continue to accrue interest;

(4) that, unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest after the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” attached to the Notes completed, or
transfer by book-entry transfer, to the Paying Agent at the address specified in
the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;

(6) that Holders will be entitled to withdraw their election if the Paying Agent
receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a facsimile transmission or letter
(sent in accordance

 

53



--------------------------------------------------------------------------------

with Section 13.02 if the Trustee is the Paying Agent) setting forth the name of
the Holder, the principal amount of Notes delivered for purchase, and a
statement that such Holder is withdrawing his election to have the Notes
purchased; and

(7) that Holders whose Notes are being purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to at least $2,000 in
principal amount or an integral multiple of $1,000.

The Issuers will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with the repurchase of the
Notes as a result of a Change in Control. To the extent that the provisions of
any securities laws or regulations conflict with the provisions of this
Section 4.10, the Issuers will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under this
Section 4.10 by virtue of such compliance.

(b) On or before the Change of Control Payment Date, the Issuers will, to the
extent lawful:

(1) accept for payment all Notes or portions of Notes properly tendered pursuant
to the Change of Control Offer;

(2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered; and

(3) deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Issuers.

The Paying Agent will promptly deliver to each Holder of Notes properly tendered
the Change of Control Payment for such Notes, and the Trustee will promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any, with each new Note in a minimum principal amount of $2,000
and integral multiples of $1,000. The Issuers will publicly announce the results
of the Change of Control Offer on or as soon as practicable after the Change of
Control Payment Date.

The provisions of this Section 4.10 that require the Issuers to make a Change of
Control Offer following a Change of Control will be applicable whether or not
any other provisions of this Indenture are applicable.

Notwithstanding anything to the contrary in this Section 4.10, the Issuers will
not be required to make a Change of Control Offer if (1) a third party makes the
Change of Control Offer in the manner, at the times and otherwise in compliance
with the requirements set forth in this Section 4.10 and Section 3.09 hereof and
purchases all Notes properly tendered and not withdrawn under the Change of
Control Offer, or (2) notice of redemption has been given pursuant to
Section 3.07 hereof, unless and until there is a default in payment of the
applicable redemption price.

 

54



--------------------------------------------------------------------------------

Section 4.11 Asset Sales.

(a) Any New Parent will not, the Parent will not, the Company will not and none
of them will permit any of their Restricted Subsidiaries to, consummate an Asset
Sale unless:

(1) such New Parent, the Parent, the Company or the Restricted Subsidiary, as
the case may be, receives consideration at the time of the Asset Sale at least
equal to the Fair Market Value of the assets or Equity Interests issued or sold
or otherwise disposed of; and

(2) at least 75% of the consideration received in the Asset Sale by such New
Parent, the Parent, the Company or such Restricted Subsidiary, as the case may
be, is in the form of cash or Cash Equivalents.

For purposes of this provision, each of the following will be deemed to be cash:

(A) any liabilities, as shown on such New Parent’s, the Parent’s or the
Company’s most recent combined or consolidated balance sheet, of such New
Parent, the Parent, the Company or any of their Restricted Subsidiaries (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Notes or any Note Guarantee) that are assumed by the transferee of any
such assets or Equity Interests pursuant to a customary novation agreement that
releases such New Parent, the Parent, the Company or such Restricted Subsidiary,
as the case may be, from further liability;

(B) any securities, notes or other obligations received by such New Parent, the
Parent, the Company or any of their Restricted Subsidiaries from such transferee
that are contemporaneously, subject to ordinary settlement periods, converted by
such New Parent, the Parent, the Company or such Restricted Subsidiary, as the
case may be, into cash, to the extent of the cash received in that conversion;
and

(C) any stock or assets of the kind referred to in clauses (2) or (4) of
Section 4.11(b) hereof.

(b) Within 365 days after the receipt of any Net Proceeds from an Asset Sale,
such New Parent, the Parent, the Company or the applicable Restricted
Subsidiary, as the case may be, shall apply such Net Proceeds:

(1) to redeem Notes;

(2) to acquire (including by merger or consolidation) all or substantially all
of the assets of, or any Capital Stock of, another Permitted Business, if, after
giving effect to any such acquisition of Capital Stock, the Permitted Business
is or becomes a Restricted Subsidiary of the Parent or of the Company;

 

55



--------------------------------------------------------------------------------

(3) to make Capital Expenditures;

(4) to acquire other assets that are not classified as current assets under GAAP
and that are used or useful in a Permitted Business; or

(5) to repurchase, redeem or retire Second Priority Notes in connection with the
Second Priority Note Repurchase Program, provided that no more than $7.0 million
of Net Proceeds of Asset Sales may be applied pursuant to this clause (5).

Pending the final application of any Net Proceeds, such New Parent, the Parent,
the Issuers or the applicable Restricted Subsidiary, as the case may be, shall
invest the Net Proceeds in Cash Equivalents.

(c) Notwithstanding the provisions of Section 4.11(b), if, since the Issue Date,
any New Parent, the Parent, the Issuers and their Restricted Subsidiaries have
sold assets and Equity Interests (excluding, however, any assets or Equity
Interests to the extent the Net Proceeds of the sale thereof actually have been
invested in other assets that (x) are not classified as current assets under
GAAP, (y) are not Excluded Collateral, and (z) are used or useful in a Permitted
Business in which the Issuers and their Restricted Subsidiaries actually are
engaged as of the Issue Date) collectively having a net book value for GAAP
purposes as of June 30, 2009 (measured as the dollar value at which such assets
are carried on the balance sheet of such New Parent, the Parent, the Issuers or
any such Restricted Subsidiary, as the case may be, as of June 30, 2009, net of
depreciation and amortization) or sale price (whichever is greater) in excess of
20% of consolidated property, plant and equipment (net of depreciation and
amortization), as reflected on the Parent’s consolidated balance sheet as of
June 30, 2009, as such amount may be adjusted after the Issue Date to reflect
(a) any restatements of the Parent’s consolidated balance sheet as of June 30,
2009, or (b) any writedowns recorded after the Issue Date that reflects events
or circumstances that existed prior to the Issue Date (the amount of any such
excess being “Excess Proceeds”), then within five Business Days after the
receipt of Net Proceeds from any Asset Sale generating Excess Proceeds, such New
Parent, the Parent, the Issuers or the applicable Restricted Subsidiary, as the
case may be, shall make an Offer to Purchase Notes pursuant to this Section 4.11
and Section 3.09 hereof (an “Asset Sale Offer”) to all Holders of Notes to
purchase the maximum principal amount of Notes that may be purchased with cash
in an amount equal to such Excess Proceeds. The offer price in any Asset Sale
Offer will be equal to 100% of the principal amount of the Notes, plus accrued
and unpaid interest, if any, to the date of purchase, and will be payable in
cash. If any Excess Proceeds remain after consummation of an Asset Sale Offer,
such New Parent, the Parent, the Issuers or the applicable Restricted
Subsidiary, as the case may be, shall apply such Excess Proceeds in accordance
with Section 4.11(b) hereof. If the aggregate principal amount of Notes tendered
into such Asset Sale Offer exceeds the amount of such Excess Proceeds, the
Trustee will select the Notes to be purchased on a pro rata basis (with such
adjustments as may be deemed appropriate by the Trustee so that only Notes in
minimum amounts of $2,000 and integral multiples of $1,000 will be purchased).

(d) Except to the extent set forth in the Second Priority Indenture as in effect
on the Issue Date, any New Parent will not, the Parent will not, the Issuers
will not and none of them will permit their Restricted Subsidiaries to, enter
into or suffer to exist any agreement that would place any restriction of any
kind (other than pursuant to law or regulation) on the ability of the Issuers to
make an Asset Sale Offer.

(e) The Issuers will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and

 

56



--------------------------------------------------------------------------------

regulations are applicable in connection with each repurchase of Notes pursuant
to an Asset Sale Offer. To the extent that the provisions of any securities laws
or regulations conflict with this Section 4.11, the Issuers will comply with the
applicable securities laws and regulations and will not be deemed to have
breached their obligations under this Section 4.11 by virtue of such compliance.

Section 4.12 Excess Cash Flow Offer.

(a) If any New Parent and its Restricted Subsidiaries, the Parent and its
Restricted Subsidiaries or the Company and its Restricted Subsidiaries has
Excess Cash Flow for any fiscal year commencing with the fiscal year ending
December 31, 2009, each Holder will have the right to require the Issuers to
repurchase all or any part of that Holder’s Notes (in minimum amounts of $2,000
and integral multiples of $1,000) at a purchase price in cash equal to 101% of
the principal amount of the Notes repurchased, plus any accrued and unpaid
interest, if any, to the date of purchase (subject to the rights of Holders of
Notes on the relevant Record Date to receive interest due on the relevant
Interest Payment Date that is on or prior to the date of repurchase), with 5% of
Excess Cash Flow of any New Parent and its Restricted Subsidiaries, the Parent
and its Restricted Subsidiaries or the Company and its Restricted Subsidiaries,
in each case, on a consolidated basis for such fiscal year (less the amount of
any open market purchases, purchases by tender offer in compliance with
Regulation 14D of the Exchange Act and any redemptions of Notes pursuant to this
Indenture made during such fiscal year).

(b) Within 90 days after the end of any fiscal year, commencing with the fiscal
year ending December 31, 2009, the Issuers will send a written notice to each
Holder and the Trustee describing the offer to repurchase Notes with 5% of
Excess Cash Flow (the “Excess Cash Flow Offer”) and offering to purchase Notes
on the date specified in the notice, which date will be no earlier than 30 days
and no later than 60 days from the date such notice is sent. The Issuers will be
required to purchase Notes validly tendered in response to an Excess Cash Flow
Offer in accordance with the procedures set forth in this Section 4.12 and
Section 3.09 hereof and such notice. The Issuers will not be required to make an
Excess Cash Flow Offer if the Excess Cash Flow for such relevant fiscal year is
less than $5.0 million. With respect to each Excess Cash Flow Offer, the Issuers
shall be entitled to reduce the applicable amount of the Excess Cash Flow Offer
(the “Excess Cash Flow Offer Amount”) with respect thereto by the aggregate
repurchase price of any Notes theretofore repurchased by the Issuers in the open
market, repurchased in a tender offer in compliance with Regulation 14D of the
Exchange Act or redeemed by the Issuers pursuant to this Indenture (to the
extent such amount has not previously reduced any Excess Cash Flow Offer
Amount). If the aggregate principal amount of Notes tendered pursuant to an
Excess Cash Flow Offer exceeds the Excess Cash Flow Offer Amount, the Trustee
will select the Notes to be accepted for purchase on a pro rata basis (with such
adjustments as may be deemed appropriate by the Trustee so that only Notes in
minimum amounts of $2,000 and integral multiples of $1,000 will be purchased).
If the aggregate repurchase price of Notes tendered pursuant to an Excess Cash
Flow Offer is less than the applicable Excess Cash Flow Offer Amount, the
Issuers may, subject to the other provisions of this Indenture, use any such
Excess Cash Flow for any purpose not otherwise prohibited by this Indenture.

 

57



--------------------------------------------------------------------------------

Section 4.13 Restricted Payments.

(a) Any New Parent shall not, the Parent shall not, the Company shall not and
none of them shall permit any of their Restricted Subsidiaries to, directly or
indirectly:

(1) declare or pay any dividend or make any other payment or distribution on
account of any New Parent’s, the Parent’s or the Company’s Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving any New Parent, the Parent or the Company) or to the
direct or indirect holders of any New Parent’s, the Parent’s or the Company’s
Equity Interests in their capacity as such (other than dividends or
distributions payable in Equity Interests (other than Disqualified Stock) of the
Ultimate Parent or dividends, payments or distributions to any New Parent, the
Parent or the Company), as the case may be;

(2) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving any
New Parent, the Parent or the Company) any Equity Interests of any New Parent,
the Parent or the Company or any other direct or indirect parent of the Company;

(3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of any New Parent, the
Parent, the Company or any Guarantor (excluding the Notes and any intercompany
Indebtedness between or among any New Parent, the Parent, the Company and any of
their Restricted Subsidiaries), except a payment of interest or principal at the
Stated Maturity thereof; or

(4) make any Restricted Investment

(all such payments and other actions set forth in these clauses (1) through
(4) above being collectively referred to as “Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

(1) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

(2) such New Parent, the Parent or the Company, as the case may be, would, at
the time of such Restricted Payment and after giving pro forma effect thereto as
if such Restricted Payment had been made at the beginning of the applicable
four-quarter period, have been permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 4.14(a) hereof; and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by any New Parent, the Parent, the Company and their
Restricted Subsidiaries after the Issue Date (excluding Restricted Payments
permitted by clauses (2) through (11) of paragraph (b) of this Section 4.13), is
less than the sum, without duplication, of:

(A) 50% of the Consolidated Net Income of such New Parent, the Parent or the
Company, as the case may be, for the period (taken as one accounting period)
from the beginning of the first fiscal quarter commencing after

 

58



--------------------------------------------------------------------------------

the Issue Date to the end of such New Parent’s, the Parent’s or the Company’s,
as the case may be, most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
if such Consolidated Net Income for such period is a deficit, less 100% of such
deficit), plus

(B) subject to Section 4.13(b)(2), 100% of the aggregate net cash proceeds
received by any New Parent, the Parent or the Company (whichever entity is at
the time the ultimate parent company) since the Issue Date as a contribution to
its common equity capital or from the issue or sale of its Equity Interests
(other than Disqualified Stock), or from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
of any New Parent, the Parent or the Company (whichever entity is at the time
the ultimate parent company) that have been converted into or exchanged for such
Equity Interests (other than any such Equity Interests, Disqualified Stock or
convertible or exchangeable debt securities sold to a Subsidiary of such New
Parent, the Parent or the Company, as the case may be); plus

(C) to the extent that any Restricted Investment that was made after the Issue
Date is sold for cash or otherwise liquidated or repaid for cash, the lesser of
(i) the cash return of capital with respect to such Restricted Investment (less
the cost of disposition, if any) and (ii) the initial amount of such Restricted
Investment; plus

(D) to the extent that any Unrestricted Subsidiary of any New Parent, the Parent
or the Company designated as such after the Issue Date is redesignated as a
Restricted Subsidiary after the Issue Date, the lesser of (i) the Fair Market
Value of such New Parent’s, the Parent’s or the Company’s Investment in such
Subsidiary, as the case may be, as of the date of such redesignation or
(ii) such Fair Market Value as of the date on which such Subsidiary was
originally designated as an Unrestricted Subsidiary after the Issue Date; plus

(E) 50% of any dividends received by such New Parent, the Parent, the Company or
any of their Restricted Subsidiaries, as the case may be, after the Issue Date
from an Unrestricted Subsidiary of such New Parent, the Parent or the Company,
to the extent that such dividends were not otherwise included in the
Consolidated Net Income of such New Parent, the Parent or the Company, as the
case may be, for such period.

(b) So long as no Default has occurred and is continuing or would be caused
thereby (provided that with respect to clause (9) below, the no Default
limitation is not required), the preceding provisions will not prohibit:

(1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend, distribution or
redemption payment would have complied with the provisions of this Indenture;

 

59



--------------------------------------------------------------------------------

(2) the making of any Restricted Payment in exchange for, or out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of the
Ultimate Parent) of, Equity Interests (other than Disqualified Stock) of the
Ultimate Parent, or from the substantially concurrent contribution of common
equity capital to the Ultimate Parent (in either case, whether or not
contributed by the Ultimate Parent to the Parent, the Company or any of their
Subsidiaries); provided that the amount of any such net cash proceeds that are
utilized for any such Restricted Payment will be excluded from clause (3)(B) of
paragraph (a) of this Section 4.13;

(3) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of any New Parent, the Parent, the Company or any
Guarantor with the net cash proceeds from a substantially concurrent incurrence
of Permitted Refinancing Indebtedness;

(4) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries held by any current or former officer, director or
employee of such New Parent, the Parent, the Company or any of their Restricted
Subsidiaries, as the case may be, pursuant to an agreement approved by the Board
of Directors of the Parent or the Company, as the case may be; provided that the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed $500,000 in any twelve-month period;

(5) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options or the repurchase of stock appreciation
rights by way of cashless exercise or in connection with the satisfaction of
withholding tax obligations;

(6) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of any New Parent, the
Parent, the Company or any of their Restricted Subsidiaries issued after the
Issue Date in accordance with the Fixed Charge Coverage Ratio test set forth in
Section 4.14(a) hereof;

(7) in connection with an acquisition by any New Parent, the Parent, the Company
or any of their Restricted Subsidiaries, the return to such New Parent, the
Parent, the Company or any of their Restricted Subsidiaries, as the case may be,
of Equity Interests of such New Parent, the Parent, the Company or such
Restricted Subsidiary constituting a portion of the purchase price consideration
in settlement of indemnification claims;

(8) the purchase by any New Parent, the Parent or the Company of fractional
shares of Equity Interests arising out of stock dividends, splits or
combinations or business combinations;

(9) Permitted Tax Distributions; and

 

60



--------------------------------------------------------------------------------

(10) repurchases or redemptions of Second Priority Notes pursuant to the Second
Priority Note Repurchase Program or pursuant to an Excess Cash Flow Offer, in
each case only to the extent required under the Second Priority Indenture as in
effect on the Issue Date.

(c) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by any New Parent, the Parent, the Company
or such Restricted Subsidiary, as the case may be, pursuant to the Restricted
Payment. The Fair Market Value of any assets or securities that are required to
be valued by this covenant will be determined by the Board of Directors of the
Ultimate Parent, whose resolution with respect thereto will be delivered to the
Trustee. Such Board of Directors’ determination must be based upon an opinion or
appraisal issued by a reputable accounting, appraisal or investment banking firm
if the Fair Market Value exceeds $5.0 million.

Section 4.14 Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) Any New Parent will not, the Parent will not, the Company will not and none
of them will permit any of their Restricted Subsidiaries to, directly or
indirectly, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable, contingently or otherwise, with respect to (collectively,
“incur”) any Indebtedness (including Acquired Debt), and any New Parent will
not, the Parent will not and the Company will not issue any Disqualified Stock,
and none of them will permit any of their Restricted Subsidiaries to issue any
shares of preferred stock; provided, however, that the Ultimate Parent may incur
Indebtedness (including Acquired Debt) or issue Disqualified Stock, and the
Guarantors may incur Indebtedness (including Acquired Debt) or issue preferred
stock, if the Fixed Charge Coverage Ratio for the Ultimate Parent’s most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock or such preferred stock is
issued, as the case may be, would have been at least 2.5 to 1 until December 31,
2009 and 3.0 to 1 thereafter, in each case, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred or the Disqualified Stock or the
preferred stock had been issued, as the case may be, at the beginning of such
four-quarter period. Notwithstanding the foregoing, except for such Liens
otherwise permitted under this Indenture, any new Indebtedness otherwise
permitted under this Section 4.14 (a) may not be secured by any Lien on
Collateral.

(b) The provisions of Section 4.14(a) hereof will not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):

(1) the incurrence by any New Parent, the Parent, the Company and the Guarantors
of Indebtedness represented by the Notes and the related Note Guarantees to be
issued on the Issue Date;

(2)(A) the incurrence by any New Parent, the Parent, the Company and their
Restricted Subsidiaries of Existing Indebtedness and (B) encumbrances or
restrictions existing under agreements existing on the Issue Date as in effect
on that date;

 

61



--------------------------------------------------------------------------------

(3) the incurrence by any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries of Indebtedness represented by Capital Lease
Obligations, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing all or any part of the purchase price or
cost of design, construction, installation or improvement of property, plant or
equipment used in the business of such New Parent, the Parent, the Company or
any of their Restricted Subsidiaries, as the case may be, in an aggregate
principal amount, including all Permitted Refinancing Indebtedness incurred to
renew, refund, refinance, replace, defease or discharge any Indebtedness
incurred pursuant to this clause (3), not to exceed $10.0 million at any time
outstanding;

(4) the incurrence by any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries of Permitted Refinancing Indebtedness in exchange for,
or the net proceeds of which are used to renew, refund, refinance, replace,
defease or discharge any Indebtedness (other than intercompany Indebtedness)
that was permitted by this Indenture to be incurred under Section 4.14(a) hereof
or clauses (1), (2), (3), (4) or (11) of this Section 4.14(b);

(5) the incurrence by any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries of intercompany Indebtedness between or among any New
Parent, the Parent, the Company and any of their Restricted Subsidiaries;
provided, however, that:

(A) if any New Parent, the Parent, the Company or any Guarantor is the obligor
on such Indebtedness and the payee is not any New Parent, the Parent, the
Company or a Guarantor, such Indebtedness must be expressly subordinated to the
prior payment in full in cash of all Obligations then due with respect to the
Notes and the Note Guarantees; and

(B) any (i) subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than any New Parent, the
Parent, the Company or any of their Restricted Subsidiaries, or (ii) sale or
other transfer of any such Indebtedness to a Person that is not any of any New
Parent, the Parent, the Company or any of their Restricted Subsidiaries, will be
deemed, in each case, to constitute an incurrence of such Indebtedness by the
Parent, the Company or such Restricted Subsidiary, as the case may be, that was
not permitted by this clause (5);

(6) the issuance by any New Parent’s, the Parent’s or the Company’s Restricted
Subsidiaries to any New Parent, the Parent, the Company or to any of their
Restricted Subsidiaries of shares of preferred stock; provided, however, that
any (A) subsequent issuance or transfer of Equity Interests that results in any
such preferred stock being held by a Person other than any New Parent, the
Parent, the Company or such Restricted Subsidiary, or (B) sale or other transfer
of any such preferred stock to a Person that is not any of any New Parent, the
Parent, the Company or such Restricted Subsidiary, will be deemed, in each case,
to constitute an issuance of such preferred stock by such Restricted Subsidiary
that was not permitted by this clause (6);

 

62



--------------------------------------------------------------------------------

(7) the incurrence by any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries of Hedging Obligations in the ordinary course of
business;

(8) the guarantee by any New Parent, the Parent, the Company or any of the
Guarantors of Indebtedness of any New Parent, the Parent, the Company or any of
their Restricted Subsidiaries, as the case may be, that was permitted to be
incurred by another provision of this Section 4.14; provided that if the
Indebtedness being guaranteed is subordinated to or pari passu with the Notes,
then the Guarantee shall be subordinated or pari passu, as applicable, to the
same extent as the Indebtedness guaranteed;

(9) the incurrence by any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries of Indebtedness in respect of workers’ compensation
claims, self-insurance obligations, bankers’ acceptances, bids, performance and
surety bonds in the ordinary course of business, including Guarantees or
obligations of any New Parent, the Parent, the Company or such Restricted
Subsidiary, as the case may be, with respect to letters of credit supporting
such bid, performance or surety obligations (in each case other than for an
obligation for money borrowed);

(10) the incurrence by any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries of Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds, so long as such Indebtedness is
covered within five Business Days; and

(11) the incurrence by any New Parent, the Parent, the Company or any of the
Guarantors of additional Indebtedness in an aggregate principal amount (or
accreted value, as applicable) at any time outstanding, including all Permitted
Refinancing Indebtedness incurred to extend, renew, refund, refinance, replace,
defease or discharge any Indebtedness incurred pursuant to this clause (11), not
to exceed $5.0 million at any one time outstanding after giving pro forma effect
to such incurrence and the application of the proceeds therefrom.

Any New Parent, the Parent and the Issuers will not incur, and will not permit
any Guarantor to incur, any Indebtedness (including Permitted Debt) that is
contractually subordinated in right of payment to any other Indebtedness of any
New Parent, the Parent, the Issuers or such Guarantor unless such Indebtedness
is also contractually subordinated in right of payment to the Notes and the
applicable Note Guarantee on substantially identical terms; provided, however,
that no Indebtedness will be deemed to be contractually subordinated in right of
payment to any other Indebtedness of the Issuers solely by virtue of being
unsecured or by virtue of being secured on a first or junior Lien basis.

For purposes of determining compliance with this Section 4.14, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt set forth in clauses (1) through (11) of this
Section 4.14(b), or is entitled to be incurred pursuant to Section 4.14(a)
hereof, any New Parent, the Parent or the Company, as the case may be, will be
permitted to classify such item of Indebtedness on the date of its incurrence,
or later reclassify all or a portion of such item of Indebtedness, in any manner
that complies with this Section 4.14,

 

63



--------------------------------------------------------------------------------

and such item of Indebtedness will be treated as having been incurred pursuant
to such category. The accrual of interest, the accretion or amortization of
original issue discount, if applicable, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on Disqualified Stock in the
form of additional shares of the same class of Disqualified Stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Disqualified Stock
for purposes of this Section 4.14; provided, in each such case, that the amount
of any such accrual, accretion or payment is included in Fixed Charges of any
New Parent, the Parent or the Company, as the case may be, as accrued.
Notwithstanding any other provision of this Section 4.14, the maximum amount of
Indebtedness that any New Parent, the Parent, the Company or any Restricted
Subsidiary may incur pursuant to this covenant shall not be deemed to be
exceeded solely as a result of fluctuations in exchange rates or currency
values.

The amount of any Indebtedness outstanding as of any date will be:

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(2) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(3) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of:

(A) the Fair Market Value of such assets at the date of determination; and

(B) the amount of the Indebtedness of the other Person.

Section 4.15 Limitation on Capital Expenditures.

None of any New Parent, Parent and the Issuers will, and none of them will
permit any of their Restricted Subsidiaries to, make or commit to make any
Capital Expenditure, except Adjusted Capital Expenditures not exceeding the
amount set forth in the table below for such period; provided, that:

(1)(a) the amount of Adjusted Capital Expenditures permitted for fiscal periods
ending in 2009 and 2010 may increase beyond the amount set forth in the table
below by the amount calculated in accordance with subsection (B) of the second
clause (3) of Section 4.13(a); and (b) the amount of Adjusted Capital
Expenditures permitted for all other fiscal periods may increase beyond the
amount set forth in the table below by the amount calculated in accordance with
the second clause (3) in Section 4.13(a) hereof;

provided that any such increase in Adjusted Capital Expenditures made with such
amounts calculated in accordance with clauses (1)(a) and (1)(b) above shall be
excluded from the sum of the amounts in such clause (3) in Section 4.13(a)
hereof;

 

64



--------------------------------------------------------------------------------

(2) the quarterly base amount set forth in the table below for quarters ending
in 2010 will be reduced to $11.25 million for any quarter where, in the quarter
immediately preceding such quarter, either (a) the average daily spot price for
WTI crude oil at Cushing, Oklahoma was less than $80 per barrel or (b) the
average daily spot price for natural gas at Henry Hub was less than $8.00 per
MMbtu, in each case as quoted on the New York Mercantile Exchange (or its
successor);

(3) if the amount of Adjusted Capital Expenditures permitted for any quarter in
2010 has been reduced in accordance with the immediately preceding clause (2),
any New Parent, the Parent, the Issuers or any their Restricted Subsidiaries
shall be permitted to increase the amount of Adjusted Capital Expenditures
permitted in any such quarter or any subsequent quarter of 2010 in the aggregate
by $0.25 for each $1.00 any New Parent, the Parent, the Issuers or any such
Restricted Subsidiary spends (not including for this purpose any amount that may
be spent in accordance with the Issuers’ obligations under Section 4.29 of the
Second Priority Indenture) to repurchase and retire Notes for cash from Holders
in 2010;

(4) if the amount of Adjusted Capital Expenditures actually made by any New
Parent, the Parent, the Issuers and their Restricted Subsidiaries in any quarter
ending in 2010 is less than the amount of Adjusted Capital Expenditures
permitted for such quarter, the amount of Adjusted Capital Expenditures
permitted for subsequent calendar quarters in 2010 (in the aggregate) will be
increased by the amount of the unused, although permitted, Adjusted Capital
Expenditures for such quarter; and

(5) up to $10.0 million of Adjusted Capital Expenditures permitted in any year
pursuant to this Section 4.15, but not used in such year, will be carried
forward to the immediately subsequent year and will increase the amount of
permitted Adjusted Capital Expenditures for such subsequent year, provided that
any such amount carried forward shall be used before any other Adjusted Capital
Expenditures permitted in such immediately subsequent year and, if not used,
shall expire at the end of such immediately subsequent year:

 

Period

  

Amount

Fiscal Year ending December 31, 2009    $35 million, as a base amount Fiscal
Year 2010   

Quarter ending March 31 2010

   $21.25 million, as a base amount

Quarter ending June 30, 2010

   $21.25 million, as a base amount

Quarter ending September 30, 2010

   $21.25 million, as a base amount

 

65



--------------------------------------------------------------------------------

Quarter ending December 31, 2010

   $21.25 million, as a base amount

Fiscal Year ending December 31, 2011

   $115 million plus or minus the amount by which Consolidated Cash Flow for the
year ending December 31, 2010 exceeds or falls below, respectively, $160
million.

Fiscal Year ending December 31, 2012

   $135 million plus or minus the amount by which Consolidated Cash Flow for the
year ending December 31, 2011 exceeds or falls below, respectively, $200
million.

Fiscal Year ending December 31, 2013

   $135 million plus or minus the amount by which Consolidated Cash Flow for the
year ending December 31, 2012 exceeds or falls below, respectively, $240
million.

Period ending August 1, 2014

   The product of (a) 80% and (b) $150 million plus or minus the amount by which
Consolidated Cash Flow for the year ending December 31, 2013 exceeds or falls
below, respectively, $280 million.

Section 4.16 Liens.

Any New Parent will not, the Parent will not, the Company will not, and none of
them will permit any of their Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or suffer to exist any Lien of any kind on any
asset now owned or hereafter acquired, except Permitted Liens.

Section 4.17 Dividend and Other Payment Restrictions Affecting Subsidiaries.

Any New Parent will not, the Parent will not, the Company will not, and none of
them will permit any of their Restricted Subsidiaries to, directly or
indirectly, create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock to any
New Parent, the Parent, the Company or any of their Restricted Subsidiaries, or
with respect to any other interest or participation in, or measured by, its
profits, or pay any Indebtedness owed to any New Parent, the Parent, the Company
or any of their Restricted Subsidiaries;

(2) make loans or advances to any New Parent, the Parent, the Company or any of
their Restricted Subsidiaries; or

(3) sell, lease or transfer any of its properties or assets to any New Parent,
the Parent, the Company or any of their Restricted Subsidiaries.

 

66



--------------------------------------------------------------------------------

However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:

(1) agreements governing Existing Indebtedness as in effect on the Issue Date
and any amendments, restatements, modifications, renewals, supplements,
extensions, refundings, replacements or refinancings of those agreements;
provided that the amendments, restatements, modifications, renewals,
supplements, extensions, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole, with respect to such dividend and
other payment restrictions than those contained in those agreements on the Issue
Date;

(2) this Indenture, the Collateral Agreements, the Notes and the Note
Guarantees;

(3) applicable law, rule, regulation or order;

(4) any instrument governing Indebtedness or Capital Stock of a Person acquired
by any New Parent, the Parent, the Company or any of their Restricted
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness or Capital Stock was incurred or issued in connection with or
in contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Indenture to be incurred;

(5) customary non-assignment provisions in leases, contracts and licenses
entered into in the ordinary course of business, including by reason of
customary provisions restricting the transfer of copyrighted or patented
materials consistent with industry practice;

(6) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
purchased or leased of the nature set forth in clause (3) of the preceding
paragraph;

(7) any agreement for the sale or other disposition of a Restricted Subsidiary
or assets that restricts distributions by that Restricted Subsidiary pending the
sale or other disposition;

(8) Permitted Refinancing Indebtedness; provided that the restrictions contained
in the agreements governing such Permitted Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(9) Liens permitted to be incurred under the provisions of Section 4.16 hereof
that limit the right of the debtor to dispose of the assets subject to such
Liens;

(10) provisions limiting the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale

 

67



--------------------------------------------------------------------------------

agreements and other similar agreements entered into with the approval of the
Board of Directors of the Ultimate Parent, which limitation is applicable only
to the assets that are the subject of such agreements;

(11) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; and

(12) any instrument governing Indebtedness of a Foreign Subsidiary; provided
that such Indebtedness was not prohibited by the terms of this Indenture.

Section 4.18 Transactions with Affiliates.

(a) Any New Parent will not, the Parent will not, the Company will not, and none
of them will permit any of their Restricted Subsidiaries to, make any payment
to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or
amend any transaction, contract, agreement, understanding, loan, advance or
Guarantee with, or for the benefit of, any Affiliate of any New Parent, the
Parent or the Company, as the case may be (each, an “Affiliate Transaction”),
unless:

(1) the Affiliate Transaction is on terms that are no less favorable to such New
Parent, the Parent, the Company or the relevant Restricted Subsidiary than those
that would have been obtained in a comparable transaction by such New Parent,
the Parent, the Company or such Restricted Subsidiary, as the case may be, with
an unrelated Person or, if there is no such comparable transaction, on terms
that are fair and reasonable to such New Parent, the Parent, the Company or such
Restricted Subsidiary and reflect an arms’-length negotiation as determined by
the Independent Directors;

(2) the Company delivers to the Trustee:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $500,000, whether or
not subject to the following clause (2)(B) of this Section 4.18, a resolution of
the Board of Directors of the Ultimate Parent set forth in an Officers’
Certificate certifying that such Affiliate Transaction complies with this
covenant and that such Affiliate Transaction has been approved by a majority of
the disinterested members of such Board of Directors who are Independent
Directors; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $2.5 million, an
opinion as to the fairness to any New Parent, the Parent, the Company or such
Restricted Subsidiary, as the case may be, of such Affiliate Transaction from a
financial point of view issued by a reputable accounting, appraisal or
investment banking firm.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 4.18(a) hereof:

 

68



--------------------------------------------------------------------------------

(1) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by any New
Parent, the Parent, the Company or any of their Restricted Subsidiaries in the
ordinary course of business and payments pursuant thereto;

(2) transactions between or among any New Parent, the Parent, the Company and/or
their Restricted Subsidiaries;

(3) transactions with a Person (other than an Unrestricted Subsidiary of any New
Parent, the Parent or the Company) that is an Affiliate of any New Parent, the
Parent or the Company solely because any New Parent, the Parent or the Company,
as the case may be, owns, directly or through a Restricted Subsidiary, an Equity
Interest in, or controls, such Person;

(4) payment of reasonable directors’ fees to Persons who are not employees of
the Ultimate Parent;

(5) any issuance of Equity Interests (other than Disqualified Stock) of the
Ultimate Parent to Affiliates of any New Parent, the Parent or the Company;

(6) Restricted Payments that do not violate the provisions of Section 4.13
hereof;

(7) loans or advances to employees in the ordinary course of business not to
exceed $500,000 in the aggregate at any one time outstanding;

(8) registration rights or similar agreements with officers, directors or
significant shareholders of the Ultimate Parent;

(9) Permitted Tax Distributions;

(10) Permitted Affiliate Leases; and

(11) Permitted Affiliate Store Transactions.

Section 4.19 Business Activities.

The Company will not, and will not permit any of its Restricted Subsidiaries to,
engage in any business other than Permitted Businesses, except to such extent as
would not be material to the Company and its Restricted Subsidiaries taken as a
whole; and any New Parent and the Parent will engage only in Permitted Parent
Businesses.

Section 4.20 Additional Guarantees.

If any New Parent, the Parent, the Company or any of their Restricted
Subsidiaries acquires or creates another Domestic Subsidiary after the Issue
Date that is not declared by the Board of Directors of the Ultimate Parent to be
an Unrestricted Subsidiary, then the Ultimate Parent will (1) cause that newly
acquired or created Domestic Subsidiary to execute a

 

69



--------------------------------------------------------------------------------

supplemental indenture pursuant to which it becomes a Guarantor and (2) deliver
an Opinion of Counsel and Officers’ Certificate that meets the requirements of
Section 13.05, in each case within 10 business days of the date on which such
Domestic Subsidiary was acquired or created; provided that any Domestic
Subsidiary that constitutes an Immaterial Subsidiary need not become a Guarantor
until such time as it ceases to be an Immaterial Subsidiary.

Section 4.21 Designation of Restricted and Unrestricted Subsidiaries.

(a) The Board of Directors of the Ultimate Parent may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if that designation would not cause
a Default. If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the aggregate Fair Market Value of all outstanding Investments owned
by any New Parent, the Parent, the Company and their Restricted Subsidiaries in
the Subsidiary designated as Unrestricted will be deemed to be an Investment
made as of the time of the designation and will reduce the amount available for
Restricted Payments under Section 4.13(a) hereof or under one or more clauses of
the definition of “Permitted Investments,” as determined by the Ultimate Parent.
That designation will only be permitted if the Investment would be permitted at
that time and if the Restricted Subsidiary otherwise meets the definition of an
“Unrestricted Subsidiary.” As of the Issue Date, all Subsidiaries of the Parent
and the Company will be Restricted Subsidiaries.

(b) If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary and will be deemed as of the date of such
failure to be a Restricted Subsidiary for purposes of this Indenture. In that
event, any Indebtedness of such Subsidiary will be deemed to be incurred by such
Restricted Subsidiary of any New Parent, the Parent or the Company as of such
date and, if such Indebtedness is not permitted to be incurred as of such date
under Section 4.14, the Parent, the Company or both of them, as the case may be,
will be in Default of such covenant.

(c) The Board of Directors of the Ultimate Parent may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of the Ultimate Parent;
provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Ultimate Parent of any
outstanding Indebtedness of such Unrestricted Subsidiary, and such designation
will only be permitted if (1) such Indebtedness is permitted under Section 4.14
hereof, calculated on a pro forma basis as if such designation had occurred at
the beginning of the four-quarter reference period; and (2) no Default or Event
of Default would be in existence following such designation.

(d) Any change in the designation of a Subsidiary of the Ultimate Parent as an
Unrestricted Subsidiary or as a Restricted Subsidiary, as the case may be, will
be evidenced by the Ultimate Parent to the Trustee by filing with the Trustee a
certified copy of a resolution of its Board of Directors giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with and was permitted by this Section 4.21.

 

70



--------------------------------------------------------------------------------

Section 4.22 Payments for Consent.

None of any New Parent, the Parent, the Company or any of their Restricted
Subsidiaries shall, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Holder of Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to be paid
and is paid to all Holders of the Notes that consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.

Section 4.23 Impairment and Location of Security Interest.

Subject to any Intercreditor Agreement, none of any New Parent, the Parent, the
Issuers or any of their Restricted Subsidiaries will take or omit to take any
action which would (a) adversely affect or impair in any material respect the
Liens in favor of the Collateral Agent with respect to the Collateral, except as
otherwise permitted or required by the Collateral Agreements or this Indenture,
or (b) result in more than 25% of the net book value for GAAP purposes of
consolidated property, plant and equipment (excluding any Excluded Collateral)
of any New Parent or the Parent, whichever entity is then the ultimate parent
company, being located outside the United States at any time; provided, however,
that should the (i) involuntary destruction, (ii) sale or disposition or
(iii) impairment writedown of any property, plant or equipment in the United
States cause such percentage of property, plant and equipment (excluding any
Excluded Collateral) outside the United States to exceed 25%, any New Parent,
the Parent, the Issuers and their Restricted Subsidiaries shall have 60 days to
take such action as may be necessary to restore such percentage to 25% or less.
None of any New Parent, the Parent, the Issuers or any of their Restricted
Subsidiaries will enter into any agreement that requires the proceeds received
from any sale of Collateral to be applied to repay, redeem, defease or otherwise
acquire or retire any Indebtedness of any Person, other than as permitted by
this Indenture and the Collateral Agreements (including the Intercreditor
Agreement), and any New Parent, the Parent and the Issuers shall, and shall
cause the Guarantors, to grant to the Collateral Agent for the ratable benefit
of the Holders a first priority, perfected Lien on the proceeds received from
any sale of Collateral, including on any assets acquired with the cash proceeds
received from any sale of Collateral. Any New Parent, the Parent and the Issuers
shall, and they shall cause each Guarantor to, at their sole cost and expense,
execute and deliver all such agreements and instruments and take all further
action as the Collateral Agent or the Trustee shall reasonably request or as
shall reasonably be necessary to more fully or accurately describe the property
intended to be Collateral or the obligations intended to be secured by the
Collateral Agreements. Any New Parent, the Parent and the Issuers shall, and
they shall cause each Guarantor to, at their sole cost and expense, file any
such notice or other filings or other agreements or instruments as may be
reasonably necessary or desirable under applicable law to perfect the Liens
created by the Collateral Agreements.

Section 4.24 Real Estate Mortgages and Filings.

With respect to any real property other than the Disposal Well Assets and
Excluded Collateral (individually and collectively, the “Premises”) owned by any
New Parent, the Parent, the Company or a Domestic Subsidiary on the Issue Date
with a Fair Market Value in excess of $500,000 and with respect to any such
property to be acquired by any New Parent, the Parent, the Company or a Domestic
Subsidiary after the Issue Date with a purchase price in excess of $500,000
(within 90 days of the acquisition thereof), the Ultimate Parent shall deliver
to the Collateral Agent (subject to the terms of the Intercreditor Agreement):

 

71



--------------------------------------------------------------------------------

(1) fully executed counterparts of Mortgages, duly executed by any New Parent,
the Parent, the Company or the applicable Domestic Subsidiary, together with
evidence of the completion (or satisfactory arrangements for the completion), of
all recordings and filings of such Mortgage as may be necessary to create a
valid, perfected Lien (subject to no liens other than Permitted Liens) against
the properties purported to be covered thereby;

(2) mortgagee’s title insurance policies in favor of the Collateral Agent, as
mortgagee for the ratable benefit of the Collateral Agent, the Trustee and the
Holders in an amount equal to 100% of the Fair Market Value of the Premises
purported to be covered by the related Mortgage, insuring that title to such
property is indefeasible and that the interests created by the Mortgage
constitute valid Liens thereon free and clear of all Liens, defects and
encumbrances other than Permitted Liens together with typical endorsements,
coinsurance and reinsurance and shall be accompanied by evidence of the payment
in full of all premiums thereon;

(3) with respect to each of the covered Premises, the most recent survey of such
Premises, together with either (i) an updated survey certification in favor of
the Trustee and the Collateral Agent from the applicable surveyor stating that,
based on a visual inspection of the property and the knowledge of the surveyor,
there has been no change in the facts depicted in the survey or (ii) an
affidavit from any New Parent, the Parent, the Company and the Guarantors, as
the case may be, stating that there has been no change sufficient for the title
insurance company to remove all standard survey exceptions and issue the
endorsements;

(4) an opinion from local counsel and special regulatory counsel in each state
where a Premises is located in form and substance reasonably satisfactory to the
Collateral Agent and covering typical matters concerning collateral, including
without limitation, the enforceability of the relevant Mortgages; and

(5) an Officers’ Certificate by such 90th day certifying that all items in this
Section 4.24 have been delivered.

Section 4.25 Disposal Well Mortgages and Filings

(a) With respect to any Disposal Well Assets owned by the Company or a Domestic
Subsidiary on the Issue Date, or acquired by any New Parent, the Parent, the
Company or a Domestic Subsidiary after the Issue Date, subject to the
immediately succeeding paragraph, excluding in all cases Excluded Collateral:

(1) the Ultimate Parent shall deliver to the Collateral Agent, as mortgagee,
fully executed counterparts of Mortgages or amendments and supplements to prior
Mortgages, duly executed by any New Parent, the Parent or the Company or the
applicable Domestic Subsidiary, as the case may be (together with evidence of
the completion, or satisfactory arrangements for the completion, of all
recordings and filings of such instruments), as may be necessary or desirable to
create a valid, perfected Lien (subject to no Liens other than Permitted Liens)
on such Disposal Well Assets; and

 

72



--------------------------------------------------------------------------------

(2) the Ultimate Parent shall deliver to the Collateral Agent an opinion from
local counsel in each state where such Disposal Well Assets are located,
covering typical matters, including without limitation, the enforceability of
the relevant Mortgage, as it may be supplemented or amended.

(b) Each such Mortgage, amendment or supplement shall be delivered by the
Company promptly after such Mortgage, amendment or supplement is entered into by
the parties thereto, but in no event later than (1) 45 days either (a) after the
acquisition of such Disposal Well Assets by any New Parent, the Parent, the
Company or a Domestic Subsidiary or (b) if such Disposal Well Assets were
previously Excluded Collateral but have ceased to be Excluded Collateral, after
such cessation or (2) the first business day of each fiscal quarter after such
acquisition or cessation; provided that if, prior to such date, any New Parent,
the Parent, the Company or a Domestic Subsidiary grants a Lien on such Disposal
Well Assets to secure any other Indebtedness secured by a security interest in
the Collateral, such Mortgage, amendment or supplement must be delivered to the
Collateral Agent at the same time as such grant to secure such other
Indebtedness.

(c) With respect to any Disposal Well Assets owned by the Company or a Domestic
Subsidiary on, or acquired after the Issue Date that are situated on real
property for which the Company or any Domestic Subsidiary has not entered into a
written lease or does not otherwise have a written leasehold interest therein,
the Company shall, and shall cause any applicable Domestic Subsidiary to, use
its reasonable best efforts to (1) enter into such leases on commercially
reasonable terms to permit the Collateral Agent to take a perfected security
interest in such Disposal Well Assets and/or such leasehold interest, as the
case may be, and (2) perform the covenant set forth in subsection (a) of this
Section 4.25.

Section 4.26 Leasehold Mortgages and Filings; landlord Waivers.

(a) Any New Parent, the Parent, the Company and each of their Domestic
Subsidiaries shall execute and file Mortgages with respect to any New Parent’s,
the Parent’s, the Company’s and such Domestic Subsidiaries’ leasehold interests
in the premises (the “Leased Premises”) leased by any New Parent, the Parent,
the Company or such Domestic Subsidiary, as the case may be, pursuant to written
leases that may be mortgaged by their terms or the terms of the landlord
consents (collectively, the “Leases” and, individually, a “Lease”).

(b) Prior to or on the Issue Date or, if later, the effective date of any Lease,
any New Parent, the Parent, the Company and each such Domestic Subsidiary, as
the case may be, shall provide to the Collateral Agent all of the items set
forth in clauses (2), (3) and (4) of Section 4.24 hereof and shall use their
commercially reasonable efforts to obtain an agreement executed by the lessor
under the Lease, in a form reasonably acceptable to the Collateral Agent,
whereby such lessor consents to the Mortgage and waives or subordinates its
landlord Lien (whether granted by the instrument creating the leasehold estate
or by applicable law), if any, and which shall be entered into by the Collateral
Agent.

 

73



--------------------------------------------------------------------------------

(c) Each of any New Parent, the Parent, the Company and any Domestic Subsidiary
that is a lessee of, or becomes a lessee of, real property, is, and will be,
required to use commercially reasonable efforts to deliver to the Collateral
Agent a landlord waiver executed by the lessor of such real property; provided
that if such lease is in existence on the Issue Date, any New Parent, the
Parent, the Company or the Domestic Subsidiary that is the lessee thereunder
shall have 90 days from the Issue Date to satisfy such requirement.

Section 4.27 Other Collateral.

With respect to any assets or property (herein called “Other Collateral”) that
is not Excluded Collateral or addressed in or subject to Sections 4.23, 4.24 and
4.25 hereof or subject to the Collateral Agreements and is owned by the Company
or a Domestic Subsidiary on the Issue Date or acquired by any New Parent, the
Parent, the Company or a Domestic Subsidiary, as the case may be, after the
Issue Date, any New Parent, the Parent, the Company or such Domestic Subsidiary,
as the case may be, will promptly grant Liens covering such Other Collateral to
the Collateral Agent pursuant to a document or instrument on commercially
reasonable terms that contains provisions similar to those of the Security
Agreement, if such Other Collateral is personal property, or provisions similar
to those of the Mortgages set forth in Section 4.24 hereof if such Other
Collateral is real property.

Section 4.28 Reports.

(a) Whether or not required by the rules and regulations of the SEC, so long as
any Notes are outstanding, the Ultimate Parent will furnish to the Trustee and
the Holders of Notes or request the Trustee to furnish to the Holders of Notes
at the expense of the Issuers, within the time periods specified in the SEC’s
rules and regulations:

(1) all quarterly and annual reports that would be required to be filed with the
SEC on Forms 10-Q and 10-K if the Ultimate Parent were required to file such
reports, including a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” that describes the financial condition and
results of operations of the Ultimate Parent and its consolidated Subsidiaries,
as the case may be; and

(2) all current reports that would be required to be filed with the SEC on Form
8-K if the Ultimate Parent were required to file such reports.

in each case, within the time periods specified in the SEC’s rules and
regulations.

(b) All such reports will be prepared in all material respects in accordance
with all of the rules and regulations applicable to such reports. Each annual
report on Form 10-K of the Ultimate Parent will include a report on the Ultimate
Parent’s consolidated financial statements by the Ultimate Parent’s certified
independent accountants. In addition, the Ultimate Parent will post the reports
on the Company’s website within the time periods specified in the rules and
regulations applicable to such reports, and the Ultimate Parent will file a copy
of each of the reports referred to in clauses (1) and (2) above with the SEC for
public availability within those time periods (unless the SEC will not accept
such a filing).

 

74



--------------------------------------------------------------------------------

(c) If, at any time, the Ultimate Parent is no longer subject to the periodic
reporting requirements of the Exchange Act for any reason, the Ultimate Parent
will nevertheless continue filing the reports specified in the preceding
paragraphs of this covenant with the SEC within the time periods specified above
unless the SEC will not accept such a filing. None of any New Parent, the Parent
or the Company will take any action for the purpose of causing the SEC not to
accept any such filings.

(d) The Ultimate Parent will hold a quarterly conference call for the Holders of
the Notes and securities analysts to discuss such financial information no later
than ten Business Days after distribution of such financial information.

(e) If the Ultimate Parent has designated any of its Subsidiaries as
Unrestricted Subsidiaries, then the quarterly and annual financial information
required by paragraph (a) of this Section 4.28 will include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, and in Management’s Discussion and Analysis of Financial
Condition and Results of Operations, of the financial condition and results of
operations of the Ultimate Parent and its Restricted Subsidiaries separate from
the financial condition and results of operations of the Unrestricted
Subsidiaries of the Ultimate Parent.

(f) In addition, the Issuers and the Guarantors agree that, for so long as any
Notes remain outstanding, if at any time they are not required or permitted to
file with the SEC the reports required by this Section 4.28, they will furnish
to the Holders of Notes and to securities analysts and prospective investors,
upon their request, the information required to be delivered pursuant to Rule
144A(d)(4) under the Securities Act.

(g) For so long as any Notes remain outstanding, the Issuers and the Guarantors
shall permit the Holders or any of their representatives, at any time and from
time to time during normal business hours, with reasonable notice, to visit and
inspect the facilities of the Issuers and Guarantors, and to have reasonable
access to management of the Issuers and the Guarantors to discuss the
operations, prospects, affairs, finances and accounts of the Issuers and the
Guarantors.

(h) For purposes of delivery of the reports required hereunder, any reports
filed with the SEC on Edgar, or any successor system for electronic filing,
shall be deemed delivered to the Trustee and the Holders of Notes.

ARTICLE 5

SUCCESSORS

Section 5.01 Merger, Consolidation, or Sale of Assets.

(a) Any New Parent will not, the Parent will not and the Company will not,
directly or indirectly: (1) consolidate or merge with or into another Person
(whether or not such New Parent, the Parent or the Company, as the case may be,
is the surviving corporation); or (2) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of
either (a) the Company and its Restricted Subsidiaries taken as a whole, (b) any
New Parent and its Restricted Subsidiaries taken as a whole or (c) the Parent
and its Restricted Subsidiaries taken as a whole, in one or more related
transactions, to another Person, unless:

 

75



--------------------------------------------------------------------------------

(1) either: (A) such New Parent is the surviving corporation in a transaction
with such New Parent, (B) the Parent is the surviving corporation in a
transaction with the Parent, (C) the Company is the surviving corporation in a
transaction with the Company; or (D) the Person formed by or surviving any such
consolidation or merger (if other than such New Parent, the Parent or the
Company) or to which such sale, assignment, transfer, conveyance or other
disposition has been made is a corporation or limited liability company
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia; provided that if the Person formed by
or surviving any such consolidation or merger or the Person to which such sale,
assignment, transfer, conveyance or other disposition has been made is not a
corporation and Capital would not then be a co-issuer of the Notes, such Person
causes a corporation to co-issue the Notes in the same way as Capital will do so
on the Issue Date and causes such corporation to enter into the covenant under
Section 4.09;

(2) the Person formed by or surviving any such consolidation or merger (if other
than any New Parent, the Parent or the Company) or the Person to which such
sale, assignment, transfer, conveyance or other disposition has been made
assumes all the obligations of such New Parent, the Parent or the Company, as
the case may be, under the Notes and this Indenture pursuant to a supplemental
indenture and an amendment thereto;

(3) immediately after such transaction, no Default or Event of Default exists;

(4) any New Parent, the Parent, the Company or the Person, as the case may be,
formed by or surviving any such consolidation or merger (if other than any New
Parent, the Parent or the Company, as the case may be), or to which such sale,
assignment, transfer, conveyance or other disposition has been made would, on
the date of such transaction after giving pro forma effect thereto and any
related financing transactions as if the same had occurred at the beginning of
the applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.14(a) hereof; and

(5) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel each stating that such consolidation, merger, sale,
assignment, transfer, lease, conveyance or other disposition and such
supplemental indenture referenced in subparagraph (2) above comply with this
Article and that all conditions precedent herein relating to such transaction
have been complied with.

(b) In addition, none of any New Parent, the Parent nor the Company will
directly or indirectly, lease all or substantially all of the properties and
assets of it and its Restricted Subsidiaries taken as a whole, in one or more
related transactions, to any other Person.

(c) This Section 5.01:

(1) will not apply to a merger of any New Parent, the Parent or the Company with
an Affiliate solely for the purpose of reincorporating such New Parent, the
Parent or the Company, as the case may be, in another jurisdiction;

 

76



--------------------------------------------------------------------------------

(2) will not apply to any consolidation or merger, or any sale, assignment,
transfer, conveyance, lease or other disposition of assets between or among any
New Parent, the Parent, the Company and their Restricted Subsidiaries or between
or among Restricted Subsidiaries; and

(3) will apply, for the avoidance of doubt, to a sale, assignment, transfer,
conveyance or other disposition of the Equity Interests of the Company by the
Parent, or of the Parent by any New Parent, other than to another New Parent.

Section 5.02 Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company or its Restricted Subsidiaries in a transaction that is
subject to, and that complies with the provisions of, Section 5.01 hereof, the
successor Person formed by such consolidation or into or with which the Company
or Restricted Subsidiaries is or are merged or to which such sale, assignment,
transfer, lease, conveyance or other disposition is made shall succeed to, and
be substituted for (so that from and after the date of such consolidation,
merger, sale, assignment, transfer, lease, conveyance or other disposition, the
provisions of this Indenture referring to the “Company” shall refer instead to
the successor Person and not to the Company or the applicable Restricted
Subsidiaries), and may exercise every right and power of the Company or
Restricted Subsidiaries under this Indenture with the same effect as if such
successor Person had been named as the Company or Restricted Subsidiaries
herein; provided, however, that the predecessor Company or Restricted
Subsidiaries shall not be relieved from the obligation to pay the principal of
and interest on the Notes except in the case of a sale of all of the Company’s
or the applicable Restricted Subsidiaries’ assets in a transaction that is
subject to, and that complies with the provisions of, Section 5.01 hereof.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01 Events of Default.

Each of the following is an “Event of Default”:

(1) default for five Business Days in the payment when due of interest on the
Notes;

(2) default in the payment when due (at maturity, upon redemption or otherwise)
of the principal of, or premium, if any, on, the Notes;

(3) failure by any New Parent, Parent or the Issuers or any of the their
Restricted Subsidiaries to comply with the provisions set forth in Sections
3.09, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14 or Article 5 hereof;

(4) failure by any New Parent, the Parent or the Issuers or any of their
Restricted Subsidiaries for 60 days after notice to such New Parent, the Parent
or the Company, as the case may be, by the Trustee or the Holders of at least
25% in aggregate principal amount of the Notes then outstanding voting as a
single class to comply with any of the other agreements in this Indenture;

 

77



--------------------------------------------------------------------------------

(5) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by any New Parent, the Parent, the Company or any of their Restricted
Subsidiaries (or the payment of which is guaranteed by any New Parent, the
Parent, the Company or any of their Restricted Subsidiaries), whether such
Indebtedness or Guarantee now exists, or is created after Issue Date, if that
default;

(A) is caused by a failure to pay principal of, or interest or premium, if any,
on, such Indebtedness prior to the expiration of any grace period provided in
such Indebtedness on the date of such default (a “Payment Default”); or

(B) results in the acceleration of such Indebtedness prior to its express
maturity,

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$5.0 million or more;

(6) failure by any New Parent, the Parent, the Company or any of their
Restricted Subsidiaries to pay final judgments entered by a court or courts of
competent jurisdiction aggregating in excess of $5.0 million, which judgments
are not paid, discharged or stayed for a period of 60 days;

(7) except as permitted by this Indenture, any Note Guarantee is held in any
judicial proceeding to be unenforceable or invalid or ceases for any reason to
be in full force and effect, or any Guarantor, or any Person acting on behalf of
any Guarantor, denies or disaffirms its obligations under its Note Guarantee;

(8) any Collateral Agreement at any time for any reason shall cease to be in
full force and effect in all material respects, or ceases to give the Collateral
Agent the Liens, rights, powers and privileges purported to be created thereby,
superior to and prior to the rights of all third Persons other than the holders
of Permitted Liens and subject to no other Liens except as expressly permitted
by the applicable Collateral Agreement or this Indenture; or the Company or any
of the Guarantors, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforce ability of any Collateral
Agreement, or any New Parent, Parent or the Issuers or any of the their
Restricted Subsidiaries fail to comply with the provisions set forth in
Section 4.23(b) hereof;

(9) any New Parent, the Parent, the Issuers or any of their Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Issuers that, taken together, would constitute a Significant
Subsidiary pursuant to or within the meaning of Bankruptcy Law:

(A) commences a voluntary case;

 

78



--------------------------------------------------------------------------------

(B) consents to the entry of an order for relief against it in an involuntary
case;

(C) consents to the appointment of a custodian of it or for all or substantially
all of its property;

(D) makes a general assignment for the benefit of its creditors; or

(E) generally is not paying its debts as they become due;

(10) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against any New Parent, the Parent, the Issuers or any of
their Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Issuers that, taken together, would constitute a
Significant Subsidiary in an involuntary case;

(B) appoints a custodian of any New Parent, the Parent, the Issuers or any of
their Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Issuers that, taken together, would constitute a
Significant Subsidiary or for all or substantially all of the property of any
New Parent, the Parent, the Issuers or any of their Restricted Subsidiaries that
is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Issuers that, taken together, would constitute a Significant Subsidiary; or

(C) orders the liquidation of any New Parent, the Parent, an Issuer or any of
their Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Issuers that, taken together, would constitute a
Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

(11) either Issuer or any Guarantor breaches in any material respect any
agreement set forth in the Purchase Agreement or any representation or warranty
set forth in the Purchase Agreement made by either Issuer or any Guarantor
proves to be false or incorrect in any material respect when made.

Section 6.02 Acceleration.

In the case of an Event of Default specified in clause (9) or (10) of
Section 6.01 hereof, with respect to any New Parent, the Parent, the Company,
any of their Restricted Subsidiaries that is a Significant Subsidiary, or any
group of their Restricted Subsidiaries that, taken together, would constitute a
Significant Subsidiary, all outstanding Notes will become due and payable
immediately without further action or notice. If any other Event of Default
occurs and is continuing, the Trustee or the Holders of at least 25% in
aggregate principal amount of the then outstanding Notes may declare all the
Notes to be due and payable immediately.

 

79



--------------------------------------------------------------------------------

Holders of a majority in aggregate principal amount of the then outstanding
Notes by notice to the Trustee may, on behalf of the Holders of all of the
Notes, rescind an acceleration or waive any existing Default or Event of Default
and its consequences under this Indenture except a continuing Default or Event
of Default in the payment of principal, interest or premium.

Section 6.03 Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.

A delay or omission by the Trustee or any Holder of a Note in exercising any
right or remedy accruing upon an Event of Default shall not impair the right or
remedy or constitute a waiver of or acquiescence in the Event of Default. All
remedies are cumulative to the extent permitted by law.

Section 6.04 Waiver of Past Defaults.

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal of, premium, if any, or interest on, the Notes (including in
connection with an offer to purchase); provided, however, that the Holders of a
majority in aggregate principal amount of the then outstanding Notes may rescind
an acceleration and its consequences, including any related payment default that
resulted from such acceleration. Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.

Section 6.05 Control by Majority.

Subject to Section 7.01(e), Holders of a majority in aggregate principal amount
of the then outstanding Notes may direct the Trustee in its exercise of any
trust or power, including with respect to the time, method and place of
conducting any proceeding for exercising any remedy available to the Trustee;
provided that such direction shall not be in conflict with any rule of law or
with this Indenture or expose the Trustee to personal liability. The Trustee may
withhold from Holders of the Notes notice of any continuing Default or Event of
Default if it determines that withholding notice is in their interest, except a
Default or Event of Default relating to the payment of principal, interest or
premium, if any. The Trustee may take any other action deemed proper by the
Trustee which is not inconsistent with such direction.

 

80



--------------------------------------------------------------------------------

Section 6.06 Limitation on Suits.

Subject to Section 7.01, in case an Event of Default occurs and is continuing,
the Trustee will be under no obligation to exercise any of the rights or powers
under this Indenture at the request or direction of any Holders of Notes unless
such Holders have offered to the Trustee an indemnity or security satisfactory
to the Trustee against any loss, liability or expense. Except to enforce the
right to receive payment of principal, interest or premium when due, no Holder
of a Note may pursue any remedy with respect to this Indenture unless:

(1) such Holder has previously given the Trustee notice that an Event of Default
is continuing;

(2) Holders of at least 25% in aggregate principal amount of the then
outstanding Notes have requested the Trustee to pursue the remedy;

(3) such Holders have offered the Trustee security or indemnity reasonably
satisfactory to it against any loss, liability or expense;

(4) the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of security or indemnity against the costs,
expenses and liabilities to be incurred in compliance with such request; and

(5) Holders of a majority in aggregate principal amount of the then outstanding
Notes have not given the Trustee a direction inconsistent with such request
within such 60-day period.

A Holder of a Note may not use this Indenture to affect, disturb or prejudice
the rights of another Holder of a Note or to seek to obtain a preference or
priority over another Holder of a Note or to enforce any right under this
Indenture, except in the manner provided hereunder and for the equal and ratable
benefit of all the Holders of Notes.

Section 6.07 Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, and interest on the
Note, on or after the respective due dates expressed in the Note (including in
connection with an offer to purchase), or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder; provided that a Holder shall not
have the right to institute any such suit for the enforcement of payment if and
to the extent that the institution or prosecution thereof or the entry of
judgment therein would, under applicable law, result in the surrender,
impairment, waiver or loss of the Lien of this Indenture upon any property
subject to such Lien.

Section 6.08 Collection Suit by Trustee or Collateral Agent.

If an Event of Default specified in Sections 6.01(1) or (2) hereof occurs and is
continuing, the Trustee or the Collateral Agent may recover judgment (a) in its
own name and (b)(1) in the case of the Trustee, as trustee of an express trust
or (2) in the case of the Collateral Agent, as collateral agent on behalf of the
Holders, in each case against the Issuers for the whole amount of principal of,
premium, if any, and interest remaining unpaid on, the Notes and interest

 

81



--------------------------------------------------------------------------------

on overdue principal and, to the extent lawful, interest and such further amount
as shall be sufficient to cover the costs and expenses of collection, including
the reasonable compensation, expenses, disbursements and advances of the
Trustee, the Collateral Agent and their respective agents and counsel.

If the Issuers fail to pay such amount forthwith upon such demand, the Trustee
may institute a judicial proceeding for the collection of the sums so due and
unpaid, and may prosecute such proceedings to the judgment or final decree, and
may enforce the same against the Issuers or any other obligor upon the Notes and
collect the moneys adjudged or decreed to be payable in the manner provided by
law out the property of the Issuers or any other obligor upon the Notes,
wherever situated.

Section 6.09 Trustee May File Proofs of Claim.

The Trustee shall be authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee or the Collateral Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, the
Collateral Agent, or their respective agents and counsel) and the Holders of the
Notes allowed in any judicial proceedings relative to the Company (or any other
obligor upon the Notes), its creditors or its property and shall be entitled and
empowered to collect, receive and distribute any money or other property payable
or deliverable on any such claims and any custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee or the Collateral Agent, and in the event that the Trustee shall consent
to the making of such payments directly to the Holders, to pay to the Trustee
any amount due to it for the reasonable compensation, expenses, disbursements
and advances of the Trustee, the Collateral Agent, or their respective agents
and counsel, and any other amounts due the Trustee or the Collateral Agent under
the Indenture Documents, including, without limitation, Section 7.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee and the Collateral Agent under Section 7.07 hereof out of the estate
in any such proceeding, shall be denied for any reason, payment of the same
shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Holders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder
thereof, or to authorize the Trustee or the Collateral Agent, as the case may
be, to vote in respect of the claim of any Holder in any such proceeding.

Section 6.10 Priorities.

If the Trustee collects any money or property pursuant to this Article 6, it
shall pay out the money or property in the following order:

First: to the Trustee, the Collateral Agent, the Paying Agent, the Registrar and
their agents and counsel for amounts due under Section 7.07 hereof, including
payment of all compensation, expenses and liabilities incurred, and all advances
made, by the

 

82



--------------------------------------------------------------------------------

Trustee or the Collateral Agent, as the case may be, and the costs and expenses
of collection;

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any and interest, respectively; and

Third: to the Company or to such party as a court of competent jurisdiction
shall direct.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

Section 6.11 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee or the Collateral Agent, as the case may be, for
any action taken or omitted by it as a Trustee or the Collateral Agent, a court
in its discretion may require the filing by any party litigant in the suit of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee or the Collateral Agent, as the case may be, a suit by
a Holder of a Note pursuant to Section 6.07 hereof, or a suit by Holders of more
than 10% in aggregate principal amount of the then outstanding Notes.

Section 6.12 Willful Event of Default.

In the case of any Event of Default occurring by reason of any willful action
(or inaction) taken (or not taken) by or on behalf of the Issuers with the
intention of avoiding payment of the premium that the Issuers would have had to
pay if the Issuers then had elected to redeem the Notes pursuant Sections 3.09,
4.10 or 4.11 hereof, an equivalent premium will also become and be immediately
due and payable to the extent permitted by law upon the acceleration of the
Notes. If an Event of Default occurs by reason of any willful action (or
inaction) taken (or not taken) by or on behalf of the Issuers with the intention
of avoiding the prohibition on redemption of the Notes prior to that date, then
an additional premium specified in this Indenture will also become and be
immediately due and payable to the extent permitted by law upon the acceleration
of the Notes.

ARTICLE 7

TRUSTEE

Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee will
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

83



--------------------------------------------------------------------------------

(b) Except during the continuance of an Event of Default:

(1) the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, the Trustee will examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture.

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(2) the Trustee will not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(3) the Trustee will not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.

(e) No provision of this Indenture will require the Trustee to expend or risk
its own funds or incur any liability. The Trustee will be under no obligation to
exercise any of its rights and powers under this Indenture or the Collateral
Agreements at the request or direction of any Holders, unless such Holder has
offered to the Trustee security and indemnity satisfactory to it against any
loss, liability or expense.

(f) The Trustee will not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

Section 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee will not be liable for
any action it

 

84



--------------------------------------------------------------------------------

takes or omits to take in good faith in reliance on such Officers’ Certificate
or Opinion of Counsel. The Trustee may consult with counsel and the advice of
such counsel or any Opinion of Counsel will be full and complete authorization
and protection from liability in respect of any action taken, suffered or
omitted by it hereunder in good faith and in reliance thereon.

(c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee will not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuers will be sufficient if signed by an
Officer of each of the Issuers.

(f) In no event shall the Trustee be liable to any Person for special, punitive,
indirect, consequential or incidental loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Trustee has been
advised of the likelihood of such loss or damage.

Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of the
Issuers with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
Trustee (if this Indenture has been qualified under the TIA) or resign. Any
Agent may do the same with like rights and duties. The Trustee is also subject
to Sections 7.10 and 7.11 hereof.

Section 7.04 Trustee’s Disclaimer.

The Trustee will not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, the Notes or the Collateral Agreements,
and it shall not be accountable for the Issuers’ use of the proceeds from the
Notes or any money paid to the Issuers or upon the Issuers’ direction under any
provision of this Indenture, it will not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee,
and it will not be responsible for any statement or recital herein or any
statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication, and it assumes no responsibility for their correctness.

Section 7.05 Notice of Defaults.

If a Default or Event of Default occurs and is continuing and if it is known to
a Responsible Officer of the Trustee, the Trustee will send to Holders of Notes
a notice of the Default or Event of Default within 90 days after it occurs,
unless such Default or Event of Default shall have been cured or waived. Except
in the case of a Default or Event of Default in payment of principal of,
premium, if any, or interest on, any Note, the Trustee shall be

 

85



--------------------------------------------------------------------------------

authorized and protected in withholding the notice if and so long as a committee
of its Responsible Officers in good faith determines that withholding the notice
is in the interests of the Holders of the Notes.

Section 7.06 Reports by Trustee to Holders of the Notes.

(a) Within 60 days after each August 15 beginning with the August 15 following
the Issue Date, and for so long as Notes remain outstanding, the Trustee will
send to the Holders of the Notes a brief report dated as of such reporting date
that complies with TIA § 313(a) (but if no event set forth in TIA § 313(a) has
occurred within the twelve months preceding the reporting date, no report need
be transmitted). The Trustee also will comply with TIA § 313(b)(2) and
§ 313(b)(1). The Trustee will also transmit by mail all reports as required by
TIA § 313(c).

(b) A copy of each report at the time of its sending to the Holders of Notes
will be sent by the Trustee to the Issuers and filed by the Trustee with the SEC
and each stock exchange on which the Notes are listed in accordance with TIA §
313(d). The Issuers will promptly notify the Trustee when the Notes are listed
on any stock exchange.

Section 7.07 Compensation and Indemnity.

(a) The Issuers will pay to the Trustee, Collateral Agent, Paying Agent and
Registrar (each, an “Indemnified Party”) from time to time reasonable
compensation for their acceptance of this Indenture and the Collateral
Agreements and services hereunder and thereunder. The Trustee’s compensation
will not be limited by any law on compensation of a Trustee of an express trust.
The Issuers will reimburse each Indemnified Party promptly upon request for all
reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses will include the
reasonable compensation, disbursements and expenses of the Indemnified Party’s
agents and counsel.

(b) The Issuers and the Guarantors will, jointly and severally, indemnify each
Indemnified Party against any and all losses, liabilities or expenses incurred
by it arising out of or in connection with the acceptance or administration of
its duties under this Indenture or the Collateral Agreements, including the
costs and expenses of enforcing this Indenture against the Issuers and the
Guarantors (including this Section 7.07) and defending itself against any claim
(whether asserted by the Issuers, the Guarantors, any Holder or any other
Person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder and in connection with the exercise or
performance of any of its powers or duties (if any) under the Intercreditor
Agreement and the Collateral Agreements, except to the extent any such loss,
liability or expense may be attributable to its negligence, bad faith or willful
misconduct. The Indemnified Party will notify the Issuers promptly of any claim
for which it may seek indemnity. Failure by the Indemnified Party to so notify
the Issuers will not relieve the Issuers or any of the Guarantors of their
obligations hereunder or under the Collateral Agreements. The Issuers or such
Guarantor will defend the claim and the Indemnified Party will cooperate in the
defense. The Indemnified Party may have separate counsel and the Issuers will
pay the reasonable fees and expenses of one such counsel (plus one local counsel
in each applicable jurisdiction, if necessary). Neither the Issuers nor any
Guarantor need pay for any settlement made without its consent, which consent
will not be unreasonably withheld.

 

86



--------------------------------------------------------------------------------

(c) The obligations of the Issuers and the Guarantors under this Section 7.07
will survive the satisfaction and discharge of this Indenture and the
termination of the Collateral Agreements and the resignation, removal or
replacement of the Trustee, to the extent that the Trustee incurred fees,
reimbursable expense or indemnifiable losses, liabilities or expenses while
acting as Trustee hereunder before such resignation, removal or replacement.

(d) To secure the Issuers’ and the Guarantors’ payment obligations in this
Section 7.07, each Indemnified Party will have a Lien prior to the Notes on all
money, property or Collateral held or collected by the Trustee, in its capacity
as Trustee, or the Collateral Agent in its capacity as Collateral Agent, except,
in the case of the Trustee, that held in trust to pay principal, premium, if
any, and interest on particular Notes pursuant to Article 8 hereof. Such Lien
will survive the satisfaction and discharge of this Indenture and the
resignation, removal or replacement of the Trustee.

(e) When an Indemnified Party incurs expenses or renders services after an Event
of Default specified in Section 6.01(9) or (10) hereof occurs, the expenses and
the compensation for the services (including the fees and expenses of its agents
and counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

(f) The Trustee will comply with the provisions of TIA § 313(b)(2) to the extent
applicable.

Section 7.08 Replacement of Trustee.

(a) A resignation or removal of the Trustee and the appointment of a successor
Trustee will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

(b) The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Issuers. The Holders of a majority in
aggregate principal amount of the then outstanding Notes may remove the Trustee
by so notifying the Trustee and the Issuers in writing. The Issuers may remove
the Trustee if:

(1) the Trustee fails to comply with Section 7.10 hereof;

(2) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(3) a custodian or public officer takes charge of the Trustee or its property;
or

(4) the Trustee becomes incapable of acting.

(c) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers will promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the then outstanding Notes may appoint
a successor Trustee to replace the successor Trustee appointed by the Issuers.

 

87



--------------------------------------------------------------------------------

(d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuers, or
the Holders of at least 10% in aggregate principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(e) If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.10 hereof, such Holder
may petition any court of competent jurisdiction for the removal of the Trustee
and the appointment of a successor Trustee.

(f) A successor Trustee will deliver a written acceptance of its appointment to
the retiring Trustee and to the Issuers. Thereupon, the resignation or removal
of the retiring Trustee will become effective, and the successor Trustee will
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee will mail a notice of its succession to Holders. The retiring
Trustee will promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuers’ obligations under Section 7.07 hereof will continue for the benefit of
the retiring Trustee.

Section 7.09 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act will be the successor Trustee. As
soon as practicable, the successor Trustee shall mail a notice of its succession
to the Issuer and the Holders of Notes. Any such successor must nevertheless be
eligible and qualified under the provisions of Section 7.10 hereof.

Section 7.10 Eligibility; Disqualification.

There will at all times be a Trustee hereunder that is an entity organized and
doing business under the laws of the United States of America or of any state
thereof that is authorized under such laws to exercise corporate trust power,
that is subject to supervision or examination by federal or state authorities
and that has a combined capital and surplus of at least $100.0 million as set
forth in its most recent published annual report of condition.

This Indenture will always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b); provided,
however, that there shall be excluded from the operation of TIA § 310(b)(1) any
indenture or indentures under which other securities, or certificates of
interest or participation in other securities, of the Company are outstanding,
if the requirements for such exclusion set forth in TIA § 310(b)(1) are met.

Section 7.11 Preferential Collection of Claims Against Issuers

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

 

88



--------------------------------------------------------------------------------

Section 7.12 Trustee in Other Capacities; Collateral Agent and Paying Agent.

References to the Trustee in Sections 7.01(b), (d), (e), and (f), 7.02, 7.03,
7.04, 7.07, 7.08 and 7.09 shall be understood to include the Trustee when acting
in its other capacities under this Indenture, including, without limitation, as
Paying Agent and Collateral Agent. Without limiting the foregoing, and for the
avoidance of doubt, such Sections shall be read to apply to the Collateral Agent
and the Collateral Agreements, mutatis mutandis, in addition to this Indenture.
The privileges, rights, indemnities, immunities and exculpatory provisions
contained in this Indenture shall apply to the Trustee and the Collateral Agent,
whether it is acting under this Indenture or the other Indenture Documents.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

The Issuers may at any time, at the option of the Board of Directors the
Ultimate Parent evidenced by a resolution set forth in an Officers’ Certificate,
elect to have either Section 8.02 or 8.03 hereof be applied to all outstanding
Notes upon compliance with the conditions set forth below in this Article 8.

Section 8.02 Legal Defeasance and Discharge.

Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuers and each of the Guarantors will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from their obligations with respect to all outstanding
Notes (including the Note Guarantees) on the date the conditions set forth in
Section 8.04 below are satisfied (hereinafter, “Legal Defeasance”). For this
purpose, Legal Defeasance means that the Company and the Guarantors will be
deemed to have paid and discharged the entire Indebtedness represented by the
outstanding Notes (including the Note Guarantees), which will thereafter be
deemed to be “outstanding” only for the purposes of Section 8.06 hereof and the
other Sections of this Indenture referred to in clauses (1) and (2) below, and
to have satisfied all their other obligations under such Notes, the Note
Guarantees and this Indenture (and the Trustee, on demand of and at the expense
of the Company, shall execute proper instruments acknowledging the same), except
for the following provisions which will survive until otherwise terminated or
discharged hereunder:

(1) the rights of Holders of outstanding Notes to receive payments in respect of
the principal of, and interest or premium on, such Notes when such payments are
due from the trust referred in Section 8.05 hereof;

(2) the Issuers’ Obligations with respect to the Notes concerning issuing
temporary Notes, registration of Notes, mutilated, destroyed, lost or stolen
Notes and the maintenance of an office or agency for payment and money for
security payments held in trust;

(3) the rights, powers, trusts, duties, indemnities and immunities of the
Trustee, and the Issuers’ and the Guarantors’ obligations in connection
therewith; and

(4) this Article 8.

 

89



--------------------------------------------------------------------------------

Subject to compliance with this Article 8, the Company may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

Section 8.03 Covenant Defeasance.

Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Company and each of the Guarantors will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be released
from each of their obligations under the covenants contained in Sections 3.09,
4.08, 4.10 through and including 4.22 and 4.28 hereof; clause (4) of
Section 5.01 hereof and any Liens securing the Notes and the Note Guarantees
shall be released with respect to the outstanding Notes on and after the date
the conditions set forth in Section 8.04 hereof are satisfied (hereinafter,
“Covenant Defeasance”), and the Notes will thereafter be deemed not
“outstanding” for the purposes of any direction, waiver, consent or declaration
or act of Holders (and the consequences of any thereof) in connection with such
covenants, but will continue to be deemed “outstanding” for all other purposes
hereunder. For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes and Note Guarantees, the Company and the Guarantors may omit
to comply with and will have no liability in respect of any term, condition or
limitation set forth in any such covenant, whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant or by reason of
any reference in any such covenant to any other provision herein or in any other
document and such omission to comply will not constitute a Default or an Event
of Default under Section 6.01 hereof, but, except as specified above, the
remainder of this Indenture and such Notes and Note Guarantees will be
unaffected thereby. In addition, upon the Company’s exercise under Section 8.01
hereof of the option applicable to this Section 8.03, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, the breach or
non compliance with the covenants defeased pursuant to this Section 8.03 hereof
will not constitute Events of Default.

Section 8.04 Conditions to Legal or Covenant Defeasance.

In order to exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or 8.03 hereof:

(1) the Issuers must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of Notes, cash in U.S. dollars, non-callable Government
Securities, or a combination of cash in U.S. dollars and non-callable Government
Securities, in amounts as will be sufficient, in the opinion of a nationally
recognized investment bank, appraisal firm or firm of independent public
accountants, expressed in a written certification thereof delivered to the
Trustee, to pay the principal of, and interest and premium on, the outstanding
Notes on the stated date for payment thereof or on the applicable redemption
date, as the case may be, and the Issuers must specify whether the Notes are
being defeased to such stated date for payment or to a particular redemption
date;

(2) in the case of Legal Defeasance, the Issuers must deliver to the Trustee an
Opinion of Counsel reasonably acceptable to the Trustee confirming that (a) the
Issuers have received from, or there has been published by, the Internal Revenue
Service a ruling or (b) since the date of this Indenture, there has been a
change in the applicable federal

 

90



--------------------------------------------------------------------------------

income tax law, in either case to the effect that, and based thereon such
Opinion of Counsel will confirm that, the Holders of the outstanding Notes will
not recognize income, gain or loss for federal income tax purposes as a result
of such Legal Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Legal Defeasance had not occurred;

(3) in the case of Covenant Defeasance, the Issuers must deliver to the Trustee
an Opinion of Counsel reasonably acceptable to the Trustee confirming that the
Holders of the outstanding Notes will not recognize income, gain or loss for
federal income tax purposes as a result of such Covenant Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Covenant Defeasance had not
occurred;

(4) no Default or Event of Default has occurred and is continuing on the date of
such deposit (other than a Default or Event of Default resulting from the
incurrence of Indebtedness or the grant of Liens securing such Indebtedness, all
or a portion of the proceeds of which will be used to defease the Notes pursuant
to this Article 8 concurrently with such incurrence);

(5) such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which any New Parent, the Parent, the
Company or any of their Subsidiaries is a party or by which any New Parent, the
Parent, the Company or any of their Subsidiaries is bound;

(6) the Issuers must deliver to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Issuers with the intent of preferring the
Holders of Notes over the other creditors of the Issuers with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuers or
others;

(7) the Issuers must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Legal Defeasance or the Covenant Defeasance have been complied with; and

(8) concurrently with the satisfaction of the conditions set forth in this
Section 8.04, any Liens securing the Notes or the Note Guarantees shall
terminate and be released, and the Trustee, on demand and at the expense of the
Issuers, shall execute instruments acknowledging such release, as reasonably
requested by the Issuers.

Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes will be (i) held in
trust, (ii) at the written direction of the Issuers, such money may be invested,
prior to maturity of the Notes, in Government Securities, and (iii) applied by
the Trustee, in accordance with the provisions of such Notes and this Indenture,

 

91



--------------------------------------------------------------------------------

to the payment, either directly or through any Paying Agent (including the
Company acting as Paying Agent) as the Trustee may determine, to the Holders of
such Notes of all sums due and to become due thereon in respect of principal,
premium, if any, and interest, but such money need not be segregated from other
funds except to the extent required by law.

The Company will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account and obligation of the Holders of the
outstanding Notes.

Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(2) or (3) hereof), are in excess of the amount thereof that would
then be required to be deposited to effect an equivalent Legal Defeasance or
Covenant Defeasance.

Section 8.06 Repayment to Company.

Subject to any unclaimed property law, any money deposited with the Trustee or
any Paying Agent, or then held by the Company, in trust for the payment of the
principal of, premium, if any, or interest on, any Note and remaining unclaimed
for two years after such principal, premium, if any, or interest has become due
and payable shall be paid to the Company or (if then held by the Company) will
be discharged from such trust; and the Holder of such Note will thereafter, as
an unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money or Government Securities, and all liability of the Company as trustee
thereof, will thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in The New York Times or The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which will not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.

Section 8.07 Reinstatement.

If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Issuers’ and the Guarantors’ obligations under this
Indenture and the Notes and the Note Guarantees will be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Issuers or any Guarantor make any payment of principal of,
premium, if any, or interest on, any Note following the reinstatement of

 

92



--------------------------------------------------------------------------------

its obligations, the Company will be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or Government Securities held
by the Trustee or Paying Agent.

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01 Without Consent of Holders of Notes.

Notwithstanding Section 9.02 hereof, without the consent of any Holder, the
Issuers, the Guarantors, the Trustee and, if any amendment or supplement relates
to any Collateral Agreement, the Collateral Agent, may amend or supplement this
Indenture, the Notes, the Collateral Agreements or the Note Guarantees:

(1) to cure any ambiguity, defect or inconsistency;

(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(3) to provide for the assumption of an Issuer’s or a Guarantor’s obligations to
Holders of Notes and Note Guarantees in the case of a merger or consolidation or
sale of all or substantially all of such Issuer’s or such Guarantor’s assets, as
applicable pursuant to Article 5;

(4) to make any change that would provide any additional rights or benefits to
the Holders of Notes or that does not adversely affect the legal rights under
this Indenture, the Notes, any Collateral Agreement or the Note Guarantees of
any such Holder;

(5) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA;

(6) to provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture as of the Issue Date (including
Section 4.14);

(7) to allow any Guarantor to execute a supplemental indenture and/or a Note
Guarantee with respect to the Notes; or

(8) in connection with any addition or release of Collateral permitted under the
terms of this Indenture or the Collateral Agreements.

Section 9.02 With Consent of Holders of Notes.

Except as provided in section 9.01 and in the next succeeding paragraph of this
Section 9.02, this Indenture, the Notes, the Collateral Agreements or the Note
Guarantees may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes), and, subject to

 

93



--------------------------------------------------------------------------------

Sections 6.04 and 6.07, any existing Default or Event of Default or compliance
with any provision of this Indenture, the Notes, the Collateral Agreements or
the Note Guarantees may be waived with the consent of the Holders of a majority
in aggregate principal amount of the then outstanding Notes (including, without
limitation, consents obtained in connection with a purchase of, or tender offer
or exchange offer for, Notes). Section 2.08 hereof shall determine which Notes
are considered to be “outstanding” for purposes of this Section 9.02.

Without the consent of each Holder of Notes, an amendment, supplement or waiver
may not:

(1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

(2) reduce the principal of or change the fixed maturity of any Note or alter
the provisions with respect to the redemption or repurchase of the Notes (other
than provisions relating to the covenants contained in Sections 3.09, 4.10 and
4.11 hereof);

(3) reduce the rate of or change the time for payment of interest, including
default interest, on any Note;

(4) waive a Default or Event of Default in the payment of principal of, or
interest or premium on, the Notes (except a rescission of acceleration of the
Notes by the Holders of at least a majority in aggregate principal amount of the
then outstanding Notes and a waiver of the payment default that resulted from
such acceleration);

(5) make any Note payable in money other than that stated in the Notes;

(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders of Notes to receive payments of principal
of, or interest, or premium on, the Notes;

(7) waive a redemption or repurchase payment with respect to any Note (other
than a payment required by Sections 4.09 or 4.10 hereof);

(8) release any Guarantor from any of its obligations under its Note Guarantee
or this Indenture, except in accordance with the terms of this Indenture;

(9) release all or substantially all of the Collateral from the Liens created
pursuant to the Collateral Agreements, except in accordance with this Indenture
and the Collateral Agreements; or

(10) make any change in the preceding amendment and waiver provisions.

Section 9.03 Compliance with TIA.

Every amendment or supplement to this Indenture or the Notes will be set forth
in an amended or supplemental indenture that complies with the TIA as then in
effect.

 

94



--------------------------------------------------------------------------------

Section 9.04 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation in accordance with Section 13.02 before the date the amendment,
supplement or waiver becomes effective. An amendment, supplement or waiver
becomes effective in accordance with its terms and thereafter binds every
Holder.

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver. If a record date is fixed, then notwithstanding the
provisions of the immediately preceding paragraph, those Persons who were
Holders at such record date (or their duly designated proxies), and only those
Persons, shall be entitled to consent to such amendment or waiver or to revoke
any consent previously given, whether or not such Persons continue to be Holders
after such record date.

Section 9.05 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Company in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.

Section 9.06 Trustee to Sign Amendments, etc.

Upon the request of the Issuers, accompanied by a resolution of the Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 or this Section 9.06
hereof, the Trustee shall join with the Issuers and the Guarantors in the
execution of such amended or supplemental indenture.

It shall not be necessary for the consent of Holders of Notes under Sections
9.01 or 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.

After an amendment, supplement or waiver under this Article 9 becomes effective,
the Issuers shall send to the Holders of Notes affected thereby a notice briefly
describing the amendment, supplement or waiver. Subject to Sections 6.04 and
6.07 hereof, the Holders of a majority in principal amount of the Notes then
outstanding may waive compliance in a particular instance by the Company with
any provision of this Indenture of the Notes.

 

95



--------------------------------------------------------------------------------

The Trustee will sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. In executing any
amended or supplemental indenture, the Trustee will be entitled to receive and
(subject to Section 7.01 hereof) will be fully authorized and protected in
relying upon, in addition to the documents required by Section 13.04 hereof, an
Officers’ Certificate and an Opinion of Counsel stating that the execution of
such amended or supplemental indenture is authorized or permitted by this
Indenture.

ARTICLE 10

SATISFACTION AND DISCHARGE

Section 10.01 Satisfaction and Discharge.

This Indenture will be discharged and will cease to be of further effect as to
all Notes and Note Guarantees issued hereunder and the Trustee, on demand and at
the expense of the Issuers, will execute instruments acknowledging satisfaction
and discharge of this Indenture, as reasonably requested by the Issuers when:

(1) either:

(a) all Notes that have been authenticated, except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has been
deposited in trust and thereafter repaid to the Issuers, have been delivered to
the Trustee for cancellation; or

(b) all Notes that have not been delivered to the Trustee for cancellation have
become due and payable by reason of the delivering of a notice of redemption or
otherwise or will become due and payable within one year and the Issuers or any
Guarantor has irrevocably deposited or caused to be deposited with the Trustee
as trust funds in trust solely for the benefit of the Holders, cash in U.S.
dollars, non-callable Government Securities, or a combination of cash in U.S.
dollars and non-callable Government Securities, in amounts as will be
sufficient, without consideration of any reinvestment of interest, to pay and
discharge the entire Indebtedness on the Notes not delivered to the Trustee for
cancellation for principal, interest and premium to the date of maturity or
redemption;

(2) no Default or Event of Default has occurred and is continuing on the date of
the deposit (other than a Default or Event of Default resulting from the
borrowing of funds to be applied to such deposit or the granting of Liens to
secure such borrowings) and the deposit will not result in a breach or violation
of, or constitute a default under, any other instrument to which an Issuer or
any Guarantor is a party or by which an Issuer or any Guarantor is bound;

(3) the Issuers have or any Guarantor has paid or caused to be paid all sums
payable by it under this Indenture; and

 

96



--------------------------------------------------------------------------------

(4) the Issuers have delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the redemption date, as the case may be.

In addition, the Issuers must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (b) of clause (1) of this
Section 10.01, the provisions of Sections 10.02 and 8.06 hereof will survive. In
addition, nothing in this Section 10.01 will be deemed to discharge those
provisions of Section 7.07 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.

Section 10.02 Application of Trust Money.

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 10.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuers
acting as their own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium, if any) and interest for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 10.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuers’ and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 10.01 hereof; provided that if the Issuers have made any payment of
principal of, premium, if any, or interest on, any Notes because of the
reinstatement of its obligations, the Issuers shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.

ARTICLE 11

GUARANTEES

Section 11.01 Guarantee.

(a) Subject to Section 11.02, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees on a senior secured basis to the extent,
with respect to security, set forth in Article 12 and the Collateral Agreements,
to each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and the Collateral Agent and their respective successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes,
the Collateral Agreements or the obligations of the Issuers hereunder or
thereunder, that:

(1) the principal of, premium, if any, and interest on, the Notes will be
promptly paid in full when due, subject to any applicable grace period, whether
at maturity, by acceleration, redemption or otherwise, and interest on the
overdue principal

 

97



--------------------------------------------------------------------------------

of and interest on the Notes, if any, if lawful, and all other obligations of
the Issuers to the Holders, the Trustee and the Collateral Agent hereunder or
thereunder or under any Collateral Agreement will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and

(2) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, subject to
any applicable grace period, whether at stated maturity, by acceleration or
otherwise.

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

(b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes, this Indenture or any Collateral Agreement, the absence of any action to
enforce the same, any waiver or consent by any Holder of the Notes with respect
to any provisions hereof or thereof, the recovery of any judgment against the
Issuers, any action to enforce the same or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor.
Each Guarantor hereby waives diligence, presentment, demand of payment, filing
of claims with a court in the event of insolvency or bankruptcy of the Issuers,
any right to require a proceeding first against the Issuers, protest, notice and
all demands whatsoever and covenant that this Note Guarantee will not be
discharged except by complete performance of the obligations contained in the
Notes and this Indenture.

(c) If any Holder, the Collateral Agent or the Trustee is required by any court
or otherwise to return to the Issuers, the Guarantors or any custodian, trustee,
liquidator or other similar official acting in relation to either the Issuers or
the Guarantors, any amount paid by the Issuers or any Guarantor to the Trustee,
the Collateral Agent or such Holder, this Note Guarantee, to the extent
theretofore discharged, will be reinstated in full force and effect.

(d) Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders, the Collateral Agent and the Trustee, on the other hand, (1) the
maturity of the obligations guaranteed hereby may be accelerated as provided in
Article 6 hereof for the purposes of this Note Guarantee, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the obligations guaranteed hereby, and (2) in the event of any declaration of
acceleration of such obligations as provided in Article 6 hereof, such
obligations (whether or not due and payable) will forthwith become due and
payable by the Guarantors for the purpose of this Note Guarantee. The Guarantors
will have the right to seek contribution from any non-paying Guarantor so long
as the exercise of such right does not impair the rights of the Holders under
the Guarantee.

 

98



--------------------------------------------------------------------------------

Section 11.02 Limitation on Guarantor Liability.

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Note Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Note Guarantee. To effectuate the foregoing intention, the Holders and the
Guarantors hereby irrevocably agree that the obligations of such Guarantor will
be limited to the maximum amount that will, after giving effect to such maximum
amount and all other contingent and fixed liabilities of such Guarantor that are
relevant under such laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
other Guarantor in respect of the obligations of such other Guarantor under this
Article 11, result in the obligations of such Guarantor under its Guarantee not
constituting a fraudulent transfer or conveyance.

Section 11.03 Execution and Delivery of Guarantee.

To evidence its Note Guarantee set forth in Section 11.01 hereof, each Guarantor
hereby agrees that a notation of such Note Guarantee substantially in the form
attached as Exhibit E hereto will be signed by an Officer of such Guarantor (by
manual or facsimile signature) on each Note authenticated and delivered by the
Trustee and that this Indenture will be executed on behalf of such Guarantor by
one of its Officers.

Each Guarantor hereby agrees that its Guarantee set forth in Section 11.01
hereof will remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Note Guarantee.

If an Officer whose signature is on this Indenture or on the Note Guarantee no
longer holds that office at the time the Trustee authenticates the Note on which
a Note Guarantee is endorsed, the Note Guarantee will be valid nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.

In the event that the Company or any of its Restricted Subsidiaries creates or
acquires any Domestic Subsidiary after the Issue Date, if required by
Section 4.20 hereof, the Company will cause such Domestic Subsidiary to comply
with the provisions of Section 4.20 hereof and this Article 11, to the extent
applicable.

Section 11.04 Guarantors May Consolidate, etc., on Certain Terms.

Except as otherwise provided in Section 11.05 hereof, a Guarantor may not
transfer, sell or otherwise dispose of all or substantially all of its assets
to, or consolidate with or merge with or into (whether or not such Guarantor is
the surviving Person) another Person, other than any New Parent, the Parent, the
Company or another Guarantor, unless:

(1) immediately after giving effect to that transaction, no Default or Event of
Default exists; and

 

99



--------------------------------------------------------------------------------

(2) either:

(a) subject to Section 11.05 hereof, the Person acquiring the property in any
such transfer, sale or disposition or the Person formed by or surviving any such
consolidation or merger assumes all the obligations of that Guarantor under this
Indenture, its Note Guarantee and the Collateral Agreements pursuant to a
supplemental indenture; or

(b) the Net Proceeds of such transfer, sale or other disposition are applied in
accordance with the applicable provisions of this Indenture;

provided, however, that the transfer, sale or other disposition of all or
substantially all of the assets of, or the consolidation or merger into another
person, of any New Parent, the Parent or the Company will be governed by Article
5 hereof and may be subject to Section 4.10 hereof.

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of this Indenture to be performed by the Guarantor,
such successor Person will succeed to and be substituted for the Guarantor with
the same effect as if it had been named herein as a Guarantor. Such successor
Person thereupon may cause to be signed any or all of the Note Guarantees to be
endorsed upon all of the Notes issuable hereunder which theretofore shall not
have been signed by the Issuers and delivered to the Trustee. All the Note
Guarantees so issued will in all respects have the same legal rank and benefit
under this Indenture as the Note Guarantees theretofore and thereafter issued in
accordance with the terms of this Indenture as though all of such Note
Guarantees had been issued at the date of the execution hereof.

Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses 2(a)
and (b) above, nothing contained in this Indenture or in any of the Notes will
prevent any consolidation or merger of a Guarantor with or into any Issuer, any
New Parent, the Parent or another Guarantor, or will prevent any sale or
conveyance of the property of a Guarantor as an entirety or substantially as an
entirety to any Issuer, any New Parent, the Parent or another Guarantor.

Section 11.05 Releases.

The Note Guarantee of a Guarantor will be released, without the consent of any
Holder:

(1) in connection with any transfer, sale or other disposition of all or
substantially all of the assets of that Guarantor (including by way of merger or
consolidation) to a Person that is not (either before or after giving effect to
such transaction) any New Parent, the Parent, an Issuer or any of their
Restricted Subsidiaries, if the transfer, sale or other disposition does not
violate Section 4.11 hereof with respect to that Guarantor (other than any New
Parent or the Parent) and Section 4.10 and Article 5 hereof with respect to any
New Parent or the Parent;

 

100



--------------------------------------------------------------------------------

(2) in connection with any transfer, sale or other disposition of all of the
Capital Stock of that Guarantor to a Person that is not (either before or after
giving effect to such transaction) any New Parent, the Parent, an Issuer or any
of their Restricted Subsidiaries, if the sale or other disposition does not
violate Section 4.11 hereof with respect to Guarantors (other than any New
Parent or the Parent) and Section 4.10 and Article 5 hereof with respect to any
New Parent or the Parent;

(3) if the Company designates that Guarantor to be an Unrestricted Subsidiary in
accordance Section 4.21 hereof; or

(4) upon Legal Defeasance or Satisfaction and Discharge of this Indenture in
Accordance with Articles 8 and 10 hereof.

Any Guarantor not released from its obligations under its Guarantee as provided
in this Section 11.05 will, subject to Section 11.02, remain liable for the full
amount of principal of and interest and premium, if any, on the Notes and for
the other Obligations of any Guarantor under this Indenture as provided in this
Article 11.

ARTICLE 12

COLLATERAL AND SECURITY

Section 12.01 Grant of Security Interests; Intercreditor Agreement.

(a) The Issuers and the Guarantors:

(1) shall grant a security interest in the Collateral as set forth in the
Collateral Agreements to the Collateral Agent for the benefit of the Holders and
the Trustee, to secure the due and punctual payment of the principal of,
premium, if any, and interest on the Notes and amounts due hereunder and under
the Note Guarantees when and as the same shall be due and payable, whether at
Stated Maturity thereof, on an Interest Payment Date, by acceleration, purchase,
repurchase, redemption or otherwise, and interest on the overdue principal of,
premium, if any, and interest (to the extent permitted by law), if any, on the
Notes and the performance of all other Obligations of the Issuers and the
Guarantors to the Holders, the Collateral Agent and the Trustee under this
Indenture, the Collateral Agreements, the Note Guarantees and the Notes, subject
to the terms of any Intercreditor Agreement and any other Permitted Liens;

(2) hereby covenant (A) to perform and observe their obligations under the
Collateral Agreements and (B) take any and all commercially reasonable actions
(including without limitation the covenants set forth in Sections 4.22 through
4.26) required to cause the Collateral Agreements to create and maintain, as
security for the Obligations contained in this Indenture, the Notes, the
Collateral Agreements and the Note Guarantees valid and enforceable, perfected
(except as expressly provided herein or therein) security interests in and on
all the Collateral, in favor of the Collateral Agent, superior to and prior to
the rights of all third Persons, and subject to no other Liens, in each case,
except as expressly permitted herein or therein and shall warrant and defend the
title to the Collateral against the claims of all persons whatsoever;

 

101



--------------------------------------------------------------------------------

(3) shall warrant and defend the title to the Collateral against the claims of
all persons, subject to the Intercreditor Agreement and any Permitted Liens; and

(4) shall do or cause to be done, at their sole cost and expense, all such
actions and things as may be necessary or proper, or as may be required by the
provisions of the Collateral Agreements, to assure and confirm to the Collateral
Agent the security interests in the Collateral contemplated hereby and by the
Collateral Agreements, as from time to time constituted, so as to render the
same available for the security and benefit of this Indenture and of the Notes
and Note Guarantees secured hereby, according to the intent and purpose herein
and therein expressed.

(b) Each Holder, by its acceptance of a Note:

(1) irrevocably appoints and designates the Collateral Agent to act as its agent
under this Indenture and the Collateral Agreements (and by its signature below,
the Collateral Agent accepts such appointment);

(2) consents and agrees to the terms of each Collateral Agreement as the same
may be in effect or may be amended, restated, supplemented or otherwise modified
from time to time in accordance with their respective terms, and authorizes and
directs the Collateral Agent to enter into the Collateral Agreements and to
perform its obligations and exercise its rights thereunder in accordance
therewith; and

(3) appoints and authorizes the Collateral Agent and the Trustee to enter into
the Intercreditor Agreement and to act as First Priority Agent under the
Intercreditor Agreement.

Each Holder agrees that any action taken by the Collateral Agent in accordance
with the provisions of this Indenture and the Collateral Agreements, and the
exercise by the Collateral Agent of any rights or remedies set forth therein,
together with all other powers reasonably incidental thereto, shall be
authorized and binding upon all Holders. The duties of the Collateral Agent
shall be ministerial and administrative in nature, and the Collateral Agent, in
its capacity as such, shall not have a trust relationship with any Holder,
obligor or any other Person by reason of this Indenture or any of the Collateral
Agreements.

(c) This Article 12, the Security Agreement and the other Collateral Agreements
(other than the Intercreditor Agreement) will be subject to the terms,
limitations and conditions set forth in any Intercreditor Agreement.

Section 12.02 Recording and Opinions.

(a) The Issuers shall, and shall cause each of their Restricted Subsidiaries to,
at their sole cost and expense, take or cause to be taken all commercially
reasonable action required to perfect (except as expressly provided in the
Collateral Agreements), maintain (with the priority required under the
Collateral Agreements), preserve and protect the security interests in the
Collateral granted by the Collateral Agreements, including (i) the filing of
financing statements, continuation statements, collateral assignments and any
instruments of further assurance, in such manner and in such places as may be
required by law to preserve and protect fully the rights of

 

102



--------------------------------------------------------------------------------

the Holders, the Collateral Agent, and the Trustee under this Indenture and the
Collateral Agreements to all property comprising the Collateral pursuant to the
terms of the Collateral Agreements, and (ii) the delivery of the certificates
evidencing the certificated securities pledged under the Collateral Agreements,
duly endorsed in blank or accompanied by undated stock powers or other
instruments of transfer executed in blank. The Issuers shall from time to time
promptly pay all financing and continuation statement recording and/or filing
fees, charges and recording and similar taxes relating to this Indenture, the
Collateral Agreements and any amendments hereto or thereto and any other
instruments of further assurance required pursuant thereto.

(b) The Issuers shall furnish to the Trustee and the Collateral Agent (if other
than the Trustee), on or within one month of February 15 of each year,
commencing February 15, 2010, an Opinion of Counsel either (1) stating that, in
the opinion of such counsel, all action necessary to perfect or continue the
perfection of the security interests created by the Collateral Agreements and
reciting the details of such action or referring to prior Opinions of Counsel in
which such details are given have been taken or (2) stating that, in the opinion
of such counsel, no such action is necessary to perfect or continue the
perfection of any security interest created under any of the Collateral
Agreements.

Section 12.03 Release of Collateral.

(a) The Collateral Agent shall not at any time release Collateral from the
security interests created by the Collateral Agreements unless such release is
in accordance with the provisions of this Indenture and the applicable
Collateral Agreements.

(b) The release of any Collateral from the terms of the Collateral Agreements
shall not be deemed to impair the security under this Indenture in contravention
of the provisions hereof if and to the extent the Collateral is released
pursuant to this Indenture and the Collateral Agreements. To the extent
applicable, the Issuer will cause TIA Section 313(b) relating to reports, and
TIA Section 314(d), relating to the release of property or securities to be
subjected to the Lien of the Collateral Agreements, to be complied with. Any
certificate or opinion required by TIA Section 314(d) may be made by an officer
of the Issuers except in case where TIA Section 314(d) requires that such
certificate or opinion be made by an independent Person, which Person will be an
independent engineer, appraiser or other expert selected by the Issuers and
reasonably satisfactory to the Trustee. Notwithstanding anything to the contrary
in this Section 12.03(b), the Issuers will not be required to comply with all or
any portion of TIA Section 314(d) if it determines, in good faith based on
advice of counsel, that under the terms of TIA Section 314(d) and/or any
interpretation or guidance as to the meaning thereof of the SEC and its staff,
including “no action” letters or exemptive orders, all or any portion of TIA
Section 314(d) is inapplicable to any released Collateral.

Section 12.04 Specified Releases of Collateral.

(a) Notwithstanding anything to the contrary in Section 12.03 hereof, Collateral
may be released from the Lien and security interest created by the Collateral
Agreements at any time or from time to time in accordance with the provisions of
the Collateral Agreements, including any Intercreditor Agreement, or as provided
hereby. Upon the request of the Issuer pursuant to

 

103



--------------------------------------------------------------------------------

an Officers’ Certificate certifying, and an Opinion of Counsel stating, that all
conditions precedent hereunder have been met and without the consent of any
Holder, the Issuer and the Guarantors will be entitled to releases of assets
included in the Collateral from the Liens securing the obligations under this
Indenture, the Notes and the Note Guarantees, and the Collateral Agent shall
release the same from such Liens, under any one or more of the following
circumstances:

(1) to enable the Issuer (or a Guarantor) to consummate asset sales and
dispositions permitted or not prohibited under Section 4.11 hereof, in each case
to a Person other than the Issuers, any New Parent, the Parent or a Guarantor;
provided that such Liens will not be released if such sale or disposition is
prohibited by Article 5 or such release would cause the Issuers to have to
comply with Section 4.10 hereof and the Issuers are not in compliance therewith;

(2) if any Subsidiary that is a Guarantor is released from its Note Guarantee,
such Subsidiary’s assets will also be released from the Liens securing the Notes
and the Note Guarantee; or

(3) as set forth, and subject to the conditions stated, in Sections 8.03, 9.01
and 9.02.

(b) Upon receipt of an Officers’ Certificate and Opinion of Counsel and any
necessary or proper instruments of termination, satisfaction or release prepared
by the Issuers or the Guarantors, as the case may be, the Collateral Agent,
without the consent of any Holder or the Trustee and at the expense of the
Issuers or the Guarantors, shall execute, deliver or acknowledge such
instruments or releases to evidence the release of any Collateral permitted to
be released pursuant to this Indenture or the Collateral Agreements, including
the Intercreditor Agreement.

Section 12.05 Release upon Satisfaction or Defeasance of all Outstanding
Obligations.

The Liens on all Collateral that secures the Obligations under this Indenture,
the Notes and the Note Guarantees will be terminated and released:

(1) if the Issuers exercise Legal Defeasance or Covenant Defeasance as set forth
under Article 8;

(2) upon satisfaction and discharge of this Indenture as set forth under
Article 10;

(3) upon payment in full in immediately available funds of the principal of,
premium, if any, and accrued and unpaid interest on the Notes and all other
Obligations under this Indenture (excluding contingent indemnity obligations)
and the Collateral Agreements that are then due and payable; or

(4) as described under Article 9.

Upon receipt of an Officers’ Certificate and Opinion of Counsel and any
necessary or proper instruments of termination, satisfaction or release prepared
by the Issuer or the

 

104



--------------------------------------------------------------------------------

Guarantors, as the case may be, the Collateral Agent, without the consent of any
Holder or the Trustee and at the expense of the Issuers or the Guarantors, shall
execute, deliver or acknowledge such instruments or releases to evidence the
release of any Collateral permitted to be released pursuant to this Indenture or
the Collateral Agreements, including the Intercreditor Agreement.

Section 12.06 Form and Sufficiency of Release.

In the event that the Issuers or any Guarantor has sold, exchanged, or otherwise
disposed of or proposes to sell, exchange or otherwise dispose of any portion of
the Collateral that may be sold, exchanged or otherwise disposed of by such
Issuer or Guarantor to any Person other than an Issuer or a Guarantor, and such
Issuer or Guarantor requests in writing that the Collateral Agent furnish a
written disclaimer, release or quit-claim of any interest in such property under
this Indenture and the Collateral Agreements, the Collateral Agent shall
execute, acknowledge and deliver to such Issuer or Guarantor (in proper form
prepared by such Issuer or Guarantor) such an instrument promptly after
satisfaction of the conditions set forth herein for delivery of any such
release. Notwithstanding the preceding sentence, all purchasers and grantees of
any property or rights purporting to be released herefrom shall be entitled to
rely upon any release executed by the Collateral Agent hereunder as sufficient
for the purpose of this Indenture and as constituting a good and valid release
of the property therein described from the Lien of this Indenture or of the
Collateral Agreements.

Section 12.07 Purchaser Protected.

No purchaser or grantee of any property or rights purporting to be released
herefrom shall be bound to ascertain the authority of the Trustee or the
Collateral Agent to execute the release or to inquire as to the existence of any
conditions herein prescribed for the exercise of such authority; nor shall any
purchaser or grantee of any property or rights permitted by this Indenture to be
sold or otherwise disposed of by the Issuer be under any obligation to ascertain
or inquire into the authority of the Issuer to make such sale or other
disposition.

Section 12.08 Authorization of Actions to be Taken by the Collateral Agent Under
the Collateral Agreements.

(a) Subject to the provisions of the applicable Collateral Agreements, each
Holder, by acceptance of any Notes agrees that the Collateral Agent shall
execute and deliver the Collateral Agreements to which it is a party, and all
agreements, documents and instruments incidental thereto, and act in accordance
with the terms thereof. For the avoidance of doubt, the Collateral Agent shall
have no discretion under this Indenture or the Collateral Agreements and shall
not be required to make or give any determination, consent, approval, request or
direction without the written direction of the Holders of a majority in
aggregate principal amount of the then outstanding Notes or the Issuers pursuant
to the terms hereof.

(b) Prior to the occurrence of an Event of Default, the Company may direct the
Collateral Agent in connection with any action required or permitted by this
Indenture, the Collateral Agreements or the Intercreditor Agreement. After the
occurrence of an Event of Default, the Trustee may direct the Collateral Agent
in connection with any action required or permitted by this Indenture.

 

105



--------------------------------------------------------------------------------

Section 12.09 Authorization of Receipt of Funds by the Trustee Under the
Collateral Agreements.

The Collateral Agent is authorized to receive any funds for the benefit of
itself, the Trustee and the Holders distributed under the Collateral Agreements
and to the extent not prohibited under the Intercreditor Agreement, for turnover
to the Trustee to make further distributions of such funds to itself, the
Trustee and the Holders in accordance with the provisions of Section 6.10 and
the other provisions of this Indenture.

Section 12.10 Replacement of Collateral Agent.

Subject to the appointment and acceptance of a successor Collateral Agent as
provided below, the Collateral Agent may resign at any time by giving notice
thereof to the Company, the Trustee and the Holders. Upon receipt of such
notice, the Company shall appoint a successor Collateral Agent. Upon acceptance
by a successor Collateral Agent of an appointment to serve as Collateral Agent
hereunder and under the Collateral Agreements, such successor Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers, duties
and obligations of the retiring Collateral Agent without further act but the
retiring Collateral Agent shall continue to have the benefits of the
compensation, reimbursement and indemnification set forth in this Indenture and
the Collateral Agreements. Notwithstanding any Collateral Agent’s resignation,
the provisions of this Article 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Collateral
Agent. Any successor to Wilmington Trust FSB by merger or acquisition of stock
or acquisition of the corporate trust business shall continue to be Collateral
Agent hereunder without further act on the part of the parties hereto, unless
such successor resigns as provided above

ARTICLE 13

MISCELLANEOUS

Section 13.01 TIA Controls.

The terms of the Notes include those stated herein and those made part of this
Indenture by the TIA, which applies to this Indenture and is incorporated by
reference herein. If any provision of this Indenture limits, qualifies or
conflicts with the duties imposed by TIA §318(c), the imposed duties will
control.

Section 13.02 Notices.

Any notice or communication by the Issuers, any Guarantor, the Trustee or the
Collateral Agent to the others is duly given if in writing and delivered in
person or by first class mail (registered or certified, return receipt
requested), facsimile transmission or overnight air courier guaranteeing next
day delivery, to the others’ address:

 

106



--------------------------------------------------------------------------------

If to the Issuers and/or any Guarantor:

Forbes Energy Services LLC

P.O. Box 250

Alice, Texas 78333

Attention: Chief Financial Officer

Facsimile No.:

Telephone No.:

If to the Trustee and Collateral Agent:

Wilmington Trust FSB

246 Goose Lane, Suite 105

Guilford, CT 06437

Attention: Joseph P. O’Donnell

Facsimile No.:

Telephone No.:

The Issuers, any Guarantor, the Trustee or the Collateral Agent by notice to the
others, may designate additional or different addresses for subsequent notices
or communications.

All notices and communications (other than those sent to Holders) will be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if transmitted by facsimile; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, by overnight air courier
guaranteeing next day delivery or by electronic means to its address shown on
the register kept by the Registrar. Any notice or communication will also be so
sent to any Person set forth in TIA § 313(c), to the extent required by the TIA.
Failure to send a notice or communication to a Holder or any defect in it will
not affect its sufficiency with respect to other Holders.

If a notice or communication is given in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Issuers give a notice or communication to Holders, the Issuers will give
a copy to the Trustee and each Agent at the same time.

Notwithstanding any other provision of this Indenture or any Note, where this
Indenture or any Note provides for notice of any event (including any notice of
redemption) to a Holder of a Global Note (whether by mail or otherwise), such
notice shall be sufficiently given if given to the Depositary for such Note (or
its designee), pursuant to the customary procedures of such Depositary.

Section 13.03 Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture, any Collateral Agreement, any Note
Guarantee or the Notes. The Issuers, the Trustee, the Collateral Agent, the
Registrar and anyone else shall have the protection of TIA § 312(c).

 

107



--------------------------------------------------------------------------------

Section 13.04 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuers or any Guarantor to the Trustee
or the Collateral Agent, as the case may be, to take any action under this
Indenture or any Collateral Agreement, the Issuers shall furnish to the Trustee
or the Collateral Agent, as the case may be:

(1) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee or the Collateral Agent, as the case may be (which must include the
statements set forth in Section 13.05 hereof) stating that, in the opinion of
the signers, all conditions precedent and covenants, if any, provided for in
this Indenture or any Collateral Agreement relating to the proposed action have
been satisfied; and

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee or the Collateral Agent (which must include the statements set forth in
Section 13.05 hereof) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been satisfied.

Section 13.05 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture or any Collateral Agreement (other than
a certificate provided pursuant to TIA § 314(a)(4)) must comply with the
provisions of TIA § 314(e) and must include:

(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

Section 13.06 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

108



--------------------------------------------------------------------------------

Section 13.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.

No director, officer, employee, incorporator or stockholder or other owner of
Capital Stock of the Issuers or any Guarantor, as such, will have any liability
for any obligations of the Issuers or the Guarantors under the Notes, this
Indenture or the Note Guarantees or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of Notes by accepting
a Note waives and releases all such liability. The waiver and release are part
of the consideration for issuance of the Notes. The waiver may not be effective
to waive liabilities under the federal securities laws.

Section 13.08 Acts of Holders

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee or
the Collateral Agent, as applicable, and, where it is hereby expressly required,
to the Company. Such instrument or instruments (and the action embodied therein
and evidenced thereby) are herein sometimes referred to as the “Act” of the
Holders signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.01) conclusive in favor of
the Trustee, the Collateral Agent and the Company, if made in the manner
provided in this Section.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any reasonable manner which the Trustee or the
Collateral Agent, as the case may be, deems sufficient.

Section 13.09 Governing Law.

THE LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO CONSTRUE THIS
INDENTURE, THE NOTES AND THE NOTE GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

Section 13.10 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuers or their Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 13.11 Successors.

All agreements of the Issuers and the Guarantors in this Indenture and the Notes
will bind their successors. All agreements of the Trustee and the Collateral
Agent in this Indenture will bind its successors. All agreements of each
Guarantor in this Indenture and the Note Guarantees will bind its successors,
except as otherwise provided in Section 11.05 hereof.

 

109



--------------------------------------------------------------------------------

Section 13.12 Severability.

In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

Section 13.13 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
will be an original, but all of them together represent the same agreement.

Section 13.14 Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and will in no way modify or
restrict any of the terms or provisions hereof.

[Signatures on following page]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Indenture as of the date
first written above.

 

FORBES ENERGY SERVICES LLC, as an
Issuer

By:

 

 

  Name:   Title: FORBES ENERGY CAPITAL INC., as an Issuer By:  

 

  Name:   Title: FORBES ENERGY SERVICES LTD., as a
Guarantor By:  

 

  Name:   Title: C.C. FORBES, LLC, as a Guarantor By:  

 

  Name:   Title: TX ENERGY SERVICES, LLC, as a Guarantor By:  

 

  Name:   Title: SUPERIOR TUBING TESTERS, LLC, as a
Guarantor By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

FORBES ENERGY INTERNATIONAL, LLC,
as a Guarantor By:  

 

  Name:   Title: WILMINGTON TRUST FSB, as Trustee and Collateral Agent By:  

 

  Name:   Title: